EXECUTION VERSION

 

 

AMENDED AND RESTATED

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

among

 

SL GREEN OPERATING PARTNERSHIP, L. P.,

 

As Borrower,

 

SL GREEN REALTY CORP.

 

AND ITS SUBSIDIARIES PARTY HERETO,

 

As Guarantors,

 

THE LENDERS PARTY HERETO,

 

As Lenders,

 

FLEET NATIONAL BANK

 

As Administrative Agent for the Lenders

 

COMMERZBANK AG, NEW YORK BRANCH

 

As Syndication Agent for the Lenders

 

WACHOVIA BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

As Co-Documentation Agents for the Lenders

 

 

FLEET SECURITIES, INC.

 

As Lead Arranger and Bookrunner

 

 

Effective Date: March 17, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

§1.

 

DEFINITIONS OF RULES OF INTERPRETATION

 

 

 

 

§1.1.

Definitions.

 

§1.2.

Rules of Interpretation .

 

 

 

§2.

 

REVOLVING CREDIT FACILITY.

 

 

 

 

§2.1.

Commitment to Lend; Limitation on Total Commitment.

 

§2.2.

Changes in Total Commitment.

 

§2.3.

The Notes.

 

§2.4.

Interest on Loans.

 

§2.5.

Requests for Loans.

 

§2.6.

Conversion Options.

 

§2.7.

Funds for Loans.

 

§2.8

Extension of Maturity Date.

 

§2.9.

Letters of Credit.

 

 

 

§3.

 

REPAYMENT OF THE LOANS.

 

 

 

 

§3.1.

Maturity.

 

§3.2.

Mandatory Repayments of Loan.

 

§3.3.

Optional Repayments of Loans.

 

 

 

§4.

 

CERTAIN GENERAL PROVISIONS.

 

 

 

 

§4.1.

[Intentionally Omitted]

 

§4.2.

Commitment Fee.

 

§4.3.

Funds for Payments.

 

§4.4.

Computations.

 

§4.5.

Additional Costs, Etc.

 

§4.6.

Capital Adequacy.

 

§4.7.

Certificate.

 

§4.8.

Indemnity.

 

§4.9.

Interest on Overdue Amounts.

 

§4.10.

Inability to Determine LIBOR Rate.

 

§4.11.

Illegality.

 

§4.12.

Replacement of Lenders.

 

 

 

§5.

 

UNENCUMBERED ASSETS; NO LIMITATION ON RECOURSE.

 

 

 

 

§5.1.

Unencumbered Assets.

 

§5.2.

Waivers by Requisite Lenders.

 

§5.3.

Rejection of Unencumbered Assets.

 

§5.4.

Change in Circumstances.

 

§5.5.

No Limitation on Recourse.

 

§5.6.

Additional Guarantor Subsidiaries.

 

i

--------------------------------------------------------------------------------


 

§6.

 

REPRESENTATIONS AND WARRANTIES.

 

 

 

 

§6.1.

Authority; Etc.

 

§6.2.

Governmental Approvals.

 

§6.3.

Title to Properties.

 

§6.4.

Financial Statements.

 

§6.5.

No Material Changes, Etc.

 

§6.6.

Franchises, Patents, Copyrights, Etc.

 

§6.7.

Litigation.

 

§6.8.

No Materially Adverse Contracts, Etc.

 

§6.9.

Compliance With Other Instruments, Laws, Etc.

 

§6.10.

Tax Status.

 

§6.11.

Event of Default.

 

§6.12.

Investment Company Act.

 

§6.13.

Absence of Financing Statements, Etc.

 

§6.14.

Status of the Company.

 

§6.15.

Certain Transactions.

 

§6.16.

Benefit Plans: Multiemployer Plans: Guaranteed Pension Plans.

 

§6.17.

Regulations U and X.

 

§6.18.

Environmental Compliance.

 

§6.19.

Subsidiaries and Affiliates.

 

§6.20.

Loan Documents.

 

§6.21.

Buildings on the Unencumbered Assets.

 

§6.22.

Indebtedness.

 

 

 

§7.

 

AFFIRMATIVE COVENANTS OF THE BORROWER.

 

 

 

 

§7.1.

Punctual Payment.

 

§7.2.

Maintenance of Office.

 

§7.3.

Records and Accounts.

 

§7.4.

Financial Statements, Certificates and Information.

 

§7.5.

Notices

 

§7.6.

Existence; Maintenance of REIT Status; Maintenance of Properties .

 

§7.7.

Insurance .

 

§7.8.

Taxes.

 

§7.9.

Inspection of Properties and Books.

 

§7.10.

Compliance with Laws, Contracts, Licenses, and Permits.

 

§7.11.

Use of Proceeds.

 

§7.12.

[Intentionally Omitted]

 

§7.13.

Notices of Significant Transactions.

 

§7.14.

Further Assurance.

 

§7.15.

Environmental Indemnification.

 

§7.16.

Response Actions.

 

§7.17.

Employee Benefit Plans.

 

§7.18.

Required Interest Rate Contracts.

 

§7.19.

Forward Equity Contracts.

 

§7.20.

Term Loan Facility.

 

ii

--------------------------------------------------------------------------------


 

§8.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

 

 

 

§8.1.

[Intentionally Omitted.]

 

§8.2.

Restrictions on Investments.

 

§8.3.

Merger, Consolidation and Other Fundamental Changes.

 

§8.4.

[Intentionally Omitted]

 

§8.5.

Compliance with Environmental Laws.

 

§8.6.

Distributions.

 

§8.7.

Preferred Distributions.

 

§8.8.

Preferred Redemptions.

 

 

 

§9.

 

FINANCIAL COVENANTS OF THE BORROWER.

 

 

 

 

§9.1.

Value of All Unencumbered Assets.

 

§9.2.

Minimum Debt Service Coverage.

 

§9.3.

Total Debt to Total Assets.

 

§9.4.

Maximum Secured Indebtedness; Secured Recourse Indebtedness.

 

§9.5.

Minimum Tangible Net Worth.

 

§9.6.

Unencumbered Asset Adjusted Net Operating Income to Assumed Debt Service.

 

§9.7.

Adjusted EBITDA to Fixed Charges.

 

§9.8.

Aggregate Occupancy Rate.

 

§9.9.

Amendments and Modifications to §9.

 

 

 

§10.

 

CONDITIONS TO EFFECTIVENESS.

 

 

 

 

§10.1.

Loan Documents.

 

§10.2.

Certified Copies of Organization Documents; Good Standing Certificates.

 

§10.3.

By-laws; Resolutions.

 

§10.4.

Incumbency Certificate; Authorized Signers.

 

§10.5.

Title Insurance; Lien Searches.

 

§10.6.

Opinions of Counsel Concerning Organization and Loan Documents.

 

§10.7.

Payment of Fees.

 

§10.8.

Existing Agreement.

 

 

 

§11.

 

CONDITIONS TO ALL CREDIT ADVANCES.

 

 

 

 

§11.1.

Representations True; No Event of Default; Compliance Certificate.

 

§11.2.

No Legal Impediment.

 

§11.3.

Proceedings and Documents.

 

 

 

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

 

 

 

§12.1.

Events of Default and Acceleration.

 

§12.2.

Termination of Commitments.

 

§12.3.

Remedies.

 

§12.4.

Distribution of Enforcement Proceeds.

 

 

 

§13.

 

SETOFF.

 

iii

--------------------------------------------------------------------------------


 

§14.

 

THE AGENT.

 

 

 

 

§14.1.

Authorization.

 

§14.2.

Employees and Agents.

 

§14.3.

No Liability to Lenders.

 

§14.4.

No Representations.

 

§14.5.

Payments.

 

§14.6.

Holders of Notes.

 

§14.7.

Indemnity.

 

§14.8.

Agent as Lender.

 

§14.9.

Resignation.

 

§14.10.

Notification of Defaults and Events of Default  and other Notices.

 

§14.11.

Duties in the Case of Enforcement.

 

§14.12.

Mandatory Resignation of Agent.

 

§14.13.

Matters as to Borrower.

 

 

 

§15.

 

EXPENSES.

 

 

 

§16.

 

INDEMNIFICATION.

 

 

 

§17.

 

SURVIVAL OF COVENANTS, ETC.

 

 

 

§18.

 

GUARANTY.

 

 

 

 

§18.1.

Guaranty.

 

§18.2.

Obligations Unconditional.

 

§18.3.

Modifications.

 

§18.4.

Waiver of Rights.

 

§18.5.

Reinstatement.

 

§18.6.

Remedies.

 

§18.7.

Limitation of Guaranty.

 

§18.8.

Release of Guaranty.

 

 

 

§19.

 

ASSIGNMENT; PARTICIPATIONS; ETC.

 

 

 

 

§19.1.

Conditions to Assignment by Lenders.

 

§19.2.

Certain Representations and Warranties; Limitations; Covenants.

 

§19.3

Register.

 

§19.4.

New Notes.

 

§19.5.

Participations.

 

§19.6.

Pledge by Lender.

 

§19.7.

No Assignment by Borrower.

 

§19.8.

Disclosure.

 

 

 

§20.

 

NOTICES, ETC.

 

 

 

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

iv

--------------------------------------------------------------------------------


 

§22.

 

HEADINGS.

 

 

 

§23.

 

COUNTERPARTS.

 

 

 

§24.

 

ENTIRE AGREEMENT.

 

 

 

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

 

 

§26.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

 

 

§27.

 

SEVERABILITY.

 

 

 

§28.

 

ACKNOWLEDGMENTS.

 

 

 

§29.

 

CONSENT TO AMENDMENT AND RESTATEMENT; TRANSITIONAL ARRANGEMENTS.

 

 

 

 

§29.1.

Existing Agreement Superseded.

 

§29.2.

Return and Cancellation of Notes.

 

§29.3.

Interest and Fees under the Existing Agreement.

 

v

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Loan Request

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Letter of Credit Request

Exhibit E

 

Form of Assignment and Acceptance

 

 

 

Schedule 1

 

Lenders; Domestic and LIBOR Lending Offices

Schedule 1.1

 

Unencumbered Assets

Schedule 1.2

 

Commitments and Commitment Percentages

Schedule 1.3

 

Related Companies, Guarantor Subsidiaries and Unconsolidated Entities

Schedule 1.4.

 

Existing Letter of Credit

Schedule 6.3

 

Title to Properties

Schedule 6.7

 

Litigation

Schedule 6.15

 

Insider Transactions

Schedule 6.16

 

Employee Benefit Plans

Schedule 6.18

 

Environmental Matters

Schedule 6.19

 

Company Assets

Schedule 6.21

 

Building Structural Defects, etc.

Schedule 6.22

 

Indebtedness

Schedule 8.2(d)

 

Investments

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT is made as of
the 17th day of March, 2003, by and among (i) SL GREEN OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Borrower”), (ii) SL GREEN REALTY
CORP., a Maryland corporation (the “Company”, and a “Guarantor”, as such term is
defined herein), (iii) each of the direct and indirect Subsidiaries of the
Borrower or the Company that is a signatory hereto under the caption
“Guarantors” on the signature pages hereto or from time to time hereafter as a
“Guarantor”, (iv) each of the financial institutions that is a signatory hereto
under the caption “Lenders” on the signature pages hereto or that, pursuant to
§19 hereof, shall become a “Lender” (individually, a “Lender” and, collectively,
the “Lenders”),  (v) FLEET NATIONAL BANK,  a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the “Agent”),
(vi) COMMERZBANK AG, NEW YORK BRANCH , as syndication agent for the Lenders
hereunder, and (vii) WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co-documentation agents for the Lenders hereunder.

 

WHEREAS, pursuant to that certain Revolving Credit and Guaranty Agreement, dated
as of June 27, 2000, among the Borrower, the Guarantors signatory thereto (the
“Existing Guarantors”), the lenders signatory thereto (the “Existing Lenders”),
Fleet National Bank, as administrative agent, Salomon Smith Barney Inc., as
syndication agent, and Bankers Trust Company, as documentation agent (as amended
from time to time, the “Existing Credit Agreement”), the Existing Lenders have
agreed to make available to the Borrower revolving loans in an aggregate amount
not to exceed $300,000,000; and

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to, among other things, extend the maturity of the facility and
substitute the Lenders for the Existing Lenders as Lenders under this Agreement;

 

NOW, THEREFORE, to accomplish these purposes, the Agent, the Borrower, the
Guarantors and the Lenders hereby agree that the Existing Credit Agreement shall
be and hereby is amended and restated in its entirety, as follows:

 


§1.                              DEFINITIONS OF RULES OF INTERPRETATION


 

§1.1.                       Definitions.  The following terms shall have the
meanings set forth in this §l or elsewhere in the provisions of this Agreement
referred to below:

 

Additional Commitment.  The portion (if any) of any Lender’s Commitment which
will become effective on the Commitment Increase Date if the Total Commitment is
increased pursuant to § 2.2.

 

Additional Commitment Lenders.  Those Lenders which provide an Additional
Commitment.

 

--------------------------------------------------------------------------------


 

Adjusted EBITDA.  For any Person for any period, EBITDA minus (i) the aggregate
Minimum Capital Expenditure Reserves for all Real Estate Assets for such period
and (ii) straight line rent adjustments for the applicable period.

 

Adjusted Net Operating Income.  For any Real Estate Asset,  as of any date of
determination, Net Operating Income for the three (3) month period immediately
preceding the date of determination,  minus Minimum Capital Expenditures
Reserves for such Real Estate Asset for such period, and minus the Minimum
Management Fees for such Real Estate Asset for such period.

 

Affiliated Lenders.  Any commercial bank or financial institution which is (i)
the parent corporation of any of the Lenders, (ii) a wholly-owned subsidiary of
any of the Lenders or (iii) a wholly-owned subsidiary of the parent corporation
of any of the Lenders.

 

Agent.  Fleet National Bank acting in its capacity as sole administrative agent
for the Lenders, or any sole successor administrative agent appointed pursuant
to §14 hereof .

 

Agent’s Head Office.  The Agent’s head office located at 100 Federal Street,
Boston, Massachusetts 02110, or at such other location in the United States as
the Agent may designate from time to time.

 

Aggregate Occupancy Rate.  With respect to the Unencumbered Assets at any time,
the ratio, as of such date, expressed as a percentage, of

 

(i) the summation of the amounts arrived at by multiplying (a) the Occupancy
Rate of each Unencumbered Asset by (b) the net rentable area of such
Unencumbered Asset,

 

divided by

 

(ii) the aggregate net rentable area of all such Unencumbered Assets.

 

Agreement.  This Amended and Restated Revolving Credit and Guaranty Agreement,
including the Schedules and Exhibits hereto.

 

Applicable Base Rate Margin.  Zero (0) basis points.

 

Applicable LIBOR Margin.  The applicable margin over the LIBOR Rate which is
used in calculating the interest rate applicable to LIBOR Rate Loans and which
shall vary from time to time in accordance with the Company’s then applicable
(if any) Moody’s Rating, S&P Rating and Fitch Rating (for purposes of this
definition, each a “debt rating”), as set forth below in this definition.  If at
any time of determination of the Applicable LIBOR Margin, the Company has then
current debt ratings from at least two (2) of Moody’s, S&P or Fitch, then the
Applicable LIBOR Margin shall be based on the lower of such ratings.

 

The applicable debt ratings and the Applicable LIBOR Margins are set forth in
the following table:

 

2

--------------------------------------------------------------------------------


 

S&P Rating

 

Moody’s Rating

 

Fitch Rating

 

Applicable Margin for
LIBOR Rate Loans

 

BBB-

 

Baa3

 

BBB-/Baa3 equivalent

 

1.20

%

BBB

 

Baa2

 

BBB/Baa2 equivalent

 

1.00

%

BBB+ or
higher

 

Baa1 or higher

 

BBB+/Baa1 equivalent or
higher

 

.95

%

 

If either (x) the Company does not maintain debt ratings from at least two (2)
of Moody’s, S&P or Fitch or (y) the Company does maintain such debt ratings but
at least one of such debt ratings is less than BBB-/Baa3 (or the equivalent),
the Applicable LIBOR Margin shall be the percentage opposite the Leverage Ratio
(calculated as of the end of the immediately preceding fiscal quarter) set forth
in the table below under the caption “Applicable LIBOR Margin”:

 

Leverage Ratio

 

Applicable LIBOR Margin

 

<.35

 

1.30

%

>.35 but <.45

 

1.40

%

>.45

 

1.70

%

 

The Applicable LIBOR Margin shall be adjusted effective on the first Business
Day following the effective date of a change in the Moody’s Rating, the S&P
Rating or the Fitch Rating or the date the Leverage Ratio is determined pursuant
to a Compliance Certificate, as the case may be.

 

Appraisal.  A written appraisal of property requested by the Agent on behalf of
the Requisite Lenders pursuant to §5.1(b) hereof  (i) in form, content and
methodology satisfactory to the Agent and in compliance with all applicable
legal and regulatory requirements, and (ii) prepared by an independent appraiser
selected by the Agent who meets all regulatory requirements applicable to the
Agent and the Lenders.

 

Arranger.  Fleet Securities, Inc. or any successor, as sole lead arranger and
bookrunner.

 

Assignment and Acceptance.  See §19.

 

Assumed Debt Service.  With respect to all unsecured Indebtedness of any Person
for any period, the greater of (i) debt service on the actual principal amount
outstanding on such unsecured Indebtedness on the last day of such fiscal
quarter at the rates of interest then in effect, or (ii) the aggregate payment
of principal and interest that would be due on such actual outstanding amount of
unsecured Indebtedness for such quarter assuming a ten-year Treasury Rate plus
175 basis points and a twenty-five year amortization schedule.

 

Balance Sheet Date.  December 31, 2001.

 

Bankruptcy Code.  Title 11 of the United States Code, 11 U.S.C. §§ 1101 et seq.,
as the same may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

Base Rate.  The higher of (a) the annual rate of interest announced from time to
time by Fleet National Bank (“Fleet”) at Fleet’s Head Office as its “base rate”,
and (b) one half of one percent (½%) above the overnight federal funds effective
rate as published by the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

Base Rate Loans.  Those Loans bearing interest calculated by reference to the
Base Rate.

 

Borrower.  As defined in the preamble hereto.

 

Borrowing Date.  The date on which any Loan is made or is to be made (including,
without limitation, the date on which any Mandatory Base Rate Loan is made), and
the date on which any Loan is converted or continued in accordance with §2.6.

 

Buildings.  The buildings, structures and other improvements now or hereafter
located on the Unencumbered Assets.

 

Business Day.  Any day on which banking institutions in Boston, Massachusetts,
are open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a Eurodollar Business Day.

 

Capitalized Leases.  Leases under which the discounted future rental payment
obligations are required to be capitalized on the balance sheet of the Borrower
in accordance with Generally Accepted Accounting Principles.

 

CERCLA.  See §6.18.

 

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Commitment.  With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s commitment to make Loans
to the Borrower.

 

Commitment Increase.  An increase in the Total Commitment to not more than
$375,000,000 pursuant to § 2.2(a).

 

Commitment Increase Date.  See §2.2(a).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth
from time to time on Schedule 1.2 hereto as such Lender’s percentage of the
Total Commitment.  If Borrower exercises its option to increase the Total
Commitment pursuant to §2.2(a), the Commitment Percentages of the Lenders may
change effective upon the Commitment Increase Date.

 

Company.  As defined in the preamble hereto.

 

Compliance Certificate.  See §2.5(a).

 

Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.6.

 

4

--------------------------------------------------------------------------------


 

Default.  See §12.1.

 

Delinquent Lender.  See §14.5(c).

 

Distribution.  The declaration or payment of any dividend or distribution of
cash or cash equivalents to the holders of common shares of beneficial interest
in the Company or the holders of common units of limited partnership interest in
the Borrower, or any distribution to any officer, employee or director of the
Borrower or the Company, other than employee compensation.

 

Dollars or $.  Lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawing Date.  The date on which a draft under a Letter of Credit is paid by the
Agent.

 

EBITDA.  With respect to any Person for any period, earnings (or losses) before
interest and taxes of such Person and its Subsidiaries for such period plus, to
the extent deducted in computing such earnings (or losses) before interest
(including, without limitation, the interest portion of payments made under
Capitalized Leases) and taxes, depreciation and amortization expense and other
non-cash charges, all as determined on a consolidated basis with respect to such
Person and its Subsidiaries in accordance with Generally Accepted Accounting
Principles; provided, however, EBITDA shall exclude earnings or losses resulting
from (i) cumulative changes in accounting practices, (ii) discontinued
operations (except as noted below), (iii) extraordinary items, (iv) net income
or net losses of any entity acquired in a pooling of interest transaction for
the period prior to the acquisition, (v) net income or net losses, before
depreciation and amortization, of a Subsidiary that is unavailable to such
Person, (vi) net income or net losses not readily convertible into Dollars or
remittable to the United States, (vii) gains and losses from the sale of assets,
and (viii) net income or net losses, before depreciation and amortization,  from
corporations, partnerships, associations, joint ventures or other entities in
which such Person or any Subsidiary or consolidated entity thereof has a
minority interest and in which none of such Person or any Subsidiary or
consolidated entity thereof has control, except to the extent actually received,
provided, however, that EBITDA shall include earnings and losses from any Real
Estate Asset which has been identified for sale and would otherwise qualify as a
discontinued operation under Generally Accepted Accounting Principles, until
sold or otherwise disposed of.

 

Effective Date.  The date upon which this Agreement shall become effective
pursuant to §10.  Unless the Agent notifies the Borrower and the Lenders on the
date hereof that some other date is the Effective Date, the Effective Date shall
be the date set forth on the first page of this Agreement.

 

Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $5,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of

 

5

--------------------------------------------------------------------------------


 

the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with Generally
Accepted Accounting Principles; (c) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), and having total assets in excess of
$5,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) a finance company, insurance company or other financial
institution (whether a corporation, partnership, trust or other entity) that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$5,000,000,000, and (f) any Lender or Affiliated Lender.  Notwithstanding
anything to the contrary, the term Eligible Assignee shall exclude any Person
controlling, controlled by or under common control with, the Borrower or the
Company.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3 (3)
of ERISA currently maintained or contributed to by the Borrower or any Guarantor
or any ERISA Affiliate, other than a Multiemployer Plan.

 

Environmental Laws.  See §6.18(a).

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414(b) or (c)  of the Code.

 

ERISA Event.  Any of the following:

 

(i) a “reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Guaranteed Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation),

 

(ii) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Guaranteed Pension Plan (whether or not waived in accordance
with Section 412(d) of the Code) or the failure to make by its due date a
required installment under Section 412 (m) of the Code with respect to any
Guaranteed Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan,

 

(iii) the provision by the administrator of any Guaranteed Pension Plan pursuant
to Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA,

 

(iv) the withdrawal by the Borrower or any Guarantor or any of their ERISA
Affiliates from any Guaranteed Pension Plan with two or more contributing
sponsors or the termination of any such Guaranteed Pension Plan resulting in
liability pursuant to Section 4063 or 4064 of ERISA in excess of $5,000,000.00,

 

6

--------------------------------------------------------------------------------


 

(v) the institution by the PBGC of proceedings to terminate any Guaranteed
Pension Plan, or the occurrence of any event or condition which might reasonably
be expected to constitute grounds under ERISA for the involuntary termination
of, or the appointment of a trustee to administer, any Guaranteed Pension Plan,

 

(vi) the imposition of liability on the Borrower or any Guarantor or any of
their ERISA Affiliates in excess of $5,000,000.00 pursuant to Section 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA,

 

(vii) the withdrawal by the Borrower or any Guarantor or any of their ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Section
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor in excess of $5,000,000.00, or the receipt by the Borrower or
any Guarantor or any of their ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA, if such event could reasonably be expected to result in
liability being imposed on Borrower or any of its ERISA Affiliates in excess of
$5,000,000.00,

 

(viii) the occurrence of an act or omission which could give rise to the
imposition on the Borrower or any Guarantor or any of their ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409 or 502(c), (i) or (1) or 4071 of ERISA in excess of $5,000,000 in
respect of any Employee Benefit Plan,

 

(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrower or any Guarantor or any of their ERISA
Affiliates in connection with any such Employee Benefit Plan,

 

(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Benefit Plan intended to be qualified under Section
401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure
of any trust forming part of any Guaranteed Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code, or

 

(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Code or pursuant to ERISA with respect to any Guaranteed Pension Plan.

 

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any of the Lenders would be
required to maintain reserves under Regulation D of the Board of Governors of
the Federal Reserve System (or any successor or similar regulations relating to
such reserve requirements) against “Eurocurrency Liabilities” (as that term is
used in Regulation D) , if such liabilities were outstanding. The Eurocurrency
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in the Eurocurrency Reserve Rate.

 

7

--------------------------------------------------------------------------------


 

Eurodollar Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Agent in its sole
discretion acting in good faith.

 

Event of Default.  See §12.1.

 

Existing Credit Agreement.  As defined in the recitals hereto.

 

Facility.  The unsecured revolving line of credit facility provided to the
Borrower pursuant to this Agreement.

 

Fee Letter.  See §10.7.

 

Fitch.  Fitch Ratings, a division of Fitch, Inc. or its successors.

 

Fitch Rating.  The rating for the Company’s senior long-term unsecured debt
assigned by Fitch.

 

Fixed Charges.  With respect to any fiscal period of any Person, an amount equal
to the sum of (i) Interest Expense, (ii) regularly scheduled installments of
principal payable with respect to all Indebtedness of such Person, other than
balloon payments of principal at maturity, (iii) scheduled cash lease payments
or obligations with respect to Capitalized Leases of such Person plus (iv) in
the cases of the Company and the Borrower, all dividend payments due to the
holders of any preferred shares of beneficial interest of the Company and all
distributions due to the holders of any preferred limited partnership interests
in the Borrower.

 

Fixed Rate Prepayment Fee.  See §3.3.

 

Forward Purchase Contract.  With respect to any Person, a purchase agreement
entered into by such Person for the fee or leasehold purchase of an office
property to be constructed .

 

Funds From Operations.  Consolidated net income (loss) of the Company and its
Subsidiaries before extraordinary items, computed in accordance with Generally
Accepted Accounting Principles, plus, to the extent deducted in determining net
income (loss) and without duplication, (i) gains (or losses) from debt
restructuring and sales of property (or adjustments to basis of properties or
other assets), (ii) non-recurring charges, (iii) provisions for losses, (iv)
real estate related depreciation, amortization and other non-cash charges
(excluding amortization of financing costs), and (v) amortization of
organizational expenses minus, to the extent included in net income (loss) and
without duplication, (a) non-recurring income (loss) and (b) equity income
(loss) from unconsolidated partnerships and joint ventures less the
proportionate share of Funds From Operations of such partnerships and joint
ventures, which adjustments shall be calculated on a consistent basis.

 

Generally Accepted Accounting Principles.  Principles that are (a) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Person in question adopting the
same principles; provided that a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in
Generally

 

8

--------------------------------------------------------------------------------


 

Accepted Accounting Principles) as to financial statements in which such
principles have been properly applied.

 

Ground Lease.  A ground lease granting a leasehold interest in land and/or the
improvements thereon.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

Guaranteed Obligations.  Collectively,

 

(i)                                     the payment, as and when due, or by
stated maturity, acceleration, or otherwise, of the Notes and all other amounts
due and payable under the other Loan Documents to the Agent and the Lenders at
such times and in the manner provided for in the Loan Documents, including
interest accruing from and after the date of the commencement of a bankruptcy
case against the Borrower or a Guarantor, and

 

(ii)                                  the payment of all other obligations of
the Borrower under the Loan Documents that can be performed by the payment of
monies, either to the Agent and the Lenders directly or by reimbursement of
advances by them, including, without limitation, the payment of income and other
taxes by the Borrower.

 

Guarantor. Each of the Company and the Guarantor Subsidiaries.

 

Guarantor Subsidiaries.  The partnerships, limited liability companies and
corporations designated as Guarantor Subsidiaries on Schedule 1.3 hereto and any
other Subsidiaries of the Borrower or the Company  which execute and deliver
this Agreement as a Guarantor pursuant to and in accordance with §5.6, and which
shall include each wholly-owned Subsidiary of the Borrower and each Subsidiary
of the Borrower which, in either case, directly or indirectly owns an
Unencumbered Asset as of the Effective Date or at any time thereafter; provided,
however, that if a Subsidiary acquired by Borrower or the Company after the
Effective Date, or if an entity that becomes a Subsidiary of the Borrower or the
Company after the Effective Date, directly or indirectly owns Real Estate which
has been mortgaged, or the beneficial or legal ownership interests of such
Subsidiary have been pledged, to secure Indebtedness, such Subsidiary shall not
be a Guarantor Subsidiary unless and until the Real Estate owned by such
Subsidiary becomes an Unencumbered Asset.

 

Guaranty. See §18.1.

 

Hazardous Materials. See §6.18(a).

 

Indebtedness.  For any Person, without duplication, (i)(a) all indebtedness of
such Person for borrowed money and (b) all obligations of such Person to pay a
deferred purchase price for property or services, including, but not limited to,
obligations under Forward Purchase Contracts, having met all conditions of
repayment thereof but for the passage of time, (ii) all indebtedness of such
Person evidenced by a note, bond, debenture or similar instrument, (iii) the
outstanding

 

9

--------------------------------------------------------------------------------


 

undrawn amount of all letters of credit issued for the account or upon the
application of such Person and, without duplication, all unreimbursed amounts
drawn thereunder, (iv) all indebtedness of any other person or entity secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (v) indebtedness of others guaranteed by such Person
(including, without limitation, indebtedness of a partnership for which such
Person, if a general partner, would be liable as a matter of law or
contractually), but only to the extent of the specific amount guaranteed as a
matter of contract or law, provided that for purposes of this definition the
term “guarantee” shall not include the guarantee of customary non-recourse
carve-outs (including, but not limited to, claims for fraud, misrepresentation,
or environmental law violations), (vi) all payment obligations of such Person
under any Interest Rate Contracts and currency swaps and similar agreements, to
the extent such liabilities are material and are reported or are required under
Generally Accepted Accounting Principles to be reported by such Person in its
financial statements, (vii) all indebtedness and liabilities of such Person
secured by any Lien or mortgage on any property of such Person, whether or not
the same would be classified as a liability on a balance sheet, (viii) the
liability of such Person in respect of banker’s acceptances and the estimated
liability under any participating mortgage, convertible mortgage or similar
arrangement, (ix) the aggregate principal amount of rentals or other
consideration payable by such Person in accordance with Generally Accepted
Accounting Principles over the remaining unexpired term of all Capitalized
Leases of such Person, (x) all outstanding monetary judgments or decrees by a
court or courts of competent jurisdiction entered against such Person, (xi) all
convertible debt and subordinated debt owed by such Person, (xii) all preferred
partnership interests and preferred stock issued by such Person that, in either
case, are redeemable prior to the Maturity Date for cash on a mandatory basis, a
cash equivalent, a note receivable or similar instrument or are convertible
prior to the Maturity Date on a mandatory basis to Indebtedness as defined
herein, (xiii) all customary trade payables and accrued expenses more than sixty
(60) days past due, (xiv) expected amortization of tenant costs and leasing
commissions over such Person’s next twelve succeeding fiscal months, and (xv)
all obligations, liabilities, reserves and any other items which are listed as a
liability on a balance sheet of such Person determined on a consolidated basis
in accordance with Generally Accepted Accounting Principles, but excluding all
general contingency reserves and reserves for deferred income taxes and
investment credit, and excluding debt covered by escrows and security deposits
fully funded by cash or cash equivalents.

 

Interest Expense.  For any Person for any Period, with respect to all
Indebtedness of such Person, an amount equal to the sum of the following with
respect to all Indebtedness of such Person: (i) total interest expense, accrued
in accordance with Generally Accepted Accounting Principles, plus (ii) all
capitalized interest determined in accordance with Generally Accepted Accounting
Principles, but only to the extent that such capitalized interest is not covered
by an interest reserve established under a loan facility (such as capitalized
construction interest provided for in a construction loan).

 

Interest Payment Date. As to any Base Rate Loan or LIBOR Rate Loan, the first
day of each calendar month.

 

Interest Period. With respect to each Loan, (a) initially, the period commencing
on the Borrowing Date of such Loan and ending on the last day of one of the
following periods, as selected by the Borrower in a Loan Request (except that no
Loan Request is required for

 

10

--------------------------------------------------------------------------------


 

Mandatory Base Rate Loans): (i) for any Base Rate Loan, the period ending on the
day on which such Base Rate Loan is paid in full or converted to a LIBOR Rate
Loan; and (ii) for any LIBOR Rate Loan, 7 days (but only to the extent available
in the Eurodollar market to all Lenders), 1, 2, or 3 months; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Eurodollar Business Day, that Interest Period shall be
extended to the next succeeding Eurodollar Business Day unless the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;

 

(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(C) if the Borrower shall fail to give notice as provided in §2.6, the Borrower
shall be deemed to have requested a conversion of the affected LIBOR Rate Loan
to a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

 

(D) any Interest Period relating to any LIBOR Rate Loan that begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month;

 

(E) no more than five (5) Interest Periods relating to LIBOR Rate Loans may be
outstanding at any one time; and

 

(F) the Borrower may not select any Interest Period relating to any LIBOR Rate
Loan that would extend beyond the Maturity Date.

 

Interest Rate Contracts.  Interest rate swap, cap, collar or similar agreements
providing for interest rate protection.

 

Investments.  In any Person, any loan, advance, or extension of credit to or for
the account of, any guaranty, endorsement (other than for collection in the
ordinary course of business) or other direct or indirect contingent liability in
connection with the obligations, capital interests or equity distributions of,
any ownership, purchase or acquisition of any capital interests, business,
assets, obligations or securities of, or any other interest in  or capital
contribution to, such Person.

 

Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in the Buildings located on the Unencumbered
Assets by persons other than the owner thereof.

 

Lenders. As defined in the preamble hereto.

 

11

--------------------------------------------------------------------------------


 

Letter of Credit.  A letter of credit issued by the Agent for the account of the
Borrower pursuant to §2.9 and the letter of credit issued prior to the Effective
Date and described on Schedule 1.4.

 

Letter of Credit Request.  See § 2.9.

 

Leverage Ratio.  As of any date of determination, Total Debt divided by Total
Assets.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the quotient (rounded upwards to the nearest 1/1000 of one
percent) of (a) the rate per annum for deposits in Dollars in the London
interbank market for a period equal in length to such Interest Period which
appears on Telerate Page 3750 as of 11:00 a.m. (London, England time)  two
Eurodollar Business Days prior to the beginning of such Interest Period, divided
by (b) a number equal to 1.00 minus the Eurocurrency Reserve Rate. Each
determination of the LIBOR Rate applicable to the particular Interest Period
selected by the Borrower shall be made by the Agent and shall be conclusive and
binding upon the Borrower absent manifest error.

 

LIBOR Rate Loans.  Loans bearing interest calculated by reference to the LIBOR
Rate.

 

Lien.  Any lien, encumbrance, mortgage, deed of trust, pledge, restriction or
other security interest.  If title to any Real Estate Asset is held by a
Subsidiary of Borrower or an Unconsolidated Entity then any pledge or assignment
of Borrower’s stock, partnership interest, limited liability company interest or
other ownership interest in such Subsidiary or Unconsolidated Entity shall be
deemed to be a Lien on the Real Estate Assets owned by such Subsidiary or
Unconsolidated Entity.

 

Loan Documents. This Agreement, the Notes, and any and all other agreements,
documents and instruments now or hereafter evidencing, securing or otherwise
relating to the Loans.

 

Loan Request.  See §2.5.

 

Loans.  Loans made or to be made by the Lenders to the Borrower pursuant to §2.1
and §2.5 and Mandatory Base Rate Loans made pursuant to §2.9.

 

Majority Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least fifty-one percent (51%) of the Total Commitment  provided
that the Commitments of any Delinquent Lenders shall be disregarded when
determining the Majority Lenders.

 

Mandatory Base Rate Loans.  Loans made by the Lenders (without a Loan Request)
under the circumstances described in §2.9(d).

 

Material Adverse Effect.  Any condition which has a material adverse effect on
(i) the business, operations, properties, assets or condition (financial or
otherwise) of the Borrower, the

 

12

--------------------------------------------------------------------------------


 

Company or any other Guarantor, taken as a whole or (ii) the ability of the
Borrower, the Company or any other Guarantor to perform its obligations under
the Loan Documents, or (iii) the validity or enforceability of any of the Loan
Documents or the remedies or material rights of the Agent or the Lenders
thereunder.

 

Maturity Date.  March 17, 2006, or such later date to which the Maturity Date
shall have been extended pursuant to the provisions of §2.8 hereof, or such
earlier date on which the Loans shall become due and payable pursuant to the
terms hereof.

 

Maximum Credit Amount.  The lesser of the following: (i) the maximum amount of
Outstanding Obligations without causing a violation of § 9.1; and (ii) the Total
Commitment.

 

Minimum Capital Expenditure Reserves.  For any Real Estate Asset, $0.40 per net
rentable square foot of such Real Estate Asset per annum, or, for any shorter
period, such amount multiplied by a fraction the numerator of which is the
length of the applicable period in months (or portions thereof) and the
denominator of which is 12.

 

Minimum Leasing Commission and Tenant Improvement Reserves.  For any Real Estate
Asset, $1.75 per net rentable square foot of such Real Estate Asset per annum,
or, for any shorter period, such amount multiplied by a fraction the numerator
of which is the length of the applicable period in months (or portions thereof)
and the denominator of which is 12.

 

Minimum Management Fees.  Shall mean the greater of (i) three percent (3%) of
Rents from the related Real Estate Asset for the three (3) month period
immediately preceding the calculation, and (ii) the actual management fees paid
by the Borrower and the Related Companies with respect to such Real Estate Asset
during such three (3) month period.

 

Moody’s. Moody’s Investors Service, Inc. or its successors.

 

Moody’s Rating.  The rating for the Company’s senior long-term unsecured debt
assigned by Moody’s.

 

Mortgage.  Any mortgage, deed of trust, or other security instrument that
creates a Lien on a class B (or better) office property (including the
development of same) located in the greater New York City area or assets related
thereto to secure Indebtedness.

 

Mortgage Loan.  Any Indebtedness the payment or performance of which is secured
by a Mortgage.

 

Mortgage Note.  Any instrument, document or agreement evidencing a Mortgage
Loan.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA contributed to by the Borrower or any Guarantor or any of their ERISA
Affiliates.

 

Net Offering Proceeds.  All cash proceeds received after  the Effective Date by
the Borrower or the Company as a result of the sale of common, preferred or
other classes of stock of the Company or the issuance of limited partnership
interests in the Borrower less customary costs and discounts of issuance paid by
Company or Borrower in connection therewith.

 

13

--------------------------------------------------------------------------------


 

Net Operating Income.  With respect to any Real Estate Asset, for the period of
determination, the Rents derived from the customary operation of such Real
Estate Asset, less operating expenses attributable to such Real Estate Asset,
and shall include only the sum of (i) the Rents received or expected to be
received, and earned in accordance with Generally Accepted Accounting
Principles, pursuant to Leases in place, plus (ii) other income actually
received and earned in accordance with Generally Accepted Accounting Principles
with respect to such Real Estate Asset, plus (iii) rent loss or business
interruption insurance proceeds received or expected to be received during or
relating to such period due to a casualty that has occurred prior to the date of
calculation plus (iv) parking or other income, less operating expenses actually
paid or payable on an accrual basis in accordance with Generally Accepted
Accounting Principles attributable to such Real Estate Asset during such period,
as set forth on operating statements and schedules reasonably satisfactory to
Agent.  Net Operating Income shall be calculated in accordance with customary
accounting principles applicable to real estate.  Notwithstanding the
foregoing,  Net Operating Income shall not include (i) any condemnation or
insurance proceeds (excluding rent loss or business interruption insurance
proceeds as described above), (ii) any proceeds resulting from the sale,
exchange, transfer, financing or refinancing of all or any portion of the Real
Estate Asset for which it is to be determined, (iii) amounts received from
tenants as security deposits unless actually applied toward the payment of rent
or additional rent in accordance with the terms of such tenant’s lease, (iv)
interest income and (v) any type of income otherwise included in Net Operating
Income but paid directly by any tenant to a Person other than Borrower or a
Guarantor or other Related Company or their respective agents or
representatives.

 

Notes.  See §2.3.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders and the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Letters of Credit or the Notes or other instruments at any time
evidencing any thereof, whether existing on the date of this Agreement or
arising or incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law of otherwise.

 

Occupancy Rate.   With respect to an Unencumbered Asset at any time, the ratio,
as of such date, expressed as a percentage, of (i) the net rentable area of such
Unencumbered Asset leased to tenants paying rent pursuant to, and to the extent
required under, Leases other than Leases which are in material default, to (ii)
the net rentable area of such Unencumbered Asset.

 

Outstanding Obligations.  As of any date of determination, the sum of the
outstanding principal amount of the Loans plus the face amount of each Letter of
Credit issued under §2.9 which has not expired or terminated prior to the date
of determination.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Developments.  The construction of any new buildings or the
construction of additions expanding existing buildings or the rehabilitation of
existing buildings (other than

 

14

--------------------------------------------------------------------------------


 

normal refurbishing of common areas and tenant fit up work when one tenant
leases space previously occupied by another tenant) relating to any Real Estate
Assets of the Borrower, any Guarantor or any of the other Related Companies,
including (but not limited to) Forward Purchase Contracts, having met all
conditions of payment thereof but for the passage of time, and each Permitted
Development shall be counted for purposes of §8.2 from the time of commencement
of the applicable construction work until a final certificate of occupancy has
been issued with respect to such project in the amount of the total projected
cost of such project.

 

Permitted Investments Cap.  See §8.2.

 

Permitted Liens.  The following Liens, security interests and other
encumbrances:

 

(i)  liens to secure taxes, assessments and other governmental charges in
respect of obligations not overdue, the Indebtedness with respect to which is
permitted hereunder;

 

(ii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(iii) liens in respect of judgments or awards, the Indebtedness with respect to
which is permitted hereunder;

 

(iv) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens which are either covered by a full indemnity from a creditworthy
indemnitor or have been in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue, the Indebtedness with
respect to which is permitted hereunder; and

 

(v) encumbrances consisting of easements, rights of way, Leases, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; and other minor liens or encumbrances none of which in the
opinion of the Borrower interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, and which
matters (x) do not individually or in the aggregate have a materially adverse
effect on the value of the Unencumbered Asset and (y) do not make title to such
property unmarketable by the conveyancing standards in effect where such
property is located.

 

Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Preferred Distribution.  The declaration or payment of any dividend or
distribution of cash or cash equivalents to the holders of preferred shares of
beneficial interest in the Company or the holders of preferred  units of limited
partnership interest of the Borrower.

 

Prepayment Date.  See §3.3.

 

Properties.  All Real Estate Assets, Real Estate, and all other assets,
including, without limitation, intangibles and personalty owned by the Borrower
or any Guarantor or any of the Related Companies.

 

15

--------------------------------------------------------------------------------


 

Real Estate.  All real property at any time owned, leased (as lessee or
sublessee) or operated by the Borrower, any Guarantor, or any of the Related
Companies or any Unconsolidated Entity.

 

Real Estate Assets.  Those fixed and tangible properties consisting of land,
buildings and/or other improvements owned by the Borrower, by any Guarantor, by
any of the Related Companies or by any Unconsolidated Entity at the relevant
time of reference thereto, including without limitation, the Unencumbered
Assets, but excluding all leaseholds other than leaseholds under Ground Leases
which either have an unexpired term (including unexercised renewals options
exercisable at the option of the lessee) of at least 20 years or contain a
purchase option for nominal consideration.

 

Real Estate Effective Control Assets.  Those Investments in mortgages and
mortgage participations owned by the Borrower or by any Guarantor as to which
the Borrower has demonstrated to the Agent, in the Agent’s discretion, that
Borrower or a Guarantor has control of the decision-making functions of
management and leasing of such mortgaged properties, has control of the economic
benefits of such mortgaged properties, and holds an option to purchase such
mortgaged properties.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness.  All Indebtedness except Indebtedness with respect to
which recourse for payment is contractually limited (except for customary
exclusions) to specific assets encumbered by a lien securing such Indebtedness.

 

Register.  See §19.3.

 

Related Companies.  The entities listed and described on Schedule 1.3 hereto, or
thereafter, any entity whose financial statements are consolidated or combined
with the Company’s pursuant to Generally Accepted Accounting Principles, or any
ERISA Affiliate.

 

Release.  A release, spillage, leaking, pumping, pouring, emitting, emptying,
discharge, injection, escape, disposal or dumping of Hazardous Material.

 

Rents.  All rents, issues, profits, royalties, receipts, revenues, accounts
receivable, and income, including fixed, additional and percentage rents,
occupancy charges, operating expense reimbursements, reimbursements for
increases in taxes, sums paid by tenants to the Borrower or the Related
Companies to reimburse the Borrower or the Related Companies for amounts
originally paid or to be paid by the Borrower or the Related Companies or their
respective agents or affiliates for which such tenants were liable, as, for
example, tenant improvements costs in excess of any work letter, lease takeover
costs, moving expenses and tax and operating expense pass-throughs for which a
tenant is solely liable, parking income, recoveries for common area maintenance
expense, tax, insurance, utility and service charges and contributions, proceeds
of sale of electricity, gas, heating, air-conditioning and other utilities and
services, deficiency rents and liquidated damages, and other benefits.

 

16

--------------------------------------------------------------------------------


 

Requisite Lenders.  As of any date, the Lenders whose aggregate Commitments
constitute at least sixty-six and seven-tenths percent (66.7%) of the Total
Commitment  provided that the Commitments of any Delinquent Lenders shall be
disregarded when determining the Requisite Lenders.

 

Responsible Officer.  With respect to the Company, any one of its Chairman,
President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Treasurer, Executive Vice Presidents or Senior Vice Presidents.

 

S&P.  Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., or its successors.

 

S&P Rating.  The rating for the Company’s senior long-term unsecured debt
assigned by S&P.

 

Secured Indebtedness.  All Indebtedness of the Borrower and any of the Related
Companies which is secured by a Lien on any Properties.

 

Secured Recourse Indebtedness.  All Secured Indebtedness except Indebtedness
with respect to which recourse for payment is contractually limited (except for
customary exclusions) to the specific assets encumbered by the Lien securing
such Indebtedness, and other than Indebtedness fully collateralized by cash or
cash equivalents.

 

Structured Finance Investments. Collectively, (i) Investments in (or in entities
whose Investments are primarily in) Mortgages, Mortgage Loans, and Mortgage
Notes, and (ii)  preferred equity Investments (including preferred limited
partnership interests) in entities owning (or leasing pursuant to a Ground
Lease) class B (or better) office properties located in the greater New York,
New York area.

 

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent or other controlling Person shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Interests.

 

Tangible Net Worth.  The book value of all of the assets of the Borrower and the
Related Companies minus the book value of all of the liabilities of the Borrower
and the Related Companies minus all intangibles determined in accordance with
Generally Accepted Accounting Principles.

 

Telerate Page 3750.  The display designated as “Page 3750” on the Telerate
Service, or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vender for the purpose of displaying British Bankers’ Association
interest settlement rates for U.S. Dollar deposits.

 

Term Loan Facility. The Indebtedness of the Borrower and the Guarantors under
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
February 6, 2003, among the Borrower, certain of the Guarantors, the lenders
party thereto, and Wells Fargo Bank,

 

17

--------------------------------------------------------------------------------


 

National Association, as administrative agent, as the same may be amended,
supplemented or modified from time to time, and any refinancing thereof.

 

Total Assets.  As of any date of determination, the sum of the following,
without duplication:  (i) the Value of All Unencumbered Assets, plus (ii) the
aggregate Adjusted Net Operating Income for the fiscal quarter immediately
preceding such date, annualized, for all Real Estate Assets (other than
Unencumbered Assets) and Real Estate Effective Control Assets owned or leased by
the Borrower or the Guarantors other than Real Estate Assets referred to in
clause (iii) of this definition, divided by nine percent (9.0%), plus (iii) the
aggregate purchase price of all Real Estate Assets (other than Unencumbered
Assets but including Forward Purchase Contracts having met all conditions of
payment of the purchase price thereunder but for the passage of time) and Real
Estate Effective Control Assets acquired or initially leased by the Borrower or
the Guarantors within the fiscal quarter immediately preceding such date,
multiplied by ninety-five percent (95.0%), plus (iv) the book value of
unrestricted cash and cash equivalents of the Borrowers and the Guarantors, plus
(v) the aggregate book value of all Investments of the Borrower and the
Guarantors (other than Real Estate Effective Control Assets) permitted under
Section 8.2 hereof.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.

 

Total Debt.  The sum of (without duplication) all Indebtedness of the Borrower
and the Company included in the liabilities portion of the Borrower’s balance
sheet prepared in accordance with Generally Accepted Accounting Principles as of
the end of the most recent fiscal quarter for which financial statements have
been provided pursuant to § 7.4.

 

Treasury Rate. The semi-annual yield (without decompounding), as reported in The
Wall Street Journal (or if such rate is not published therein, in the Federal
Reserve Statistical Release H.15 – Selected Interest Rates (“H.15”) under the
heading “U.S. Government Securities/Treasury constant maturities”) on the date
of calculation (provided, however, if such date is not a Business Day, then on
the next succeeding Business Day) for the current U.S. Treasury security with a
maturity which most closely approximates the date which is ten (10) years from
the date of calculation.  In the event such rate is not published in either  The
Wall Street Journal or H.15, the Agent shall select a comparable publication to
determine the Treasury Rate.

 

Type. As to any Loan its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Entity.  As of any date, any Person in whom the Borrower, the
Company or any Related Company holds an Investment, and whose financial results
would not be consolidated under Generally Accepted Accounting Principles with
the financial statements of the Borrower, if such statements were prepared as of
such date. Unconsolidated Entities existing on the date hereof are set forth in
Schedule 1.3.

 

Unconsolidated Entity Percentage . For any Person, with respect to such Person’s
Unconsolidated Entities, the percentage economic ownership interest of such
Person in such  Unconsolidated Entity; provided, however, that in the event that
such Person is the general

 

18

--------------------------------------------------------------------------------


 

partner of such Unconsolidated Entity, such Person’s Unconsolidated Entity
Percentage with respect to such Unconsolidated Entity’s liabilities shall be the
percentage of the general partner interests owned by such Person in such
Unconsolidated Entity with respect to any Indebtedness for which recourse may be
made against any general partner of such Unconsolidated Entity.

 

Unencumbered Asset.  Any Real Estate Asset set forth on Schedule 1.1, as such
Schedule may be amended or supplemented from time to time which at the date of
determination, (i) is 100% owned in fee, or pursuant to a Ground Lease as
approved by the Requisite Lenders (it being understood that all Unencumbered
Assets owned pursuant to a Ground Lease as of the Effective Date are so
approved), by Borrower or one of the Guarantor Subsidiaries, (ii) is improved
with one or more Class B (or better) office buildings; (iii) is not directly or
indirectly subject to any Lien (other than Permitted Liens) or to any negative
pledge agreement or other agreement that prohibits the creation of any Lien
thereon; (iv) is a Real Estate Asset with respect to which each of the
representations contained in §6.18 and §6.21 hereof is true and accurate as of
such date of determination; (v) may be legally conveyed separately from any
other Real Estate without the need to obtain any subdivision approval, zoning
variance or other consent or approval from an unrelated Person, other than, in
the case of a Real Estate Asset which is a condominium unit, any required
approval of the condominium board so long as pursuant to the terms and
provisions of the condominium documentation governing the applicable condominium
such approval may not be unreasonably withheld, delayed or conditioned; (vi) is
reasonably free of all material structural and material title defects and other
material adverse matters; (vii) is in compliance, in all material respects, with
all applicable Environmental Laws, and as to which the representations set forth
in §6.18(b) hereof are true and correct, (viii) has an Occupancy Rate of 70% or
better; (ix) is managed by Borrower or a wholly owned Affiliate or Subsidiary of
Borrower and (x) to the extent requested by the Agent and in Borrower’s
possession or control, the Borrower has delivered to the Agent historical
operating and leasing information relating to such Unencumbered Asset, in form
and substance satisfactory to the Agent.  Each Real Estate Asset which satisfies
the conditions set forth in this definition or with respect to which the
Requisite Lenders have granted the necessary waivers pursuant to §5.2 shall be
deemed to be an Unencumbered Asset only during such periods of time as Borrower
has included the same on the list of Unencumbered Assets attached to the most
recent Compliance Certificate delivered hereunder.

 

Unencumbered Asset Adjusted Net Operating Income.  For any period, the aggregate
Adjusted Net Operating Income for all Unencumbered Assets for such Period, plus
(or minus) straight line rent adjustments for the applicable period, minus the
aggregate of all Minimum Leasing Commission and Tenant Improvement Reserves for
all Unencumbered Assets for such period.

 

Unencumbered Asset Value.  With respect to any Unencumbered Asset at any time,
an amount computed as follows: (i) for any Unencumbered Asset owned or leased by
the Borrower or the Guarantors other than Unencumbered Assets referred to in
clause (ii) of this definition, the Adjusted Net Operating Income for such
Unencumbered Asset for the fiscal quarter immediately preceding such date,
annualized, divided by nine percent (9.0%), or (ii) for any Unencumbered Asset
acquired or initially leased by the Borrower or the Guarantors within the fiscal
quarter

 

19

--------------------------------------------------------------------------------


 

immediately preceding such date, the purchase price of such Unencumbered Asset
multiplied by ninety-five percent (95.0%).

 

Unsecured Indebtedness.  All Indebtedness of Borrower, of any Guarantor or of
any of the other Related Companies to the extent not secured by a Lien on any
Properties including, without limitation, the Outstanding Obligations and any
Indebtedness evidenced by any bonds, debentures, notes or other debt securities
presently outstanding or which may be hereafter issued by Borrower or by the
Company.  Unsecured Indebtedness shall not include accrued ordinary operating
expenses payable on a current basis.

 

Unused Amount. See §4.2

 

Value of All Unencumbered Assets. As of any date of determination, an amount
computed as follows: the sum of (i) the aggregate Adjusted Net Operating Income
for the fiscal quarter immediately preceding or ending on such date, annualized,
for all Unencumbered Assets owned or leased by the Borrower or the Guarantors
other than Unencumbered Assets referred to in clause (ii) of this definition,
divided by nine percent (9.0%), plus (ii) the aggregate purchase price of all
Unencumbered Assets acquired or initially leased by the Borrower or the
Guarantors within the fiscal quarter immediately preceding or ending on such
date, multiplied by ninety-five percent (95.0%); provided, however, that after
making such computation, the Value of All Unencumbered Assets shall be reduced
by the amount by which the Unencumbered Asset Value of any single Unencumbered
Asset exceeds thirty-five percent (35%) of the Value of All Unencumbered Assets
as so computed.

 

Variable Rate Indebtedness.  The Loans and all other Indebtedness of the
Borrower which bears interest at a rate which is not fixed either through
maturity or for a term of at least thirty-six  (36) months from the date that
such fixed rate became effective.

 

Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

 


§1.2.                       RULES OF INTERPRETATION .


 

(a)  A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

 

(b)  The singular includes the plural and the plural includes the singular.

 

(c)  A reference to any law includes any amendment or modification to such law.

 

(d)  A reference to any Person includes its permitted successors and permitted
assigns.

 

20

--------------------------------------------------------------------------------


 

(e)  Accounting terms not otherwise defined herein have the meanings assigned to
them by Generally Accepted Accounting Principles applied on a consistent basis
by the accounting entity to which they refer and, except as otherwise expressly
stated, all use of accounting terms with respect to the Borrower shall reflect
the consolidation of the financial statements of Borrower and the Related
Companies.

 

(f)  The words “include”, “includes” and “including” are not limiting.

 

(g)  All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.

 

(h)  Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

 

(i)  The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(j)  The words “so long as any Loan or Note is outstanding” shall mean so long
as such Loan or Note is not indefeasibly paid in full in cash.

 


§2.                                REVOLVING CREDIT FACILITY.


 

§2.1.                       Commitment to Lend; Limitation on Total Commitment. 
Subject to the provisions of §2.5 and the other terms and conditions set forth
in this Agreement, each of the Lenders severally agrees to lend to the Borrower
and the Borrower may borrow, repay, and reborrow from time to time between the
Effective Date and the Maturity Date upon notice by the Borrower to the Agent
given in accordance with §2.5, such sums as are requested by the Borrower up to
a maximum aggregate principal amount of the Outstanding Obligations (after
giving effect to all amounts requested) at any one time equal to such Lender’s
Commitment, provided that the sum of the Outstanding Obligations (after giving
effect to all amounts requested) shall not at any time exceed the Maximum Credit
Amount. The Loans shall be made pro rata in accordance with each Lender’s
Commitment Percentage and the Lenders shall at all times immediately adjust
inter se any inconsistency between each Lender’s outstanding principal amount
and each Lender’s Commitment. Each request for a Loan hereunder shall constitute
a representation and warranty by the Borrower that the conditions set forth in
§10 or §11 (whichever is applicable) have been satisfied on the date of such
request and will be satisfied on the proposed Borrowing Date of the requested
Loan, provided that the making of such representation and warranty by Borrower
shall not limit the right of any Lender not to lend upon a determination by the
Requisite Lenders that such conditions have not been satisfied.

 


§2.2.                       CHANGES IN TOTAL COMMITMENT.


 

(a)  Provided that no Default or Event of Default has occurred and is
continuing, the Borrower shall have the option at any time and on one occasion
prior to the third anniversary of the Effective Date, to request an increase in
the Total Commitment by an amount not to

 

21

--------------------------------------------------------------------------------


 

exceed $75,000,000 by written notice to the Agent.  Upon receipt of such notice,
the Agent shall consult with Arranger and shall notify the Borrower of the
amount of facility fees to be paid to any Lenders who provide an Additional
Commitment in connection with such increase in the Total Commitment.  If the
Borrower agrees to pay the facility fees so determined, then the Agent shall
send a notice to all Lenders (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Commitment and of
the facility fees to be paid with respect thereto.  Each Lender who desires in
its sole discretion to provide an Additional Commitment upon such terms shall
provide Agent with a written commitment letter specifying the amount of the
Additional Commitment which it is willing to provide prior to such deadline as
may be specified in the Additional Commitment Request Notice.  If the requested
increase is oversubscribed then the Agent and the Arranger shall allocate the
Commitment Increase among the Lenders who provide such commitment letters on
such basis as the Agent and the Arranger shall determine in their sole
discretion.  If the Additional Commitments so provided are not sufficient to
provide the full amount of the Commitment Increase requested by the Borrower,
then the Agent may, but shall not be obligated to, invite one or more Eligible
Assignees to become a Lender and provide an Additional Commitment.  If Agent
does invite one or more Eligible Assignees to become a Lender and if following
any such invitation, the amounts committed are still not sufficient to provide
the full amount of the Commitment Increase requested by Borrower, the Commitment
Increase shall be reduced to the aggregate of the amounts committed.  The Agent
shall provide all Lenders with a notice setting forth the amount, if any, of the
Additional Commitment to be provided by each Lender and the revised Commitment
Percentages which shall be applicable after the effective date of the Commitment
Increase specified therein (the “Commitment Increase Date”).

 

(b) On the Commitment Increase Date the outstanding principal balance of the
Loans shall be reallocated among the Lenders such that after the Commitment
Increase Date the outstanding principal amount of Loans owed to each Lender
shall be equal to such Lender’s Commitment Percentage (as in effect after the
Commitment Increase Date) of the outstanding principal amount of all Loans.  On
the Commitment Increase Date those Lenders whose Commitment Percentage is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Lenders whose Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Loans.  The
funds so advanced shall be Base Rate Loans until converted to LIBOR Rate Loans
which are allocated among all Lenders based on their Commitment Percentages.  To
the extent such reallocation results in certain Lenders receiving funds which
are applied to LIBOR Rate Loans prior to the last day of the applicable Interest
Period, then the Borrower shall pay to the Agent for the account of the affected
Lenders the Fixed Rate Prepayment Fee which shall be determined separately for
each such Lender in the manner set forth in §3.3.  On the Commitment Increase
Date, the Lenders’ respective interests in outstanding Letters of Credit shall
also be adjusted to reflect the revised Commitment Percentages. Upon request
from any Lender whose interest in an outstanding Letter of Credit is so
increasing, the Borrower will pay additional Letter of Credit fees for the
amount of such increase at the rate provided in §2.9(c) prorated for the period
from the Commitment Increase Date until the expiration of the applicable Letter
of Credit.

 

(c) The Borrower shall have the right at any time upon at least ten (10)
Business Days’ prior written notice to the Agent (which shall promptly notify
each Lender), to reduce by $5,000,000 or an integral multiple of $1,000,000 in
excess thereof the unborrowed portion of the

 

22

--------------------------------------------------------------------------------


 

then Total Commitment, provided that the Total Commitment shall not be reduced
to less than $180,000,000, whereupon the Commitments of the Lenders shall be
reduced pro rata in accordance with their respective Commitment Percentages by
the amount specified in such notice. Upon the effective date of any such
reduction, the Borrower shall pay to the Agent for the respective accounts of
the Lenders the full amount of any commitment fee required under §4.2 hereof
then accrued and unpaid on the amount of the reduction. No reduction of the
Commitments may be reinstated.

 

(d) Upon the effective date of  each increase or reduction in the Total
Commitment pursuant to this §2.2 the parties shall enter into an amendment of
this Agreement revising Schedule 1.2 and the Borrower shall execute and deliver
to the Agent new Notes for each Lender whose Commitment has changed so that the
maximum principal amount of such Lender’s Note shall equal its Commitment.  The
Agent shall promptly deliver such replacement Notes to the respective Lenders in
exchange for the Notes replaced thereby which shall be surrendered by such
Lenders.  Such new Notes shall provide that they are replacements for the
surrendered Notes and that they do not constitute a novation, shall be dated as
of the Commitment Increase Date or the effective date of such reduction in the
Total Commitment, as applicable, and shall otherwise be in substantially the
form of the replaced Notes. On the date of issuance of any new Notes pursuant to
this §2.2(d), the Borrower shall deliver an opinion of counsel, addressed to the
Lenders and the Agent, relating to the due authorization, execution and delivery
of such new Notes and the enforceability thereof, substantially in the form of
the relevant portions of the opinion delivered pursuant to §10.6 hereof. The
surrendered Notes shall be canceled and returned to the Borrower.

 

§2.3.                       The Notes.

 

(a)  The Loans shall be evidenced by separate promissory notes of the Borrower
in substantially the form of Exhibit A hereto (each a “Note”), and completed
with appropriate insertions.  Return and cancellation of the “Notes” under the
Existing Agreement and issuance of initial Notes under this Agreement shall be
governed by §29 hereof.  One Note shall be payable to the order of each Lender
in an aggregate principal amount equal to such Lender’s Commitment. The Borrower
irrevocably authorizes each Lender to make or cause to be made, at or about the
time of the Borrowing Date of any Loan or at the time of receipt of any payment
of principal on such Lender’s Note, an appropriate notation on such Lender’s
Record reflecting the making of such Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Loans set forth on such Lender’s
Record shall (absent manifest error) be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on the Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Note to
make payments of principal of or interest on any Note when due.

 

(b)  Upon receipt of an affidavit (including appropriate indemnification) of an
officer of any Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note, and, in the case of such loss, theft, destruction or mutilation,
upon cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement note in the same principal amount thereof and otherwise of like
tenor.

 

23

--------------------------------------------------------------------------------


 


§2.4.                       INTEREST ON LOANS.


 

(a)  Each Base Rate Loan shall bear interest commencing with the Borrowing Date
thereof at the rate equal to the Base Rate.  Changes in the rate of interest
resulting from changes in the Base Rate shall take place immediately without
demand or notice of any kind.

 

(b)  Each LIBOR Rate Loan shall bear interest for the period commencing with the
Borrowing Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate equal to the Applicable LIBOR Margin per annum above
the LIBOR Rate determined for such Interest Period. Agent shall determine the
rate equal to the Applicable LIBOR Margin per annum above the LIBOR Rate which
will be in effect during such Interest Period and inform Borrower of such
determination (which determination shall be conclusive and binding upon Borrower
absent manifest error).

 

(c)  The Borrower unconditionally promises, in accordance with and subject to
the provisions of the Loan Documents, to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(d)  All agreements between the Borrower and the Guarantors, on the one hand,
and Agent and the Lenders, on the other hand, are expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Obligations or otherwise, shall the amount paid or agreed to be
paid to the Lenders for the use or the forbearance of the Indebtedness evidenced
under this Agreement and the Notes exceed the maximum permissible under law.  As
used herein, the term “applicable law” shall mean the law in effect as of the
date hereof; provided, however, that in the event there is a change in the law
which results in a higher permissible rate of interest, then this Agreement and
the Notes shall be governed by such new law as of its effective date.  If, under
or from any circumstances whatsoever, fulfillment of any provision of this
Agreement or any other Loan Document at the time of performance of such
provision shall be due, shall involve transcending the limit  of such validity
prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever the Lenders should receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal amount of the Loans
then outstanding and not to the payment of interest.  In the event that, as a
result of this §2.4(d), the interest rate on any Loans is reduced and, after
such reduction, the maximum permissible interest rate under applicable law
exceeds the interest rate payable hereunder, the interest rate on the Loans
shall be the maximum permissible interest rate under applicable law until the
aggregate amount of interest paid equals the aggregate amount of interest that
would have been paid but for this §2.4(d).  This provision shall control every
other provision of the Loan Documents.

 


§2.5.                       REQUESTS FOR LOANS.


 

(a) The Borrower shall give to the Agent written notice in the form of Exhibit B
hereto of each Loan requested hereunder (a “Loan Request”) no less than (a) one
(1) Business Days prior to the proposed Borrowing Date of any Base Rate Loan and
(b) three (3) Eurodollar Business Days prior to the proposed Borrowing Date of
any LIBOR Rate Loan. Each such notice shall specify (i) the principal amount of
the Loan requested, (ii) the proposed Borrowing Date of

 

24

--------------------------------------------------------------------------------


 

such Loan, (iii) the Interest Period for such Loan, and (iv) the Type of such
Loan, and shall be accompanied by a statement in the form of Exhibit C hereto
signed by a Responsible Officer setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9.1 through §9.7 hereof
after giving effect to such requested Loan (a “Compliance Certificate”). On the
same day as the receipt of a Loan Request for a Base Rate Loan, and within one
(1) Business Day after receipt of a Loan Request for a LIBOR Rate Loan, the
Agent shall provide to each of the Lenders by facsimile a copy of such Loan
Request and accompanying Compliance Certificate and each Lender shall, within 24
hours thereafter (if such following day is a Business Day, and if not, before
12:30 PM Boston time on the next succeeding Business Day), notify the Agent if
it believes that any of the conditions contained in §11 of this Agreement has
not been met or waived.  If such a notice is given, Agent shall poll the
Lenders, and the Requisite Lenders shall promptly determine whether all of the
conditions contained in §11 of this Agreement have been met or waived.  If no
such notice is given by any Lender or if following such notice the Requisite
Lenders determine that the conditions contained in §11 have been met or waived,
or, in any event, if all conditions in §11 have in fact been met or waived,
Agent shall notify the Lenders that each  of the Lenders shall be obligated to
fund its Commitment Percentage of the requested Loans.  Each such Loan Request
shall be irrevocable and binding on the Borrower and the Borrower shall be
obligated to accept the Loan requested from the Lenders on the proposed
Borrowing Date. Each Loan Request shall be in a minimum aggregate amount of
$2,000,000 or an integral multiple of $500,000 in excess thereof.

 

(b) Notwithstanding anything contained in §2.5 (a) to the contrary, in the event
that the making of a requested Loan would cause non-compliance with any of the
covenants contained in §9.1 through §9.7 hereof, the Agent may, in its sole
discretion, reduce the amount of the Loan Request to an amount which would
enable the Borrower to maintain compliance with such otherwise defaulted
covenant or covenants and Borrower shall accept the Loan made pursuant to such
reduced Loan Request.

 


§2.6.                       CONVERSION OPTIONS.


 

(a) The Borrower may elect from time to time to convert any outstanding Loan to
a Loan of another Type, provided that (i) with respect to any such conversion of
a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at
least three (3) Business Days prior written notice of such election; (ii) with
respect to any such conversion of a LIBOR Rate Loan into a Base Rate Loan, such
conversion shall only be made on the last day of the Interest Period with
respect thereto; (iii) subject to the further proviso at the end of this section
and subject to §2.6(b) and §2.6(d) hereof with respect to any such conversion of
a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at
least three (3) Eurodollar Business Days prior written notice of such election
and (iv) no Loan may be converted into a LIBOR Rate Loan when any Default or
Event of Default has occurred and is continuing. The Agent shall promptly notify
the Lenders of any such request received.  On the date on which such conversion
is being made, each Lender shall take such action as is necessary to transfer
its Commitment Percentage of such Loans to its Domestic Lending Office or its
LIBOR Lending Office, as the case may be. All or any part of outstanding Loans
of any Type may be converted as provided herein, provided further that each
Conversion Request relating to the conversion of a Base Rate Loan to a LIBOR
Rate Loan shall be for an amount equal to $2,000,000 (unless the aggregate

 

25

--------------------------------------------------------------------------------


 

outstanding principal amount of Loans is less than $2,000,000) or an integral
multiple of $500,000 in excess thereof and shall be irrevocable by the Borrower.

 

(b) Any Loans of any Type may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in §2.6 (a) ; provided that no LIBOR Rate Loan may
be continued as such when any Default or Event of Default has occurred and is
continuing but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which the officers of the Agent active
upon the Borrower’s account have actual knowledge.

 

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.

 

(d) The Borrower may not request a LIBOR Rate Loan pursuant to §2.5, elect to
convert a Base Rate Loan to a LIBOR Rate Loan pursuant to §2.6(a) or elect to
continue a LIBOR Rate Loan pursuant to §2.6(b) if, after giving effect thereto,
there would be greater than five (5) LIBOR Rate Loans outstanding. Any Loan
Request for a LIBOR Rate Loan that would create greater than five (5) LIBOR Rate
Loans outstanding shall be deemed to be a Loan Request for a Base Rate Loan.

 


§2.7.                       FUNDS FOR LOANS.


 

(a) Subject to §2.5 and other provisions of this Agreement, not later than 1:00
p.m. (Boston time) on the proposed Borrowing Date of any Loans, each of the
Lenders will make available to the Agent, at the Agent’s Head Office, in
immediately available funds, the amount of such Lender’s Commitment Percentage
of the amount of the requested Loans. Upon receipt from each Lender of such
amount, and upon receipt of the documents required by §§10 or 11 (whichever is
applicable) and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Agent will make available to the Borrower the
aggregate amount of such Loans made available to the Agent by the Lenders. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Borrowing Date the amount of its Commitment Percentage of
the requested Loans shall not relieve any other Lender from its several
obligation hereunder to make available to the Agent the amount of such other
Lender’s Commitment Percentage of any requested Loans but shall not obligate any
other Lender or Agent to fund more than its Commitment Percentage of the
requested Loans or to increase its Commitment Percentage.

 

(b) The Agent may, unless notified to the contrary by any Lender prior to a
Borrowing Date, assume that such Lender has made available to the Agent on such
Borrowing Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Borrowing Date, and the Agent may (but it shall not be required
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Borrowing Date, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent

 

26

--------------------------------------------------------------------------------


 

for federal funds acquired by the Agent during each day included in such period,
times (ii) the amount of such Lender’s Commitment Percentage of such Loans,
times (iii) a fraction, the numerator of which is the number of days or portion
thereof that elapsed from and including such Borrowing Date to the date on which
the amount of such Lender’s Commitment Percentage of such Loans shall become
immediately available to the Agent, and the denominator of which is 365.  A
statement of the Agent submitted to such Lender with respect to any amounts
owing under this paragraph shall be prima facie evidence of the amount due and
owing to the Agent by such Lender.

 

§2.8                          Extension of Maturity Date.  (a) Provided that no
Default or Event of Default has occurred and is continuing, the Borrower shall
have the option, at any time prior to the date which is at least sixty (60) days
prior to the third anniversary of the Effective Date, to request an extension of
the Maturity Date for a period of one (1) year by written notice to the Agent. 
Within two (2) Business Days after receipt of Borrower’s notice, the Agent shall
provide to each of the Lenders by facsimile a copy of such notice.  Upon
fulfillment of the applicable conditions set forth in clause (b) of this §2.8,
the Maturity Date shall be extended for one (1) additional year from the
Maturity Date until the fourth anniversary of the Effective Date and, with
respect to each Lender, all references in this Agreement and in the Notes to the
“Maturity Date” shall refer to the Maturity Date as so extended.  The Agent
shall notify the Lenders of the extension of the Maturity Date.

 

(b)                                 The obligation of the Agent and the Lenders
to extend the Maturity Date pursuant to this §2.8 is subject to the conditions
precedent that (i) on or before the third anniversary of the Effective Date, the
Borrower shall have paid to the Agent for the accounts of the Lenders in
accordance with their respective Commitment Percentages an extension fee in an
amount equal to the product of 25 basis points (0.0025) times the Total
Commitment as of the third anniversary of the Effective Date and (ii) on the
third anniversary of the Effective Date the following statements shall be true
(and a Responsible Officer shall certify the completeness and accuracy of such
statements to the Agent and the Lenders on and as of such date):

 

(x) the representations and warranties contained in this Agreement and the other
Loan Documents as to the Borrower and each Guarantor shall be true as of the
date as of which they were made and shall also be true at and as of the third
anniversary of the Effective Date, with the same effect as if made at and as of
that time (except (i) to the extent of changes resulting from transactions
contemplated or permitted by this Agreement and the other Loan Documents, (ii)
to the extent of changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and (iii) to the extent
that such representations and warranties relate expressly to an earlier date);
and

 

(y)  no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the requested extension of the Maturity Date.

 


§2.9.                       LETTERS OF CREDIT.


 

(a)  Up to $50,000,000 of the Commitments may be used by Borrower for the
issuance of Letters of Credit by the Agent for the account of the Borrower
subject to the terms and

 

27

--------------------------------------------------------------------------------


 

conditions set forth herein.  Each Letter of Credit shall be denominated in
Dollars and shall be a standby letter of credit issued to support the
obligations of Borrower in connection with any purposes for which the proceeds
of the Loans may be used pursuant to §7.11.  Each Letter of Credit shall have an
initial term of not more than one (1) year, and shall expire no later than five
(5) Business Days prior to the Maturity Date; provided, however, that the Agent
may, in its sole discretion, at the request of Borrower issue Letters of Credit
with an initial term in excess of one (1) year, so long as the expiry date of
any such Letter of Credit is no later than five (5) Business Days prior to the
Maturity Date.  Although the Agent shall be the issuing bank of the Letter of
Credit, each Lender hereby accepts for its own account and risk an undivided
interest equal to its Commitment Percentage in the Agent’s obligations and
rights under each Letter of Credit issued hereunder.  Each Lender
unconditionally and irrevocably agrees with the Agent that, if a draft is paid
under any Letter of Credit, such Lender shall promptly pay to the Agent  an
amount equal to such Lender’s Commitment Percentage of the amount of such draft
or any part thereof, in accordance with §2.9(d).   Upon the issuance of each
Letter of Credit hereunder, there shall be reserved from each Lender’s
Commitment an amount equal to such Lender’s Commitment Percentage of the face
amount of such Letter of Credit.  Such reserved amounts shall remain in place
and shall be unavailable for borrowing under §2.1 until the date that such
Letter of Credit expires, is fully drawn or is terminated.

 

(b)  The Borrower shall give to the Agent a written notice in the form of
Exhibit D hereto of each Letter of Credit requested hereunder (a “Letter of
Credit Request”) no less than five (5) Business Days prior to the proposed
issuance date of the requested Letter of Credit.  Each Letter of Credit Request
shall specify (i) the name and address of the beneficiary of the requested
Letter of Credit, (ii) the face amount of the requested Letter of Credit, (iii)
the proposed issuance date and expiration date of the requested Letter of
Credit, (iv)  the proposed form of the requested Letter of Credit, and (v) the
permitted purpose for which the Letter of Credit will be used, and shall be
accompanied by a Compliance Certificate in the form of Exhibit C hereto signed
by a Responsible Officer setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9 hereof after including
in the Outstanding Obligations the face amount of the requested Letter of
Credit.  The Agent shall also require that the Borrower complete its standard
letter of credit application, as such standard form may be revised from time to
time, and submit the same together with the Letter of Credit Request.  Within
two (2) Business Days after receipt of a Letter of Credit Request, the Agent
shall provide to each of the Lenders by facsimile a copy of such Letter of
Credit Request and accompanying Compliance Certificate and each Lender shall,
within 24 hours thereafter (if such following day is a Business Day, and if not,
before 12:30 PM Boston time on the next succeeding Business Day), notify the
Agent if it believes that any of the conditions contained in §11 of this
Agreement has not been met or waived such that a Loan in an amount equal to the
face amount of the requested Letter of Credit could be made on the proposed
issuance date of such Letter of Credit.  If such a notice is given, the Agent
shall poll the Lenders, and the Requisite Lenders shall promptly determine
whether all of the conditions contained in §11 of this Agreement have been met
or waived.  If no such notice is given by any Lender or if following such notice
the Requisite Lenders determine that the conditions contained in §11 have been
met or waived, or if in any event all conditions contained in §11 have in fact
been met or waived, the Agent shall notify the Lenders, and the requested Letter
of Credit shall be issued by the Agent and each of the Lenders shall then be
obligated to the Agent with respect to its Commitment Percentage of the Letter
of Credit as provided in this §2.9.

 

28

--------------------------------------------------------------------------------


 

(c)  On or before the issuance date of any requested Letters of Credit, the
Borrower shall pay to the Agent for its own account an issuance fee equal to
one-eighth percent (.125%) of the face amount of the Letter of Credit. The
Borrower shall pay to the Agent for the account of the Lenders a Letter of
Credit fee equal to the difference between the then prevailing Applicable LIBOR
Margin minus 12.5 basis points per annum of the face amount of each Letter of
Credit, which  Letter of Credit fee shall be due and payable quarterly in
arrears on the last Business Day of each calendar quarter, and shall be prorated
for any partial year based on a 360-day year and paid for the actual number of
days between the issuance date and the expiration or draw down date of such
Letter of Credit.  Promptly after its receipt thereof the Agent shall distribute
such Letter of Credit fee to the Lenders pro-rata in accordance with their
respective Commitment Percentages.  Such fees shall be nonrefundable.  The
Borrower also agrees to reimburse the Agent for all reasonable fees, costs,
expenses and disbursements of the Agent in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit.

 

(d)  Notwithstanding any other provisions of this Agreement, the Borrower hereby
agrees to reimburse the Agent on the Drawing Date, upon the notification of the
Agent, for any payment or disbursement made by the Agent under any Letter of
Credit.  If and to the extent that any amounts are drawn upon any Letters of
Credit and are not reimbursed by the Borrower, then on the Business Day
immediately following each Drawing Date the Agent shall notify the Lenders of
the amount of the draft paid by the Agent on such Drawing Date, and the payment
of such draft shall constitute an advance of a Mandatory Base Rate Loan which
shall bear interest as a Base Rate Loan from the Drawing Date, but which may be
converted to a LIBOR Rate Loan in accordance with the terms hereof; provided,
however, that if there then exists a Default or Event of Default, the payment of
the draft shall be deemed a purchase by the Lenders of the Agent’s right to
reimbursement under such Letter of Credit.  On the first Business Day after the
delivery of the notice to Lenders referenced in the previous sentence, each
Lender shall make available to the Agent in immediately available funds its
Commitment Percentage of the amount of the Mandatory Base Rate Loan so advanced
upon such payment of a draft under the Letter of Credit.  If the Agent receives
such funds from any Lender on a date after such first Business Day after such
notice to the Lenders by Agent, such Lender shall pay to the Agent on demand an
amount computed in the same manner as the amount due to the Agent from a Lender
which has made available funds for loans after the Borrowing Date thereof
pursuant to §2.7(b).  Each Lender’s obligation to fund its Commitment Percentage
of Mandatory Base Rate Loans arising from the payment of a draft under a Letter
of Credit shall not be subject to the satisfaction of the conditions set forth
in §11.   Unless the Borrower has reimbursed the Agent in accordance with the
first sentence of this paragraph, then within three (3) Business Days after each
Drawing Date, the Borrower  shall deliver to the Agent a written explanation of
the facts and circumstances relating to such drawing and a Compliance
Certificate and any other information reasonably requested by the Agent for the
purpose of allowing the Lenders to determine whether the drawing or related
events have resulted in a Default or Event of Default.  The Agent shall promptly
provide copies of such explanation, Compliance Certificate and information to
the Lenders.

 

(e)  The Borrower’s obligations under this §2.9 shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the Borrower may have or have had
against the Agent, any Lender or any beneficiary of a

 

29

--------------------------------------------------------------------------------


 

Letter of Credit.  The Borrower also agrees that the Agent shall not be
responsible for, and the Borrower’s reimbursement obligations hereunder shall
not be affected by, among other things, (i) the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or (ii) any dispute between or
among the Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or (iii) any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee.  The Agent shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors, omissions, interruptions or delays caused by the Agent’s gross
negligence or willful misconduct.  The Borrower agrees that any action taken or
omitted by the Agent under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and Practices for Documentary Credits as the same may be amended
from time to time, shall be binding on the Borrower and shall not result in any
liability of the Agent to the Borrower.

 

(f)  In the event that any Letters of Credit are in effect at the time of (i) a
voluntary termination of this Agreement in connection with an optional
prepayment of all Loans in accordance with §3.3 or (ii) an acceleration of the
maturity of the Loans pursuant to §12.1, the amounts which shall thereupon
become immediately due and payable by the Borrower shall include a sum equal to
the aggregate face amount of such then effective Letters of Credit.  Such sum
shall be deposited in an interest bearing cash collateral account to be opened
by the Agent which shall be under the sole dominion and control of the Agent for
the benefit of the Lenders.  The Borrower hereby grants to the Agent for the
benefit of the Lenders as security for the Obligations a first priority security
interest in such cash collateral account and all deposits at any time therein
and the proceeds thereof and the Borrower shall execute and deliver such
documents and take all actions as may be required to create and maintain a valid
and perfected first priority Lien on such cash collateral account in favor of
the Agent for the benefit of the Lenders.  Amounts held in such cash collateral
account shall be applied by the Agent on each Drawing Date thereafter to
reimburse the Lenders in respect of Loans made to pay any drafts presented
pursuant to the Letters of Credit.  After all Letters of Credit have been fully
drawn upon, expired or otherwise terminated, any balance remaining in such cash
collateral account shall be applied in the same manner as enforcement proceeds
under §12.4.

 

30

--------------------------------------------------------------------------------


 


§3.                                REPAYMENT OF THE LOANS.


 

§3.1.                       Maturity.  The Borrower unconditionally promises, in
accordance with, and subject to, the provisions of the Loan Documents, to pay on
the Maturity Date, and there shall become absolutely due and payable on the
Maturity Date, all of the Loans outstanding on such date, together with any and
all accrued and unpaid interest and charges thereon.

 

§3.2.                       Mandatory Repayments of Loan.  If at any time the
sum of the Outstanding Obligations exceeds the Maximum Credit Amount, then the
Borrower shall immediately pay the amount of such excess to the Agent for the
respective accounts of the Lenders for application to the Loans.

 

§3.3.                       Optional Repayments of Loans.  The Borrower shall
have the right, at its election, to repay the outstanding amount of the Loans,
as a whole or in part, on any Business Day, without penalty or premium; provided
that the full or partial prepayment of the outstanding amount of any LIBOR Rate
Loans made pursuant to this §3.3 may be made only on the last day of the
Interest Period relating thereto, except as set forth below in this §3.3. The
Borrower shall give the Agent no later than 10:00 a.m., Boston time, at least
one (1) Business Day’s prior written notice of any prepayment pursuant to this
§3.3 of any Base Rate Loans and three (3) Eurodollar Business Days’ notice of
any proposed repayment pursuant to this §3.3 of any LIBOR Rate Loans, specifying
the proposed date of payment of Loans and the principal amount to be paid.  The
Agent shall promptly notify each Lender of the principal amount of such payment
to be received by such Lender. Each such partial prepayment of the Loans shall
be in an integral multiple of $1,000,000 (or, if the aggregate outstanding
principal amount of Loans is less than $1,000,000, the full amount thereof) and,
to the extent requested by the Agent, shall be accompanied by the payment of all
charges outstanding on all Loans and of accrued interest on the principal repaid
to the date of payment. Unless otherwise requested by the Borrower, the
principal payments so received shall be applied first to the principal of Base
Rate Loans and then to the principal of LIBOR Rate Loans.  Notwithstanding
anything contained herein to the contrary, the Borrower may make a full or
partial prepayment of a LIBOR Rate Loan on a date other than the last day of the
Interest Period relating thereto, if all such optional prepayments (in whole or
in part) on such Loans shall be accompanied by, and the Borrower hereby promises
to pay, a prepayment fee in an amount determined by the Agent in the following
manner:

 

(a)                                  Fixed Rate Prepayment Fee.  Borrower
acknowledges that prepayment or acceleration of a LIBOR Rate Loan during an
Interest Period shall result in the Lenders incurring additional costs, expenses
and/or liabilities and that it is extremely difficult and impractical to
ascertain the extent of such costs, expenses and/or liabilities.  (For all
purposes of this Section, any Loan not being made as a LIBOR Rate Loan in
accordance with the Loan Request therefor, as a result of Borrower’s
cancellation thereof, shall be treated as if such LIBOR Rate Loan had been
prepaid.)  Therefore, on the date a LIBOR Rate Loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise
(“Prepayment Date”), Borrower will pay to Agent, for the account of each Lender
(in addition to all other sums then owing), an amount (“Fixed Rate Prepayment
Fee”) determined by the Agent as follows: The current rate for United States
Treasury securities (bills on a discounted basis shall be converted to a bond
equivalent) with a maturity date closest to the end of the Interest Period as to
which prepayment is made, shall be subtracted from the interest rate applicable
to the LIBOR Rate Loan being

 

31

--------------------------------------------------------------------------------


 

prepaid.  If the result is zero or a negative number, there shall be no Fixed
Rate Prepayment Fee.  If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the LIBOR Rate Loan being
prepaid.  The resulting amount shall be divided by 360 and multiplied by the
number of days remaining in the Interest Period as to which the prepayment is
being made. The resulting amount shall be the Fixed Rate Prepayment Fee.

 

(b)                                 Upon the written notice to Borrower from
Agent, Borrower shall immediately pay to Agent, for the account of the Lenders,
the Fixed Rate Prepayment Fee.  Such written notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the parties hereto.

 

(c)                                  Borrower understands, agrees and
acknowledges the following:  (i) no Lender has any obligation to purchase, sell
and/or match funds in connection with the use of the LIBOR Rate as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) the LIBOR Rate is
used merely as a reference in determining such rate; and (iii) Borrower has
accepted the LIBOR Rate  as a reasonable and fair basis for calculating such
rate and a Fixed Rate Prepayment Fee.  Borrower further agrees to pay the Fixed
Rate Prepayment Fee, if any, whether or not a Lender elects to purchase, sell
and/or match funds.

 


§4.                                CERTAIN GENERAL PROVISIONS.


 


§4.1.                       [INTENTIONALLY OMITTED].


 

§4.2.                       Commitment Fee.  The Borrower shall pay to the Agent
for the accounts of the Lenders in accordance with their respective Commitment
Percentages a commitment fee calculated at the rates set forth below per annum
on the average daily amount by which the Total Commitment (as it may have been
reduced or increased pursuant to §2.2) exceeds the Outstanding Obligations (such
excess, the “Unused Amount”):

 

Unused Amount

 

Fee Rate

 

 

 

 

 

less than 35% of Total Commitment

 

15 basis points

 

 

 

 

 

35% or more of Total Commitment

 

25 basis points

 

 

The commitment fee shall be payable on the basis of the applicable annual rate
quarterly in arrears on or before the third Business Day of each calendar
quarter for the immediately preceding calendar quarter commencing on the first
such date following the date hereof, with a final payment on the Maturity Date
or any earlier date on which the Commitments shall terminate.  If Borrower
exercises its option to increase the Total Commitment pursuant to §2.2(a), the
commitment fee shall be computed separately for the portions of the quarter
prior to and after the Commitment Increase Date and allocated among the Lenders
based on the Commitment Percentages applicable during each portion of said
quarter.

 

32

--------------------------------------------------------------------------------


 


§4.3.                       FUNDS FOR PAYMENTS.


 

(a)                                  All payments of principal, interest,
closing fees, commitment fees and any other amounts due hereunder (other than as
provided in §4.1, §4.5 and §4.6) or under any of the other Loan Documents, and
all prepayments, shall be made to the Agent, for the respective accounts of the
Lenders, at the Agent’s Head Office, in each case in Dollars in immediately
available funds.

 

(b)  All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower shall pay to the Agent,
for the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under such other Loan
Document.

 

(c)  In the event that Borrower is obligated to pay any additional amounts
described in clause (b) above in respect of any Lender’s Loan, such Lender shall
make commercially reasonable efforts to change the jurisdiction of its lending
office if, in the reasonable judgment of such Lender, doing so would eliminate
or reduce Borrower’s obligation to pay such additional amounts and would not be
disadvantageous to such Lender.

 

§4.4.                       Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year and paid for the actual number of days elapsed. Except as otherwise
provided in the definition of the term “Interest Period” with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Records from time to time shall (absent manifest error) be
considered correct and binding on the Borrower unless within thirty (30)
Business Days after receipt by the Agent or any of the Lenders from Borrower of
any notice by the Borrower of such outstanding amount, the Agent or such Lender
shall notify the Borrower to the contrary.

 

§4.5.                       Additional Costs, Etc.  If any change from and after
the date hereof in any present or future applicable law which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made

 

33

--------------------------------------------------------------------------------


 

upon or otherwise issued to any Lender or the Agent by any central bank or other
fiscal, monetary or other authority (whether or not having the force of law),
shall:

 

(a)  subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment or the Loans (other than taxes
based upon or measured by the income or profits of such Lender or the Agent), or

 

(b)  materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender under this Agreement or
the other Loan Documents, or

 

(c)  impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or Loans by, or commitments of an office of any Lender,
or

 

(d)  impose on any Lender any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans, the Commitment, or any
class of Loans or commitments of which any of the Loans or the Commitment forms
a part;

 

and the result of any of the foregoing is

 

(i) to increase the cost to such Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

 

(ii) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of the Commitments or any of the Loans,
or

 

(iii) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

 

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Agent at any time and from time to time and as often
as the occasion therefor may arise, pay to such Lender or the Agent, to the
extent permitted by law, such additional amounts as will be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum.

 

§4.6.                       Capital Adequacy.  If any present or future law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) or the interpretation thereof by a court or
governmental authority with appropriate jurisdiction affects the amount of
capital required or expected to be maintained by banks or bank holding companies
and any Lender or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of the Loans made
or deemed to be made pursuant hereto, then such Lender or the Agent may notify
the Borrower of such fact, and the Borrower

 

34

--------------------------------------------------------------------------------


 

shall pay to such Lender or the Agent from time to time on demand, as an
additional fee payable hereunder, such amount as such Lender or the Agent shall
determine in good faith and certify in a notice to the Borrower to be an amount
that will adequately compensate such Lender or the Agent in light of these
circumstances for its increased costs of maintaining such capital. Each Lender
and the Agent shall allocate such cost increases among its customers in good
faith and on an equitable basis.

 

§4.7.                       Certificate.  Each Lender shall notify the Borrower
and the Agent of any event occurring after the Effective Date entitling such
Lender to compensation under §4.5 or §4.6 as promptly as practicable. A
certificate setting forth any additional amounts payable pursuant to §§4.5 or
4.6 and a brief explanation of such amounts which are due, submitted by any
Lender or the Agent to the Borrower, shall be prima facie evidence that such
amounts are due and owing.

 

§4.8.                       Indemnity.  In addition to the other provisions of
this Agreement regarding any such matters, the Borrower agrees to indemnify each
Lender and to hold each Lender harmless from and against any loss or reasonable
cost or expense (including loss of anticipated profits) that such Lender may
sustain or incur as a consequence of (a) a default by the Borrower in payment of
the principal amount of or any interest on any LIBOR Rate Loans as and when due
and payable, including any such loss or expense caused by Borrower’s breach or
other default and arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its LIBOR Rate Loans, (b) a
default by the Borrower in making a borrowing, continuation or conversion after
the Borrower has given (or is deemed to have given) a Loan Request or a
Conversion Request, and (c) the making of any payment of a LIBOR Rate Loan or
the making of any conversion of a LIBOR Rate Loan to a Base Rate Loan on a day
that is not the last day of the applicable Interest Period with respect thereto,
including interest or fees payable by such Lender to lenders of funds obtained
by it in order to maintain any such LIBOR Rate Loan (including, but not limited
to, any fees payable under §3.3(a) hereof).

 

§4.9.                       Interest on Overdue Amounts.  Overdue principal and
(to the extent permitted by applicable law) interest on the Loans and all other
overdue amounts payable hereunder or under any of the other Loan Documents,
including amounts owed from and after the occurrence of an Event of Default,
shall bear interest compounded monthly and payable on demand at a rate per annum
equal to four percent (4%) above the Base Rate until such amount shall be paid
in full (after as well as before judgment) .

 

§4.10.                 Inability to Determine LIBOR Rate.  In the event, prior
to the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate that would otherwise determine the rate of
interest to be applicable to any LIBOR Rate Loan during any Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower) to the Borrower. In such event (a) any
Loan Request with respect to LIBOR Rate Loans shall be automatically withdrawn
and shall be deemed a request for Base Rate Loans, (b) each then outstanding
LIBOR Rate Loan will automatically, on the last day of the then current Interest
Period thereof, become a Base Rate Loan, and (c) the obligations of the Lenders
to make LIBOR Rate Loans shall be suspended until the Agent determines in good
faith that the circumstances giving rise to such suspension no longer exist,
whereupon the Agent shall so notify the Borrower.

 

35

--------------------------------------------------------------------------------


 

§4.11.                 Illegality.  Notwithstanding any other provisions herein,
if any present or future law, regulation, treaty or directive or any change in
the interpretation or application thereof shall make it unlawful for any Lender
to make or maintain LIBOR Rate Loans, such Lender shall forthwith give notice of
such circumstances to the Borrower and the Agent and thereupon (a) the
Commitment of such Lender to make LIBOR Rate Loans or convert Loans of another
Type to LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such LIBOR Rate Loans or
within such earlier period as may be required by law. The Borrower hereby agrees
promptly to pay to the Agent for the account of such Lender, upon demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion in accordance with this §4.11, including
any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its LIBOR Rate Loans hereunder. The Base Rate shall
remain in effect thereafter unless and until such Lender shall have determined
in good faith (which determination shall be conclusive and binding upon
Borrower) that the aforesaid circumstances no longer exist, whereupon such
Lender shall notify Borrower and Agent and Borrower may submit a Conversion
Request in accordance with the provisions of § 2.6 hereof.

 

§4.12.                 Replacement of Lenders.  If Agent or any of the Lenders
shall make a notice or demand upon the Borrower pursuant to §4.3, §4.5, §4.6, or
§4.11 based on circumstances or laws which are not generally applicable to the
Lenders organized under the laws of the United States or any State thereof, the
Borrower shall have the right to replace such Lender with an Eligible Assignee
selected by the Borrower and approved by the Agent (which consent shall not be
unreasonably withheld or delayed).  In such event the assignment shall take
place as promptly as reasonably practicable on a date set by the Agent at which
time the assigning Lender and the Eligible Assignee shall enter into an
Assignment and Acceptance as contemplated by § 19.1 (and clause (d) thereof
shall not be applicable) and the assigning Lender shall receive from the
Eligible Assignee or the Borrower a sum equal to the outstanding principal
amount of the Loans owed to the assigning Lender together with accrued interest
thereon plus the accrued commitment fee under § 4.2 allocated to the assigning
Lender, and all other amounts due to such Lender, including any amounts pursuant
to this § 4, and the replaced Lender shall be released from all of the
obligations of a Lender hereunder from and after the effective date of its
replacement.

 

36

--------------------------------------------------------------------------------


 


§5.                                UNENCUMBERED ASSETS; NO LIMITATION ON
RECOURSE.


 


§5.1.                       UNENCUMBERED ASSETS.


 

(a)                                  The Borrower represents and warrants that
each of the Real Estate Assets listed on Schedule 1.1 will on the Effective Date
satisfy all of the conditions set forth in the definition of Unencumbered Asset.
The Lenders confirm that each of the Real Estate Assets listed on Schedule 1.1
is, on the Effective Date, accepted as an Unencumbered Asset. From time to time
during the term of this Agreement, upon the written consent of the Majority
Lenders (which consent shall not be unreasonably withheld or delayed), and
subject to the owner of such Real Estate Asset becoming a Guarantor pursuant to
§ 5.6, additional Real Estate Assets may become Unencumbered Assets and certain
Real Estate Assets which previously satisfied the conditions set forth in the
definition of Unencumbered Asset may cease to be Unencumbered Assets by virtue
of property dispositions, creation of Liens or other reasons.  There shall be
attached to each Compliance Certificate delivered pursuant to § 7.4(d) or § 7.13
an updated listing of the Unencumbered Assets relied upon by the Borrower in
computing the Value of All Unencumbered Assets and the Unencumbered Asset
Adjusted Net Operating Income stated in such Compliance Certificate. Compliance
Certificates delivered pursuant to § 2.5(a) or § 2.9(b) may, at Borrower’s
option, include an updated listing of the Unencumbered Assets and shall include
such updated listing whenever a redetermination of  the Value of All
Unencumbered Assets based on such an updated listing would result in a material
decrease (from that shown on the most recently delivered Compliance Certificate)
in  the Value of All Unencumbered Assets by virtue of property dispositions,
creation of Liens or other reasons.

 

(b)                                 The Agent, at the written direction of the
Requisite Lenders and subject to the provisions of §15 hereof, may from time to
time obtain Appraisals of any Unencumbered Assets, and the Borrower and the
Guarantors shall cooperate fully with the appraiser selected by the Agent to
conduct such Appraisals.  In the event that the Borrower obtains an appraisal of
one or more of the Unencumbered Assets other than pursuant to this subsection,
the Borrower shall at its expense deliver a copy of such appraisal to the Agent
promptly upon the completion thereof, and the Agent may elect, in its sole
discretion and subject to applicable laws, to treat such appraisal as an
“Appraisal.”

 


§5.2.                       WAIVERS BY REQUISITE LENDERS.


 

(i) If any Real Estate Asset fails to satisfy any of the requirements contained
in the definition of Unencumbered Asset then the applicable Real Estate Asset
may nevertheless be deemed to be an Unencumbered Asset hereunder if the
Requisite Lenders vote to accept such Real Estate Asset as an Unencumbered
Asset.

 

(ii) Notwithstanding the foregoing, Borrower, upon prior  written request to the
Agent, shall be permitted a six month waiver without the consent of the
Requisite Lenders of the Occupancy Rate requirements of the definition of
“Unencumbered Asset” for a particular Unencumbered Asset under the following
conditions:

 

(A) there shall be a termination or expiration of any Lease(s) in a particular
Real Estate Asset resulting in  occupancy below 70% but greater than 50%,

 

37

--------------------------------------------------------------------------------


 

(B) during six (6) months from the date of such expiration(s) or termination(s)
Borrower is diligently attempting to re-establish an  Occupancy Rate of at least
70% ,

 

(C) the Value of All Unencumbered Assets is at least $650 Million at the time of
the waiver request, and

 

(D) Unencumbered Assets which fail to meet the Occupancy Rate requirements of
the definition of “Unencumbered Asset” shall have an aggregate Unencumbered
Asset Value no greater than 10% of the Value of All Unencumbered Assets.

 

§5.3.                       Rejection of Unencumbered Assets.  If at any time
the Agent determines that any Real Estate Asset listed as an Unencumbered Asset
by the Borrower does not satisfy all of the requirements of the definition of
Unencumbered Asset (to the extent not waived by the Requisite Lenders pursuant
to §5.2(i) or by the Agent pursuant to §5.2(ii)) it shall reject an Unencumbered
Asset by notice to the Borrower, and the Borrower shall revise the applicable
Compliance Certificate to reflect the resulting change in the Value of All
Unencumbered Assets and the Unencumbered Asset Adjusted Net Operating Income.

 

§5.4.                       Change in Circumstances.  If at any time during the
term of this Agreement Borrower becomes aware that any of the representations
contained in §6 are no longer accurate with respect to any Unencumbered Asset,
it will promptly so notify the Agent and either request a waiver pursuant to
§5.2 or confirm that such Real Estate Asset is no longer an Unencumbered Asset. 
If any waiver so requested is not granted by the Requisite Lenders or the Agent,
as applicable, within ten (10) Business Days the Agent shall reject the
applicable Unencumbered Asset pursuant to §5.3.

 

§5.5.                       No Limitation on Recourse.  The Obligations are full
recourse obligations of the Borrower and of the Guarantors, and all of their
respective Real Estate Assets and other properties shall be available for the
indefeasible payment in full in cash and performance of the Obligations.

 

§5.6.                       Additional Guarantor Subsidiaries.  (a)  If Borrower
desires that a Real Estate Asset owned by a Related Company which is not
previously a Guarantor become an Unencumbered Asset, then as a condition thereto
the applicable Related Company (x) shall be a direct or indirect Subsidiary of 
Borrower or any Guarantor, and (y) shall become a Guarantor by delivery to the
Agent of the following, all in form and substance reasonably satisfactory to the
Agent: (i) a supplement to this Agreement executed and delivered by the such
proposed Guarantor assenting to be bound by all the terms of the Loan Documents
as a Guarantor, and (ii) good standing certificates, general partner
certificates, secretary certificates, opinions of counsel and such other
documents as may be reasonably requested by the Agent.  The Agent shall promptly
provide copies of said documents to the Lenders.

 

(b)  Borrower may transfer title to any Unencumbered Asset owned by Borrower to
a single purpose limited liability company wholly-owned by Borrower provided
that such limited liability company (x) delivers to Agent the items described in
clauses (i) and (ii) of the preceding clause (a), all in form and substance
reasonably satisfactory to Agent and (y) becomes a Guarantor hereunder.

 

38

--------------------------------------------------------------------------------


 

§6.                                REPRESENTATIONS AND WARRANTIES.  The Borrower
and the Guarantors jointly and severally represent and warrant to the Agent and
each of the Lenders as follows:

 


§6.1.                       AUTHORITY; ETC.


 

(a)  Organization; Good Standing. The Company (i) is a Maryland corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland, (ii) has all requisite power to own its properties and conduct its
business as now conducted and as presently contemplated, and (iii) to the extent
required by law is in good standing as a foreign entity and is duly authorized
to do business in the States in which the Unencumbered Assets are located and in
each other jurisdiction where such qualification is necessary except where a
failure to be so qualified in such other jurisdiction would not have a Material
Adverse Effect.  The Borrower is a Delaware limited partnership, and each of the
Borrower and each Guarantor is duly organized, validly existing and in good
standing under the laws of the State of its formation, has all requisite power
to own its properties and conduct its business as presently contemplated and is
duly authorized to do business in the States in which the Unencumbered Assets
owned by it are located and in each other jurisdiction where such qualification
is necessary except where a failure to be so qualified in such other
jurisdiction would not have a Material Adverse Effect.

 

(b)  Authorization.  The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower is or is to become a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and the Company as general partner of
Borrower, (iii) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which the Borrower or the
Company is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower or the Company and (iv) do not conflict with any
provision of the Borrower’s partnership agreement or Company’s charter documents
or bylaws, or any agreement (except agreements as to which such a conflict would
not result in a Material Adverse Effect) or other instrument binding upon, the
Borrower or the Company or to which any of their properties are subject. The
execution, delivery and performance of the Loan Documents to which any Guarantor
is or is to become a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Guarantor, (ii) have been duly authorized
by all necessary proceedings on the part of such Guarantor, (iii) do not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Guarantor is subject or any judgment,
order, writ, injunction, license or permit applicable to such Guarantor and (iv)
do not conflict with any provision of such Guarantor’s charter documents or
bylaws, partnership agreement, declaration of trust, or any agreement (except
agreements as to which such a conflict would not result in a Material Adverse
Effect) or other instrument binding upon such Guarantor or to which any of such
Guarantor’s properties are subject.

 

(c)  Enforceability.  The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower is or is to become a party will result in
valid and legally binding obligations of the Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of

 

39

--------------------------------------------------------------------------------


 

specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought. The execution and
delivery of the Loan Documents to which any Guarantor is or is to become a party
will result in valid and legally binding obligations of such Guarantor
enforceable against such Guarantor in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

§6.2.                       Governmental Approvals.  The execution, delivery and
performance by the Borrower and each Guarantor of this Agreement and the other
Loan Documents to which the Borrower or such Guarantor is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any governmental agency or authority
other than those already obtained.

 


§6.3.                       TITLE TO PROPERTIES.


 

(a) Either the Borrower or a Guarantor holds good and marketable fee simple
title to, or holds a marketable leasehold interest pursuant to a Ground Lease
of,  the Unencumbered Assets, subject to no Liens except for the Permitted
Liens.

 

(b)  Except as indicated on Schedule 6.3 hereto, the Borrower or a Subsidiary
holds good and marketable fee simple title to, or holds a marketable leasehold
interest pursuant to a Ground Lease of,  all of the properties reflected in the
balance sheet of the Borrower as at the Balance Sheet Date or acquired since
that date (except properties sold or otherwise disposed of in the ordinary
course of business since that date).

 

§6.4.                       Financial Statements.  The following financial
statements have been furnished to the Agent.

 

(a)  A balance sheet of the Company as of the Balance Sheet Date, and a
statement of operations and statement of cash flows of the Company for the
fiscal year then ended, a balance sheet of the Borrower as of the Balance Sheet
Date, and a statement of operations and statement of cash flows of the Borrower
for the fiscal year then ended, all accompanied by an auditor’s report prepared
without qualification by Ernst & Young.  Such balance sheets and statements of
operations and of cash flows have been prepared in accordance with Generally
Accepted Accounting Principles and fairly present the financial condition of the
Borrower and the Company, respectively as at the close of business on the date
thereof and the results of operations and cash flows for the fiscal year then
ended. There are no contingent liabilities of the Borrower or the Company,
respectively, as of such date involving material amounts, known to the officers
of the Company not disclosed in said balance sheet and the related notes
thereto.

 

(b)  A balance sheet and a statement of operations and statement of cash flows
of the Company and a balance sheet and a statement of operations and statement
of cash flows of the Borrower for each of the fiscal quarters of the Company
ended since the Balance Sheet Date

 

40

--------------------------------------------------------------------------------


 

but prior to the Effective Date for which the Company has filed form 10-Q with
the SEC, which the Company’s Responsible Officer certifies has been prepared in
accordance with Generally Accepted Accounting Principles consistent with those
used in the preparation of the annual audited statements delivered pursuant to
paragraph (a) above and fairly represents the financial condition of the Company
and the Borrower, respectively, as at the close of business on the dates thereof
and the results of operations and of cash flows for the fiscal quarters then
ended (subject to year-end adjustments). There are no contingent liabilities of
the Borrower or the Company as of such dates involving material amounts, known
to the officers of the Company, not disclosed in such balance sheets and the
related notes thereto.

 

(c)  A statement prepared by the Borrower which sets forth the total Net
Operating Income of the Unencumbered Assets for the fiscal quarter of the
Borrower ended on the Balance Sheet Date.

 

§6.5.                       No Material Changes, Etc.  Since the Balance Sheet
Date, there has occurred no material adverse change in the financial condition
or assets or business of the Borrower or the Company as shown on or reflected in
the balance sheet of the Borrower and the Company as of the Balance Sheet Date,
or the statement of income for the fiscal year then ended, other than changes in
the ordinary course of business that have not had any Material Adverse Effect
either individually or in the aggregate.

 

§6.6.                       Franchises, Patents, Copyrights, Etc.  The Borrower
and each Guarantor possesses all franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted without
known conflict with any rights of others, except to the extent the Borrower’s or
such Guarantor’s failure to possess the same does not have a Material Adverse
Effect.

 

§6.7.                       Litigation.  Except as listed and described on
Schedule 6.7 hereto, there are no actions, suits, proceedings or investigations
of any kind pending or, to Borrower’s knowledge, threatened against the
Borrower, any Guarantor or any of the Related Companies before any court,
tribunal or administrative agency or board that, if adversely determined, might,
either in any case or in the aggregate, have a Material Adverse Effect or
materially impair the right of the Borrower, any Guarantor or any of the Related
Companies to carry on business substantially as now conducted by it, or which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto, or which would result in
a Lien (other than a Permitted Lien) on any Unencumbered Asset which might have
a Material Adverse Effect, or which will materially adversely affect the ability
of the Borrower or any Guarantor to pay and perform the Obligations in the
manner contemplated by this Agreement and the other Loan Documents.

 

§6.8.                       No Materially Adverse Contracts, Etc.  Neither the
Borrower nor the Company nor any other Guarantor is subject to any charter,
trust or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.  Neither the Borrower nor the Company is a party to any contract or
agreement that has or is expected, in the judgment of the Company’s officers, to
have any Material Adverse Effect.

 

§6.9.                       Compliance With Other Instruments, Laws, Etc. 
Neither the Borrower nor the

 

41

--------------------------------------------------------------------------------


 

Company nor any other Guarantor is in violation of any provision of the
Borrower’s partnership agreement or of the Company’s or other Guarantor’s
charter documents, by-laws, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could result in the imposition of substantial penalties
or have a Material Adverse Effect.

 

§6.10.                 Tax Status.  Each of the Borrower and the Company and
each other Guarantor (a) has made or filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, and (b) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings. There are no unpaid taxes in any material amount claimed to be due
by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.

 

§6.11.                 Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§6.12.                 Investment Company Act.  Neither the Borrower nor the
Company nor any other Guarantor is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

 

§6.13.                 Absence of Financing Statements, Etc.  There is no
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document
existing, filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien or encumbrance on, or security interest in, any Unencumbered Asset,
except Permitted Liens.

 

§6.14.                 Status of the Company.  The Company (i) is a real estate
investment trust as defined in Section 856 of the Code (or any successor
provision thereto), (ii) has not revoked its election to be a real estate
investment trust, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Internal Revenue Code.  The common stock
of the Company is listed for trading on the New York Stock Exchange.

 

§6.15.                 Certain Transactions.  Except as set forth on Schedule
6.15 hereto, none of the officers or employees of the Borrower or any Guarantor
is presently a party to any transaction with the Borrower or any Guarantor
(other than for services as employees, officers and trustees) , including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, trustee or such employee
or, to the knowledge of the Borrower and the Company, any corporation,
partnership, trust or other entity in which any officer, trustee or any such
employee or natural Person related to such officer, trustee or employee or other
Person in which such officer, trustee or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer or trustee.

 

42

--------------------------------------------------------------------------------


 

§6.16.                 Benefit Plans: Multiemployer Plans: Guaranteed Pension
Plans.  As of the date hereof, neither the Borrower or any Guarantor nor any
ERISA Affiliate maintains or contributes to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, except as may be set forth on
Schedule 6.16. To the extent that Borrower or any Guarantor or any ERISA
Affiliate hereafter maintains or contributes to any Employee Benefit Plan or
Guaranteed Pension Plan, it shall at all times do so in compliance with §7.17
hereof. None of the assets of the Borrower or any of the Guarantors is “plan
assets” of any Employee Benefit Plan for purposes of Title I of ERISA.

 

§6.17.                 Regulations U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

§6.18.                 Environmental Compliance.  Except as disclosed in
Schedule 6.18 hereto, to the best knowledge of the Borrower:

 

(a)                                  The Borrower, the Guarantors and the
Related Companies are in compliance with all Environmental Laws pertaining to
any hazardous waste, as defined by 42 U.S.C. §9601(5), any Hazardous Materials
as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Materials”) the failure with which to comply would have a Material Adverse
Effect.  None of the Properties and no other property used by the Borrower, the
Guarantors or the Related Companies is included or proposed for inclusion on the
National Priorities List issued pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), or on
the Comprehensive Environmental Response Compensation and Liability Information
System maintained by the United States Environmental Protection Agency (the
“EPA”) or on any analogous list maintained by any other Governmental Authority
and has not otherwise been identified by the EPA as a potential CERCLA site.

 

(b)                                 The Borrower, the Guarantors and the Related
Companies have not, at any time, and, to the actual knowledge of the Borrower,
no other Person has at any time, used, handled, stored, buried, retained,
refined, transported, processed, manufactured, generated, produced, spilled,
released, allowed to seep, escape or leach, or pumped, poured, emitted, emptied,
discharged, injected, dumped, transferred or otherwise disposed of, any
Hazardous Materials at or about the Real Estate Assets or any other real
property owned or occupied by the Borrower, any Guarantor or any Related
Company, except (i) for use and storage for use of reasonable amounts of
ordinary supplies and other substances customarily used in the operation of
commercial office buildings; provided, however, that such use and/or storage for
use is in substantial compliance with applicable Environmental Law, or (ii)
where such action is not reasonably expected to have a Material Adverse Effect.

 

(c)                                  No actions, suits, or proceedings have been
commenced, are pending or, to the actual knowledge of the Borrower, are
threatened in writing with respect to any Environmental Law governing the use,
manufacture, storage, treatment, Release, disposal, transportation, or
processing of Hazardous Materials with respect to any Real Estate Asset or any

 

43

--------------------------------------------------------------------------------


 

part thereof which could have a Material Adverse Effect. The Borrower, the
Guarantors and the Related Companies have received no written notice of and have
no actual knowledge of any fact, condition, occurrence or circumstance which
could reasonably be expected to give rise to a claim under or pursuant to any
existing Environmental Law pertaining to Hazardous Materials on, in, under or
originating from any Real Estate Asset or any part thereof or any other real
property owned or occupied by the Borrower or any Guarantor or arising out of
the conduct of any Borrower or any Guarantor, including claims for the presence
of Hazardous Materials at any other property, which in any case is reasonably
expected to have a Material Adverse Effect.

 

(d)                                 Other than as set forth in reviews, reports
and surveys copies of which have been delivered to the Agent, there have
occurred no uses, manufactures, storage, treatments, Releases, disposals,
transportation, or processing of Hazardous Materials with respect to any Real
Estate Asset except those which, taken as a whole, would not have a Material
Adverse Effect.

 

§6.19.                 Subsidiaries and Affiliates.  The Borrower has no
Subsidiaries except for the Related Companies listed on Schedule 1.3 and does
not have an ownership interest in any entity whose financial statements are not
consolidated with the Borrower’s except for the Unconsolidated Entities listed
on Schedule 1.3.  Except as set forth on Schedule 6.19: (a) the Company is not a
partner in any partnership other than Borrower and is not a member of any
limited liability company and (b) the Company owns no material assets other than
its partnership interest in Borrower.

 

§6.20.                 Loan Documents.  All of the representations and
warranties of the Borrower or any Guarantor made in the other Loan Documents or
any document or instrument delivered or to be delivered to the Agent or the
Lenders pursuant to or in connection with any of such Loan Documents are true
and correct in all material respects.

 

§6.21.                 Buildings on the Unencumbered Assets.  Except as set
forth on Schedule 6.21, to the best of Borrower’s knowledge there are no
material defects in the roof, foundation, structural elements and masonry walls
of the Buildings on the Unencumbered Assets or their heating, ventilating and
air conditioning, electrical, sprinkler, plumbing or other mechanical systems
which would materially decrease the value of such Unencumbered Asset.

 

§6.22.  Indebtedness.  The Borrower and the Guarantors have no Indebtedness
except (a) as set forth on Schedule 6.22 hereto and (b) as otherwise permitted
by this Agreement.  Schedule 6.22 hereto accurately sets forth the outstanding
principal amounts and the maturity dates of all Indebtedness for borrowed money
of the Borrower and the Guarantors and certain of the Related Companies and
identifies the holders of the obligations thereunder as of the Effective Date.

 

§7.                                AFFIRMATIVE COVENANTS OF THE BORROWER. 
Borrower covenants and agrees as follows, so long as any Loan or Note is
outstanding or the Lenders have any obligations to make Loans:

 

§7.1.                       Punctual Payment.  The Borrower will unconditionally
duly and punctually pay the principal and interest on the Loans and all other
amounts provided for in the Notes, this Agreement, and the other Loan Documents
all in accordance with the terms of the Notes, this

 

44

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents.

 

§7.2.                       Maintenance of Office.  The Borrower will maintain
its chief executive office in New York, New York or at such other place in the
United States Of America as the Borrower shall designate upon written notice to
the Agent to be delivered within fifteen (15) days of such change, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

 

§7.3.                       Records and Accounts.  The Borrower will, and will
cause its Subsidiaries to, keep true and accurate records and books of account
in which full, true and correct entries will be made in accordance with
Generally Accepted Accounting Principles.

 

§7.4.                       Financial Statements, Certificates and Information. 
The Borrower will deliver to each of the Lenders:

 

(a)  as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, the audited balance sheets of
the Borrower and of the Company at the end of such year, and the related audited
statements of operations and statements of cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
Generally Accepted Accounting Principles on a consolidated basis including the
Borrower and the Related Companies, and accompanied by an auditor’s report
prepared without qualification by Ernst & Young or by another “Big Four”
accounting firm, or, subject to Agent’s approval granted or denied in its sole
and absolute discretion, another certified public accounting firm of recognized
national standing;

 

(b)  as soon as practicable, but in any event not later than forty-five (45)
days after the end of each of the first three (3) fiscal quarters of the
Borrower, copies of the unaudited balance sheets of the Borrower and of the
Company as at the end of such quarter, and the related unaudited statements of
operations for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with Generally Accepted Accounting
Principles, together with a certification by the principal financial or
accounting officer of the Company that the information contained in such
financial statements fairly presents the financial position of the Borrower and
of the Company on the date thereof (subject to year-end adjustments); provided,
however, that for so long as the Borrower and the Company are filing form 10-Q
with the SEC, the delivery of a copy thereof pursuant to paragraph (e) of this
§7.4 shall be deemed to satisfy this paragraph (b);

 

(c)  as soon as practicable, but in any event not later than forty-five (45)
days after the end of each of each of the first three (3) fiscal quarters and
not later than ninety (90) days after the end of the last fiscal quarter of each
fiscal year of the Borrower, copies of a statement of the Net Operating Income
for such fiscal quarter for the Unencumbered Assets, prepared on a basis
consistent with the statements furnished pursuant to §6.4(c), and certified by a
Responsible Officer of the Company and, at the time of the annual financial
statements referred to in subsection (a) above, and at the time of quarterly
financial statements referred to in subsection (b) above if requested by the
Agent, a consolidating statement setting forth the Net Operating Income for such
fiscal quarter for each Unencumbered Asset listed by address;

 

45

--------------------------------------------------------------------------------


 

(d)  simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit C hereto
signed by a Responsible Officer of the Company (on behalf of the Borrower) and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained herein and (if applicable) reconciliations to reflect
changes in Generally Accepted Accounting Principles since the Balance Sheet
Date;

 

(e)  as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Company, copies of the Form 10-K
statement filed with the Securities and Exchange Commission (“SEC”) for such
fiscal year, and as soon as practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter, copies of the Form
10-Q statement filed with the SEC for such fiscal quarter, provided that in
either case if the SEC has granted an extension for the filing of such
statements, Borrower shall deliver such statements to the Agent simultaneously
with the filing thereof with the SEC;

 

(f)  promptly following the filing or mailing thereof, copies of all other
material of a financial nature filed with the SEC or sent to the shareholders of
the Company or to the limited partners of the Borrower and copies of all
corporate press releases promptly upon the issuance thereof;

 

(g)  from time to time such other financial data and information as the Agent
may reasonably request including, without limitation, financial statements of
any Unconsolidated Entities;

 

(h) from time to time such environmental assessment reports as to the
Unencumbered Assets as the Agent may reasonably request.

 


§7.5.                       NOTICES .


 

(a)  Defaults.  The Borrower will promptly notify the Agent in writing (and the
Agent shall immediately thereafter notify the Lenders) of the occurrence of any
Default or Event of Default. If any Person shall give any notice or take any
other action in respect of a claimed default (whether or not constituting a
Default or an Event of Default) under any note, evidence of Indebtedness,
indenture or other obligation to which or with respect to which the Borrower,
Guarantor or any of the Related Companies is a party or obligor, whether as
principal or surety, and if the principal amount thereof exceeds $5,000,000, and
such default would permit the holder of such note or obligation or other
evidence of Indebtedness to accelerate the maturity thereof, the Borrower shall
forthwith give written notice thereof to the Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.

 

(b)  Environmental Events.  The Borrower will promptly notify the Agent in
writing (and the Agent shall promptly thereafter notify the Lenders) of any of
the following events: (i) upon Borrower’s obtaining knowledge of any violation
of any Environmental Law regarding an Unencumbered Asset or any Real Estate or
Borrower’s operations which violation could have a Material Adverse Effect; (ii)
upon Borrower’s obtaining knowledge of any potential or known Release, or threat
of Release, of any Hazardous Material at, from, or into an Unencumbered Asset or
any Real Estate which it reports in writing or is reportable by it in

 

46

--------------------------------------------------------------------------------


 

writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Unencumbered Asset or which
could have a Material Adverse Effect; (iii) upon Borrower’s receipt of any
notice of violation of any Environmental Laws or of any Release or threatened
Release of Hazardous Materials, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or any Person’s operation of an Unencumbered Asset or any Real
Estate if the same would have a Material Adverse Effect, (B) contamination on,
from or into an Unencumbered Asset or any Real Estate if the same would have a
Material Adverse Effect, or (C) investigation or remediation of off-site
locations at which Borrower or any of its predecessors are alleged to have
directly or indirectly disposed of Hazardous Materials; or (iv) upon Borrower’s
obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which Borrower,
Guarantor or any of the Related Companies may be liable or for which a lien may
be imposed on an Unencumbered Asset.

 

(c)  Notification of Liens Against Unencumbered Assets or Other Material
Claims.  The Borrower will, promptly upon becoming aware thereof, notify the
Agent in writing (and the Agent shall promptly thereafter notify the Lenders) of
any Liens (except Permitted Liens) placed upon or attaching to any Unencumbered
Assets or of any other setoff, claims (including environmental claims),
withholdings or other defenses which in either case could have a Material
Adverse Effect.

 

(d)  Notice of Litigation and Judgments.  The Borrower will give notice to the
Agent in writing (and the Agent shall promptly thereafter notify the Lenders)
within fifteen (15) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings affecting any of
the Unencumbered Assets or affecting the Borrower, any Guarantor or any of the
Related Companies or to which the Borrower, any Guarantor or any of the Related
Companies is or is to become a party involving an uninsured claim (or as to
which the insurer reserves rights) against the Borrower, any Guarantor or any of
the Related Companies that at the time of giving of notice could reasonably be
expected to have a Material Adverse Effect, and stating the nature and status of
such litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail satisfactory to the Agent, within ten (10) days of
any judgment not covered by insurance, final or otherwise, against the Borrower
in an amount in excess of $5,000,000.

 

(e)  Notice of Rating Changes.  The Borrower will promptly notify the Agent in
writing (and the Agent shall promptly thereafter notify the Lenders) of the
occurrence of any change in the Moody’s Rating, in the S&P Rating, or in the
Fitch Rating.

 

§7.6.                       Existence; Maintenance of REIT Status; Maintenance
of Properties .  The Company will do or cause to be done all things necessary to
preserve and keep in full force and effect its status as a “qualified real
estate investment trust” under §856 of the Code and the existence of Borrower as
a Delaware limited partnership.  The common shares of beneficial interest of the
Company will at all times be listed for trading on either the New York Stock
Exchange or one of the other major stock exchanges.  The Borrower will do or
cause to be done

 

47

--------------------------------------------------------------------------------


 

all things necessary to preserve and keep in full force all of its rights and
franchises which in the judgment of the Borrower may be necessary to properly
and advantageously conduct the businesses being conducted by it, the Company,
any of the Guarantors or any of the Related Companies. The Borrower (a) will
cause all of the properties used or useful in the conduct of the business of
Borrower, the Company, any of the Guarantors or any of the Related Companies to
be maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (b) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (c) will continue to engage primarily in the businesses now conducted by it
and in related businesses.

 

§7.7.                       Insurance.  With respect to the Real Estate Assets
and other properties and businesses of Borrower, the Guarantors and the Related
Companies, the Borrower will maintain or cause to be maintained insurance with
financially sound and reputable insurers against such casualties and
contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as may be reasonable
and prudent, and will timely pay or cause to be paid all premiums thereon.  With
respect to the Unencumbered Assets, such insurance will include all risk
casualty insurance for the replacement cost of all Buildings including loss of
rents for twelve (12) months and, to the extent such Unencumbered Assets are
located in a flood zone or plain, flood insurance and, to the extent the Company
reasonably determines that the same is commercially reasonably available,
terrorism insurance at levels comparable to those carried by prudent owners of
similar real estate assets in similar geographical areas.  Commercial general
liability insurance shall include an excess liability policy with limits of at
least $50,000,000.

 

§7.8.                       Taxes.  The Borrower will pay or will cause to be
paid real estate taxes, other taxes, assessments and other governmental charges
against the Real Estate Assets before the same become delinquent, and will duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon it and its other properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid might by law become a lien or charge upon
any of its properties; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower shall
have set aside on its books adequate reserves with respect thereto; and provided
further that the Borrower will pay all such taxes, assessments, charges, levies
or claims forthwith upon the commencement of proceedings to foreclose any lien
that may have attached as security therefor.

 

§7.9.                       Inspection of Properties and Books.  The Borrower
shall permit the Lenders, through the Agent or any of the Lenders’ other
designated representatives, to visit and inspect any of the Unencumbered Assets,
to examine the books of account of the Borrower, the Company, the other
Guarantors and the Related Companies (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower
with, and to be advised as to the same by, its officers, all at such reasonable
times and intervals as the Agent or any Lender may reasonably request.

 

48

--------------------------------------------------------------------------------


 

§7.10.                 Compliance with Laws, Contracts, Licenses, and Permits. 
The Borrower and the Company will comply, and will cause each Guarantor and all
Related Companies to comply, with (a) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (b) the provisions of all applicable partnership agreements,
charter documents and by-laws, (c) all agreements and instruments to which it is
a party or by which it or any of its Real Estate Assets may be bound including
Ground Leases, and (d) all applicable decrees, orders, and judgments except
(with respect to (a) through (d) above) to the extent such non-compliance would
not have a Material Adverse Effect. If at any time any permit or authorization
from any governmental Person shall become necessary or required in order that
the Borrower or any Guarantor may fulfill or be in compliance with any of its
obligations hereunder or under any of the Loan Documents, the Borrower will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower to obtain such authorization, consent, approval, permit or license
and furnish the Agent and the Lenders with evidence thereof.

 

§7.11.                 Use of Proceeds.  Subject to the provisions of §2.5
hereof, the proceeds of the Loans shall be used by the Borrower for repayment of
other Indebtedness, for acquisitions of class B (or better) office properties in
the greater New York City area, for capital improvements, and for working
capital and other purposes consistent with the covenants contained herein.

 


§7.12.                 [INTENTIONALLY OMITTED].


 

§7.13.                 Notices of Significant Transactions.  The Borrower will
notify the Agent in writing prior to the closing of any of the following
transactions pursuant to a single transaction or a series of related
transactions:

 

(a) The sale or transfer of one or more Real Estate Assets for an aggregate
sales price or other consideration of $25,000,000 or more.

 

(b) The sale or transfer of the ownership interest of Borrower or any of the
Related Companies in any of the Related Companies or the Unconsolidated Entities
if the aggregate consideration received by the Borrower or the Related Companies
in connection with such transaction exceeds $15,000,000.

 

Each notice given pursuant to this §7.13 shall be accompanied by a Compliance
Certificate including an updated list of Unencumbered Assets and demonstrating
in reasonable detail compliance, after giving effect to the proposed
transaction, with the covenants contained in §9.1 through §9.8.

 

§7.14.                 Further Assurance.  The Borrower and the Guarantors will
cooperate with the Agent and the Lenders and execute such further instruments
and documents and perform such further acts as the Agent and the Lenders shall
reasonably request to carry out the transactions contemplated by this Agreement
and the other Loan Documents.

 

§7.15.                 Environmental Indemnification.  The Borrower and the
Guarantors jointly and severally covenant and agree that they will indemnify and
hold the Agent and each Lender harmless from and against any and all claims,
expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent

 

49

--------------------------------------------------------------------------------


 

or any Lender, but excluding, as applicable, for the Agent or a Lender any
claim, expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender) relating to (a) any Release or
threatened Release of Hazardous Materials on any Unencumbered Asset or any Real
Estate; (b) any violation of any Environmental Laws with respect to conditions
at any Unencumbered Asset or any Real Estate or the operations conducted
thereon; or (c) the investigation or remediation of off-site locations at which
the Borrower or its predecessors are alleged to have directly or indirectly
disposed of Hazardous Materials. It is expressly acknowledged by the Borrower
and the Guarantors that this covenant of indemnification shall survive the
payment of the Loans and shall inure to the benefit of the Agent and the
Lenders, and their successors and assigns.

 

§7.16.                 Response Actions.  The Borrower and the Guarantors
jointly and severally covenant and agree that if any Release or disposal of
Hazardous Materials shall occur or shall have occurred on any Unencumbered Asset
or any other Real Estate if the same would have a Material Adverse Effect, the
Borrower will cause the prompt containment and removal of such Hazardous
Materials and remediation of such Unencumbered Asset or Real Estate as necessary
to comply with all Environmental Laws or to preserve the value of such
Unencumbered Asset or Real Estate to the extent necessary to avoid a Material
Adverse Effect.

 


§7.17.                 EMPLOYEE BENEFIT PLANS.


 

(a)  Representation.  The Borrower, the Guarantors and their ERISA Affiliates do
not currently maintain or contribute to any Employee Benefit Plan, Guaranteed
Pension Plan or Multiemployer Plan, except as set forth on Schedule 6.16.

 

(b)  Notice.  The Borrower will obtain the consent of the Agent prior to the
establishment of any Employee Benefit Plan or Guaranteed Pension Plan not listed
on Schedule 6.16 by the Borrower, any Guarantor or any ERISA Affiliate.

 

(c)  In General.  Each Employee Benefit Plan maintained by the Borrower, any
Guarantor or any ERISA Affiliate will be operated in compliance in all material
respects with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions.

 

(d)  Terminability of Welfare Plans.  With respect to each Employee Benefit Plan
maintained by the Borrower, any Guarantor or any ERISA Affiliate which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
each such plan provides that the Borrower, any Guarantor, or such ERISA
Affiliate, as the case may be, has the right to terminate each such plan at any
time (or at any time subsequent to the expiration of any applicable bargaining
agreement) without liability other than liability to pay claims incurred prior
to the date of termination.

 

(e)  Multiemployer Plans.  Without the consent of the Agent, neither the
Borrower nor any Guarantor nor any ERISA Affiliate will enter into, maintain or
contribute to, any Multiemployer Plan other that a Multiemployer Plan listed on
Schedule 6.16.

 

(f)  Unfunded or Underfunded Liabilities.  Neither the Borrower nor any
Guarantor nor any ERISA Affiliate will, at any time, have accruing unfunded or
underfunded

 

50

--------------------------------------------------------------------------------


 

liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan which, in the aggregate, would exceed $5,000,000, and each
of the Borrower, the Guarantors and any ERISA Affiliate will take all reasonable
steps to prevent the occurrence of any condition with respect to any
Multiemployer Plan that would create a withdrawal liability in excess of
$5,000,000.

 

§7.18.                 Required Interest Rate Contracts.  During all periods in
which the LIBOR Rate (as determined in accordance with the terms of this
Agreement) for Interest Periods of one month exceeds seven per cent (7.0%), the
Borrower shall maintain in effect Interest Rate Contracts with counterparties
and in form reasonably satisfactory to the Agent covering that portion of the
Borrower’s Variable Rate Indebtedness equal to the amount by which the
Borrower’s Variable Rate Indebtedness (other than any such Variable Rate
Indebtedness hedged by Interest Rate Contracts with a term expiring no earlier
than the earlier of the Maturity Date or the maturity of the Indebtedness so
hedged) exceeds 30% of Total Debt.

 

§7.19.                 Forward Equity Contracts.  If the Borrower shall enter
into any forward equity contracts, the Borrower shall only settle same by the
delivery of stock.

 

§7.20.                 Term Loan Facility.  The Borrower  shall immediately
inform the Agent of any amendment, supplement or modification of the terms and
conditions of the Term Loan Facility.

 

§8.                                CERTAIN NEGATIVE COVENANTS OF THE BORROWER. 
The Borrower covenants and agrees as follows, so long as any Loan or Note is
outstanding or the Lenders have any obligation to make any Loans:

 


§8.1.                       [INTENTIONALLY OMITTED.]


 

§8.2.                       Restrictions on Investments.  The Borrower will not,
and will not permit Guarantor or any of the Related Companies to make or permit
to exist or to remain outstanding any Investment except Investments in:

 

(a)  marketable direct or guaranteed obligations of the United States of
America, Federal Home Loan Mortgage Corporation, Federal National Mortgage
Association or any agency or instrumentality of the United States of America
provided such obligations are backed by the full faith and credit of the United
States of America, that mature within one (1) year from the date of purchase by
the Borrower;

 

(b)  demand deposits, certificates of deposit, money market accounts, bankers
acceptances eurodollar time deposits and time deposits of United States banks
having total assets in excess of $1,000,000,000 or repurchase obligations with a
term of not more than 7 days with such banks for underlying securities of the
type described in clause (a) of this §8.2;

 

(c)  securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “ P 1 “ if rated by Moody’s, and not less than “A 1” if
rated by S&P and participations in short term commercial loans made to such
corporations by a commercial bank which provides cash management services to the
Borrower;

 

51

--------------------------------------------------------------------------------


 

(d)  Investments existing or contemplated on the date hereof and listed on
Schedule 8.2(d) hereto;

 

(e)  Investments made in the ordinary course of the Borrower’s business in
Interest Rate Contracts;

 

(f)  [Intentionally Omitted];

 

(g) direct Investments in class B (or better) office properties (including the
development of same) located in the greater New York City area, including fee
simple and leasehold interests, in Real Estate Effective Control Assets, and in
consolidated joint ventures in which the Borrower  or its wholly-owned
Subsidiary owns at least a 75% beneficial interest and has the right to control
policy and management of the subject joint venture; and

 

(h) Investments in the following categories so long as the aggregate amount,
without duplication, of all Investments described in this paragraph (h) does not
exceed, at any time, twenty-five percent (25%) of Total Assets (the “Permitted
Investments Cap”) and the aggregate amount of each of the following categories
of Investments does not exceed the specified percentage of Total Assets set
forth in the following table:

 

Category of Investment

 

Maximum Percentage of Total Assets

 

Permitted Developments (calculated at total project cost)

 

10

%

 

 

 

 

Unconsolidated Entities primarily engaged in the business of development or
ownership of class B (or better) office real estate located in the greater
New York City area (calculated at book value of such Investment)

 

20

%

 

 

 

 

Investment in properties (including the development of same) acquired in
accordance with the provisions of §1031 of the Code (single tenant, triple net
leased to tenant rated “A” or better by S&P or Moody’s, minimum remaining lease
term of 15 years)

 

2

%

 

 

 

 

Structured Finance Investments

 

15

%

 

 

 

 

Other Investments in Real Estate Assets (including land) and in entities
primarily engaged in the business of owning such assets

 

10

%

 

 

 

 

Other Investments not otherwise specifically identified in this § 8.2

 

10

%

 

52

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing to the contrary, if, but only for so long as
either (x) all Indebtedness of the Unconsolidated Entities does not exceed
seventy-two percent (72%) of the aggregate Adjusted Net Operating Income for the
immediately preceding fiscal quarter, annualized, for all Real Estate Assets of
such Unconsolidated Entities divided by nine percent (9.0%) or (y) Structured
Finance Investments do not exceed twelve percent (12%) of Total Assets, then (i)
the Permitted Investments Cap shall increase from twenty-five percent (25%) of
Total Assets to thirty percent (30%) of Total Assets and (ii) the Maximum
Percentage of Total Assets in respect of Unconsolidated Entities (as described
above) shall increase from twenty percent (20%) to twenty-five percent (25%).

 

Notwithstanding anything in this Agreement to the contrary, none of the
provisions of § 8.2(h), and no Default or Event of Default arising out of a
breach of any of the provisions of § 8.2(h), may be amended, modified or waived
without the written consent of the Requisite Lenders.

 

§8.3.                       Merger, Consolidation and Other Fundamental
Changes.  The Borrower will not, and will not permit the Company to, consolidate
with or merge into any other Person or Persons, or sell, convey, assign,
transfer, lease or otherwise dispose of all or substantially all of their
respective business, property or fixed assets taken as a whole to any other
Person, provided, however, that this §8.3 shall not be applicable to any merger
or consolidation with respect to which all of the following are satisfied: (1)
the surviving entity is Borrower, the Company or any Guarantor Subsidiary and
there is no substantial change in senior management of the Company, (2) the
other entity or entities involved in such merger or consolidation are engaged in
the same line of business as Borrower, and (3) following such transaction, the
Borrower and the Company will not be in breach of any of the covenants,
representations or warranties of this Agreement. Except as set forth on Schedule
6.19, the Company will not own or acquire any material assets other than its
partnership interests in the Borrower.

 


§8.4.                       [INTENTIONALLY OMITTED]


 

§8.5.                       Compliance with Environmental Laws.  The Borrower
will not do, and will not permit the Company, any Guarantor or any of the other
Related Companies to do, any of the following: (a) use any of the Real Estate or
any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Materials except for immaterial amounts of Hazardous
Materials used in the routine maintenance and operation of the Real Estate and
in compliance with applicable law, (b) cause or permit to be located on any of
the Real Estate any underground tank or other underground storage receptacle for
Hazardous Materials except in material compliance with Environmental Laws, (c)
generate any Hazardous Materials on any of the Real Estate except in material
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release.

 

§8.6.                       Distributions.  Borrower shall not permit the total
Distributions by it and the Company during any fiscal year to exceed 90% of
Funds from Operations for such year, except that such limitation on
Distributions may be exceeded to the extent necessary for the Company to
maintain its REIT status.  During any period when any Default or Event of
Default has occurred and is continuing the total Distributions by the Borrower
and the Company will not exceed the

 

53

--------------------------------------------------------------------------------


 

minimum amount necessary for the Company to maintain its REIT status.  The
Guarantor Subsidiaries will not make any Distributions except Distributions to
Borrower or to the Company or to any Guarantor.

 

§8.7.                       Preferred Distributions.  During any period when any
Event of Default has occurred and is continuing no Preferred Distributions will
be made.

 

§8.8.                       Preferred Redemptions.  No payments of cash or cash
equivalents by Borrower or the Company as consideration for the mandatory
redemption or retirement of any preferred shares of beneficial interest in the
Company, or any preferred units of limited partnership interest in Borrower,
shall be made out of the proceeds of Indebtedness of the Borrower or any
Guarantor.

 

§9.                                FINANCIAL COVENANTS OF THE BORROWER.  The
Borrower and the Company covenant and agree as follows, so long as any Loan or
Note is outstanding or any Lender has any obligation to make any Loan:

 


§9.1.                       VALUE OF ALL UNENCUMBERED ASSETS.


 

(i) The Borrower will not at any time permit the outstanding balance of
Unsecured Indebtedness to be greater than fifty five percent (55%) of the Value
of All Unencumbered Assets.

 

(ii) The Borrower will not at any time permit the Value of All Unencumbered
Assets to be less than or equal to $275,000,000.

 

(iii) The Borrower will not at any time permit the aggregate number of Real
Estate Assets which are Unencumbered Assets and which are used to calculate the
Value of All Unencumbered Assets to be less than five (5).

 

§9.2.                       Minimum Debt Service Coverage.  The Borrower will
not at any time permit the ratio of Adjusted EBITDA for the Borrower, the
Company and the Related Companies (on a consolidated basis in accordance with
GAAP), to Interest Expense for the Borrower, the Company and the Related
Companies (on a consolidated basis in accordance with GAAP), to be less than 2.0
to 1.0 for any fiscal quarter of Borrower.

 

§9.3.                       Total Debt to Total Assets.  The Borrower and the
Company will not at any time permit Total Debt to exceed fifty-five percent
(55%) of Total Assets.

 


§9.4.                       MAXIMUM SECURED INDEBTEDNESS; SECURED RECOURSE
INDEBTEDNESS.


 

(i)  The Borrower and the Company will not at any time permit the outstanding
balance of Secured Indebtedness to exceed forty percent (40%) of Total Assets.

 

(ii)  The Borrower and the Company will not at any time permit the outstanding
balance of Secured Recourse Indebtedness to exceed ten percent (10%) of Total
Assets.

 

54

--------------------------------------------------------------------------------


 

(iii)  The Borrower and the Company will not at any time permit the outstanding
balance of any Secured Recourse Indebtedness to exceed seventy-five percent
(75%) of the value of the Real Estate Asset and other assets (determined on the
basis of “as-completed” appraisals) encumbered thereby.

 

§9.5.                       Minimum Tangible Net Worth.  The Borrower and the
Company will not at any time permit the Tangible Net Worth of the Borrower and
the Company to be less than $611,000,000 plus seventy-five percent (75%)  of Net
Offering Proceeds.

 

§9.6.                       Unencumbered Asset Adjusted Net Operating Income to
Assumed Debt Service.  The Borrower will not at any time permit the ratio of its
Unencumbered Asset Adjusted Net Operating Income with respect to all
Unencumbered Assets to Assumed Debt Service with respect to all unsecured
Indebtedness of the Borrower, the Company and the other Guarantors to be less
than 2.0 to 1.0 for any fiscal quarter, provided, however, that, to the extent
an Unencumbered Asset was acquired or leased during the fiscal quarter being
tested, the Unencumbered Asset Adjusted Net Operating Income shall include for
purposes of calculating such ratio the pro forma results of any such
Unencumbered Asset for such full quarter, with such pro forma results being
calculated by using the Borrower’s pro forma projections used in connection with
its purchase of such Unencumbered Asset, which projections shall be subject to
Agent’s reasonable approval.

 

§9.7.                       Adjusted EBITDA to Fixed Charges.  The Borrower and
the Company will not at any time permit the ratio of its Adjusted EBITDA to
Fixed Charges to be less than 1.75 to 1.0 for any fiscal quarter.

 

§9.8.                       Aggregate Occupancy Rate.  The Borrower will not at
any time permit the Aggregate Occupancy Rate to be less than eighty-five percent
(85%).


 

§9.9.                       Amendments and Modifications to §9.

 

(a)  Notwithstanding anything in this Agreement to the contrary, except as
specifically contemplated pursuant to the terms and provisions of §5.2(ii), none
of the provisions of any of §§9.1 through 9.8 of this Agreement, and no Default
or Event of Default arising of a breach of any of the provisions of any of §§9.1
through 9.8 of this Agreement, may be amended, modified or waived without the
written consent of the Requisite Lenders.

 

(b)  For purposes of §§9.1 through 9.8 of this Agreement, if any change in
Generally Accepted Accounting Principles after the Effective Date results in a
material change in the calculation to be performed in any such section solely as
a result of such change in Generally Accepted Accounting Principles, the Lenders
and the Borrower shall negotiate in good faith a modification of any such
covenants so that the economic effect of the calculation of such covenant(s)
using Generally Accepted Accounting Principles as so changed is as close as
feasible to what the economic effect of the calculation of such covenant(s)
would have been using Generally Accepted Accounting Principles as in effect as
of the Effective Date.

 

55

--------------------------------------------------------------------------------


 

§10.                          CONDITIONS TO EFFECTIVENESS.  This Agreement shall
become effective when each of the following conditions precedent have been
satisfied:

 

§10.1.                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto.

 

§10.2.                 Certified Copies of Organization Documents; Good Standing
Certificates.  The Agent shall have received (i) a Certificate of the Company to
which there shall be attached complete copies of the Borrower’s Limited
Partnership Agreement and its Certificate of Limited Partnership, certified as
of a recent date by the Secretary of State of Delaware, (ii) Certificates of
Good Standing for the Borrower from the State of New York and each State in
which an Unencumbered Asset is located, (iii) a copy of the Company’s articles
of incorporation certified as of a recent date by the Maryland Secretary of
State, (iv) Certificates of Good Standing for the Company from the State of
Maryland and each State in which an Unencumbered Asset is located, and (v)
certificates of good standing and certificates from the Borrower certifying as
to true and complete copies of articles of incorporation, limited liability
company agreements, partnership agreements or certificates of limited
partnership, as the case may be, of each of the other Guarantors.

 

§10.3.                 By-laws; Resolutions.  All action on the part of the
Borrower and each Guarantor necessary for the valid execution, delivery and
performance by the Borrower and each Guarantor of this Agreement and the other
Loan Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Agent shall have
been provided to the Agent. The Agent shall have received from the Company true
copies of its by-laws and the resolutions adopted by its Board of Directors
authorizing the transactions described herein, each certified by its secretary
to be true and complete and in effect on the Effective Date.

 

§10.4.                 Incumbency Certificate; Authorized Signers.  The Agent
shall have received from the Company an incumbency certificate, dated as of the
Effective Date, signed by a duly authorized officer of the Company and giving
the name and bearing a specimen signature of each individual who shall be
authorized:  (a) to sign, in the name and on behalf of the Company (in its own
capacity and as general partner on behalf of Borrower and on behalf of each
Guarantor which is a partnership), each of the Loan Documents to which the
Borrower or any Guarantor is or is to become a party; (b) to make Loan Requests
and Conversion Requests; and (c) to give notices and to take other action on
behalf of the Borrower under the Loan Documents.

 

§10.5.                 Title Insurance; Lien Searches.  The Agent shall have
received (i) reasonably satisfactory evidence of title insurance respecting each
of the Unencumbered Assets by way of copies of the most recent fully effective
title insurance policies (or marked and signed title insurance binders to the
extent such policies have not been issued or are not other otherwise available),
(ii) reasonably satisfactory evidence of insurance required under §7.7, and
(iii) reasonably satisfactory current Uniform Commercial Code lien searches on
the Borrower and each of the Guarantors in such jurisdictions as the Agent may
reasonably require.

 

§10.6.                 Opinions of Counsel Concerning Organization and Loan
Documents.  Each of the Lenders and the Agent shall have received favorable
opinions from Borrower’s counsel

 

56

--------------------------------------------------------------------------------


 

addressed to the Lenders and the Agent and dated as of the Effective Date, in
form and substance satisfactory to the Agent.

 

§10.7.                 Payment of Fees.  The Borrower shall have paid (i) to the
Agent, its fees in the amounts outlined and specified in the fee agreement among
Fleet and the Borrower dated February 7, 2003 (the “Fee Letter”), and (ii) to
the Agent, for the account of the Agent and the Lenders, as applicable, all
upfront fees due and payable on or before the Effective Date as contemplated by
the Fee Letter, and shall have paid all other expenses as provided in §15 hereof
then outstanding.

 

§10.8.                 Existing Agreement.  There shall exist no Default or
Event of Default as defined in the Existing Credit Agreement.

 

§11.                          CONDITIONS TO ALL CREDIT ADVANCES.  The
obligations of the Lenders to make any Loan or to issue any Letter of Credit,
whether on or after the Effective Date, shall also be subject to the
satisfaction of the following conditions precedent:

 

§11.1.                 Representations True; No Event of Default; Compliance
Certificate.  Each of the representations and warranties of the Borrower and
each Guarantor contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true as of the date as of which they were made and shall also
be true at and as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time (except
(i) to the extent of changes resulting from transactions contemplated or
permitted by this Agreement and the other Loan Documents, (ii) to the extent of
changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and (iii) to the extent that such
representations and warranties relate expressly to an earlier date); the
Borrower shall have performed and complied with all terms and conditions herein
required to be performed by it on or prior to the Borrowing Date of such Loan or
the issuance date of such Letter of Credit; and no Default or Event of Default
shall have occurred and be continuing on the date of any Loan Request or on the
Borrowing Date of such Loan or on the date of any Letter of Credit Request or on
the issuance date of such Letter of Credit.  Each of the Lenders shall have
received a Compliance Certificate of the Borrower signed by a Responsible
Officer to such effect, which certificate will include, without limitation,
computations evidencing compliance with the covenants contained in §9.1 through
§9.7 hereof after giving effect to such requested Loan or Letter of Credit.

 

§11.2.                 No Legal Impediment.  No change shall have occurred in
any law or regulations thereunder or interpretations thereof that in the
reasonable opinion of any Lender would make it illegal for such Lender to make
such Loan or to hold an interest in such Letter of Credit.

 

§11.3.                 Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement, the other Loan Documents
and all other documents incident thereto shall be reasonably satisfactory in
substance and in form to the Agent, and the Lenders shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Agent may reasonably request.

 

57

--------------------------------------------------------------------------------


 


§12.                          EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1.                 Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)  the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable;

 

(b)  the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents (other than principal)
within five (5) days after the same shall become due and payable;

 

(c)  the Borrower or the Company shall fail to comply with any of its covenants
contained in §7.5, the first sentence of §7.6, §7.7, §7.13, §8 or §9 hereof;

 

(d)  the Borrower or any Guarantor shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §12) for thirty (30) days after
written notice of such failure from Agent to the Borrower;

 

(e)  any representation or warranty of the Borrower or any Guarantor in this
Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement, shall
prove to have been false in any material respect upon the date when made or
deemed to have been made or repeated;

 

(f)  the Borrower, the Company, any Guarantor, any of the Related Companies or
any Unconsolidated Entity shall fail to pay at maturity, or within any
applicable period of grace, any Recourse Indebtedness, or shall fail to observe
or perform any material term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing Recourse Indebtedness for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, and in any event, such failure shall
continue for thirty (30) days, unless the aggregate amount of all such defaulted
Recourse Indebtedness is less than $10,000,000.00, provided, however, that
defaulted Recourse Indebtedness of an Unconsolidated Entity shall only be
included, for purposes of determining whether the aggregate amount of all such
defaulted Recourse Indebtedness is less than $10,000,000, to the extent, if any,
that said Recourse Indebtedness is Recourse, directly or indirectly, to
Borrower, any Guarantor or any Related Company or any of their respective assets
(other than their respective interests in such Unconsolidated Entity), provided,
further, however, that Indebtedness of any Unconsolidated Entity in or to which
Borrower, any Guarantor or any Related Company has made a Structured Finance
Investment shall not be considered Indebtedness for purposes of this § 12.1(f)
(For purposes of this § 12.1(f) “Recourse” shall mean any obligation or
liability except an obligation or liability with respect to which recourse for
payment is contractually limited (except for customary exclusions) to
specifically identified assets only);

 

(g)  the Borrower, the Company, any Guarantor, any of the Related Companies or
any Unconsolidated Entity shall fail to pay at maturity, or within any
applicable period of grace, any Indebtedness other than Recourse Indebtedness,
or shall fail to observe or perform any

 

58

--------------------------------------------------------------------------------


 

material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing Indebtedness other than Recourse Indebtedness for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof, and in any event, such failure
shall continue for thirty (30) days, unless the aggregate amount of all such
defaulted Indebtedness other than Recourse Indebtedness plus the amount of any
unsatisfied judgments is less than $25,000,000.00, provided, however, that
defaulted Indebtedness other than Recourse Indebtedness of any Unconsolidated
Entity in which Borrower and/or any Guarantor and/or any Related Company (x)
owns less than fifty percent (50%) of the equity interest and (y) has no power
to control the management and policies of such Unconsolidated Entity (any such
defaulted Indebtedness, “Special Nonrecourse Indebtedness”) shall not be
included for purposes of determining whether the aggregate amount of defaulted
Indebtedness other than Recourse Indebtedness plus the amount of any unsatisfied
judgments is less than $25,000,000.00 unless and until the aggregate amount of
Borrower’s and/or any Guarantor’s and/or any Related Company’s pro-rata share of
such Special Nonrecourse Indebtedness exceeds ten percent (10%) of the Total
Assets, provided, further, however, that Indebtedness of any Unconsolidated
Entity in or to which Borrower, any Guarantor or any Related Company has made a
Structured Finance Investment shall not be considered Indebtedness for purposes
of this § 12.1(g);

 

(h)  (i) any of the Borrower, the Company or any Guarantor shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any substantial part of its properties or shall
commence any case or other proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against any such Person and such Person shall indicate its
approval thereof, consent thereto or acquiescence therein, or (ii) any of the
events described in clause (i) of this paragraph shall occur with respect to any
other Related Company or any Unconsolidated Entity and such event shall have a
Material Adverse Effect;

 

(i) (i) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower, the Company, or any
Guarantor bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower, the Company, or any Guarantor in an involuntary case under federal
bankruptcy laws as now or hereafter constituted or (ii) any of the events
described in clause (i) of this paragraph shall occur with respect to any other
Related Company or any Unconsolidated Entity and such event shall have a
Material Adverse Effect;

 

(j)  there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any uninsured final judgment
against the Borrower that, with other outstanding uninsured final judgments,
undischarged, against the Borrower, the Company or any of the Related Companies,
exceeds in the aggregate $5,000,000.00;

 

(k)  if any of the Loan Documents or any material provision of any Loan
Documents shall be unenforceable, cancelled, terminated, revoked or rescinded
otherwise than in

 

59

--------------------------------------------------------------------------------


 

accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Agent, or any action at law, suit or in equity or
other legal proceeding to make unenforceable, cancel, revoke or rescind any of
the Loan Documents shall be commenced by or on behalf of the Borrower or any
Guarantor, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

 

(l)  one or more ERISA Events occurs which individually or in the aggregate
results in or might reasonably be expected to result in liability of the
Borrower or any of its ERISA Affiliates in excess of $5,000,000 at any one time
during the term of this Agreement; or if, at any one time, there exists an
amount of unfunded pension liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Guaranteed Pension Plans
(excluding for purposes of such computation any Guaranteed Pension Plans with
respect to which assets exceed benefit liabilities), which exceeds $5,000,000;

 

(m)  the Borrower or any Guarantor shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of the Borrower
or such Guarantor;

 

(n)  the Borrower shall fail to pay, observe or perform any term, covenant,
condition or agreement contained in any agreement, document or instrument
evidencing, securing or otherwise relating to any Indebtedness of the Borrower
to any Lender (other than the Obligations) within any applicable period of grace
provided for in such agreement, document or instrument;

 

(o)  any Material Adverse Effect shall occur; or

 

(p)  any “Event of Default”, as defined in any of the other Loan Documents,
shall occur;

 

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Requisite Lenders shall, by notice in writing
to the Borrower declare all amounts owing with respect to this Agreement, the
Notes and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower and each Guarantor; provided that upon the occurrence of any Event of
Default specified in §§12.1(h) or 12.1(i), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from the Agent or action by the Requisite Lenders.

 

§12.2.                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(h) or §12.1(i) shall occur, any unused portion of the
Commitments hereunder shall forthwith terminate and the Lenders shall be
relieved of all obligations to make Loans to the Borrower or to issue Letters of
Credit for the benefit of the Borrower. If any other Event of Default shall have
occurred and be continuing, the Agent, at the direction of the Majority Lenders,
may by notice to the Borrower terminate the unused portion of the Commitments
hereunder and upon such notice being given such unused portion of the
Commitments hereunder

 

60

--------------------------------------------------------------------------------


 

shall terminate immediately and the Lenders shall be relieved of all further
obligations to make Loans other than Mandatory Base Rate Loans.  No termination
of the Commitments hereunder shall relieve the Borrower of any of the
Obligations or any of its existing obligations to any Lender arising under other
agreements or instruments.

 

§12.3.                 Remedies.  In case any one or more of the Events of
Default shall have occurred, and whether or not the Requisite Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, each Lender, if owed
any amount with respect to the Loans, may, with the consent of the Requisite
Lenders, direct the Agent to proceed to protect and enforce the rights and
remedies of the Agent and the Lenders under this Agreement, the Notes or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced and, if any amount shall have
become due, by declaration or otherwise, to proceed to enforce the payment
thereof or any other legal or equitable right of such Lender. No remedy herein
conferred upon any Lender or the Agent or the holder of any Note is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

 

§12.4.                 Distribution of Enforcement Proceeds.  In the event that,
following the occurrence or during the continuance of any Default or Event of
Default, the Agent or any Lender as the case may be, receives any monies in
connection with the enforcement of any of the Loan Documents, such monies shall
be distributed for application as follows:

 

(a)  First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent to such monies;

 

(b)  Second, to all other Obligations in such order or preference as the
Requisite Lenders may determine; provided, however, that distribution in respect
of such Obligations shall be made among the Lenders pro rata in accordance with
each Lender’s respective Commitment Percentage;

 

(c)  Third, upon payment and satisfaction in full, or other provisions for
payment in full satisfactory to all Lenders and the Agent, of all of the
Obligations, and the deposit in any cash collateral account established pursuant
to §2.9(f) of the amount required thereby, to the payment of any obligations
required to be paid pursuant to §9-615(a)(3) and (b) of the Uniform Commercial
Code of the State of New York; and

 

(d)  Fourth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are legally entitled thereto.

 

61

--------------------------------------------------------------------------------


 

§13.                          SETOFF.  During the continuance of any Event of
Default, any deposits (general or specific, time or demand, provisional or
final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Lenders or any
Affiliated Lender to the Borrower, the Company or any of the other Guarantors
and any securities or other property of the Borrower, the Company or any of the
other Guarantors in the possession of such Lender or Affiliated Lender may be
applied to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to such Lender. Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of the Borrower, the Company or any of the other
Guarantors to such Lender, other than Indebtedness evidenced by the Notes held
by such Lender, such amount shall be applied ratably to such other Indebtedness
and to the Indebtedness evidenced by all such Notes held by such Lender, and (b)
if such Lender shall receive from the Borrower, the Company or any of the other
Guarantors, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Notes held
by such Lender by proceedings against the Borrower, the Company or any of the
other Guarantors at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note or Notes held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.

 


§14.                          THE AGENT.


 

§14.1.                 Authorization.  The Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent. The
relationship between the Agent and the Lenders is and shall be that of agent and
principal only, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee for any
Lender.

 

§14.2.                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents. The
Agent may utilize the services of such Persons as the Agent in its sole
discretion may reasonably determine, and all reasonable fees and expenses of
such Persons shall be paid by the Borrower.

 

§14.3.                 No Liability to Lenders.  Neither the Agent nor any of
its shareholders, directors, officers or employees nor any other Person
assisting them in their duties nor any agent or

 

62

--------------------------------------------------------------------------------


 

employee thereof, shall be liable to any Lender for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence.

 

§14.4.                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectibility of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of the Borrower, or be bound to ascertain or inquire as to
the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Notes. The Agent shall not be bound to
ascertain whether any notice, consent, waiver or request delivered to it by the
Borrower or any Guarantor or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete. The Agent has not made nor does it
now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of the Borrower, the Company or any of the other Guarantors.
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, and based upon such information and documents as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender has either (x) been independently represented
by separate counsel on all matters regarding this Agreement or (y) knowingly
waived any such representation.

 


§14.5.                 PAYMENTS.


 

(a)  A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender subject to the pro rata rights to repayment based upon the Commitment
Percentage of each Lender. Neither the Borrower nor any Guarantor shall have any
obligation to see to the proper application by Agent of any amounts paid by any
of them to the Agent for the account of the Lenders.  The Agent agrees promptly
to distribute to each Lender such Lender’s pro rata share of payments received
by the Agent for the account of the Lenders except as otherwise expressly
provided herein or in any of the other Loan Documents.  Notwithstanding the
foregoing, the amounts advanced by the Additional Commitment Lenders on the
Commitment Increase Date and certain Fixed Rate Prepayment Fees and Letter of
Credit fees shall be distributed on a non pro rata basis as provided in §2.2(b)
and the commitment fees for the quarter which included the Commitment Increase
Date shall be paid as provided in §4.2.

 

(b)  If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall

 

63

--------------------------------------------------------------------------------


 

adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

 

(c)  Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan or (ii) to comply with the provisions of
§13 with respect to making dispositions and arrangements with the other Lenders,
where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Agreement, or to adjust promptly such Lender’s
outstanding principal and its pro rata Commitment Percentage as provided in §2.1
hereof, shall be deemed delinquent (a “Delinquent Lender”) and shall be deemed a
Delinquent Lender until such time as such delinquency is satisfied.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower under the Loan Documents, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans. A Delinquent Lender shall
be deemed to have satisfied in full a delinquency when and if, as a result of
application of the assigned payments to all outstanding Loans of the
nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.

 

(d)  If any amount which the Agent is required to distribute to the Lenders
pursuant to this §14.5 is actually distributed to any Lender on a date which is
later than the first Business Day following the Agent’s receipt of the
corresponding payment from the Borrower, the Agent shall pay to such Lender on
demand an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such late distribution to such Lender,
times (iii) a fraction, the numerator of which is the number of days or portion
thereof that elapsed from and including the second Business Day after the
Agent’s receipt of such corresponding payment from the Borrower to the date on
which the amount so required to be distributed to such Lender actually is
distributed, and the denominator of which is 365.

 

§14.6.                 Holders of Notes.  The Agent may deem and treat the payee
of any Note as the absolute owner or purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by such
payee or by a subsequent holder assignee or transferee.

 

§14.7.                 Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by the
Borrower and the Guarantors as required by §15), and liabilities of every nature
and character arising out of or related to this Agreement, the Notes, or any of
the other

 

64

--------------------------------------------------------------------------------


 

Loan Documents or the transactions contemplated or evidenced hereby or thereby,
or the Agent’s actions taken hereunder or thereunder, except to the extent that
any of the same shall be directly caused by the Agent’s willful misconduct or
gross negligence.

 

§14.8.                 Agent as Lender.  In its individual capacity, Fleet
National Bank shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Notes as it would have were it not also the Agent.

 

§14.9.                 Resignation.  The Agent may resign at any time by giving
sixty (60) days, prior written notice thereof to the Lenders and the Borrower;
provided, however, that unless an Event of Default has occurred and is
continuing, Fleet National Bank may not voluntarily resign as Agent under the
provisions of this Agreement without the Borrower’s consent.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent.  Unless a Default or Event of Default shall have occurred and be
continuing, appointment of such successor Agent shall be subject to the
reasonable approval of the Borrower.  If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the giving of notice of resignation or removal or
if the Borrower (to the extent it has approval rights with respect to the
successor Agent) has disapproved or failed to approve a successor agent within
such period, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a financial institution having a rating of not
less than A2/P2 or its equivalent by S&P.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent hereunder.  Such successor Agent shall
issue replacement Letters of Credit and any outstanding Letters of Credit issued
by the retiring Agent shall be canceled and returned to it, provided that if
such Letters of Credit cannot be replaced, the successor Agent shall issue
back-to-back Letters of Credit to the retiring Agent in respect of the retiring
Agent’s outstanding Letters of Credit, and such successor Agent’s Letter of
Credit shall be deemed to have been issued in accordance with, and be subject to
the provisions of, this Agreement, including §2.9 hereof. After any retiring
Agent’s resignation, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent.

 

§14.10.           Notification of Defaults and Events of Default  and other
Notices.  Each Lender hereby agrees that, upon learning of the existence of a
Default or an Event of Default, it shall promptly notify the Agent thereof. The
Agent hereby agrees that upon receipt of any notice under this §14.10, or upon
it otherwise learning of the existence of a Default or an Event of Default, it
shall promptly notify the other Lenders of the existence of such Default or
Event of Default.  The Agent shall also promptly provide each Lender with a copy
of any notices which the Agent receives from the Borrower pursuant to §7.5 or
§7.13 or §7.20.

 

§14.11.           Duties in the Case of Enforcement.  In case one of more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may, with the
consent of the Requisite Lenders (which consents may be obtained orally in
emergency situations), and the Agent shall, if (a) so requested by the Requisite

 

65

--------------------------------------------------------------------------------


 

Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances against expenses and liabilities as the Agent may
reasonably request, proceed to enforce the provisions of the Loan Documents and
exercise all or any such other legal and equitable and other rights or remedies
as it may have. The Requisite Lenders may direct the Agent in writing as to the
method and the extent of any such enforcement actions, the Lenders hereby
agreeing to indemnify and hold the Agent harmless from all liabilities incurred
in respect of all actions taken or omitted in accordance with such directions,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.

 

§14.12.           Mandatory Resignation of Agent.  The Agent shall be obligated
to resign in accordance with, and subject to, the provisions of §14.9, without
the consent of the Borrower , upon the written request of Lenders whose
aggregate Commitments constitute at least sixty-six percent (66%) of the Total
Commitment, excluding the Lender which is then the Agent hereunder, provided
such request is made as a result of the Agent’s gross negligence or willful
misconduct, and provided further that the successor Agent actively administers
credits of similar size and complexity to this Agreement and the Loans.

 

§14.13.           Matters as to Borrower.  (a) Except as expressly set forth in
this Agreement, Borrower shall have no obligation to cause Agent or any of the
Lenders to perform their respective obligations under this Agreement.

 

(b)  Notwithstanding that a matter in question requires the consent, approval or
direction of any or all of the Lenders, Borrower may rely exclusively on the
written notice of Agent that such consent, approval, or direction has been given
or obtained to bind the Lenders.

 

§15.                          EXPENSES.  The Borrower and each of the Guarantors
jointly and severally agree to pay (a) the reasonable costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s net income), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Loan Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement, including any taxes payable by the Agent or any
of the Lenders after the Effective Date (the Borrower hereby agreeing to
indemnify the Lenders with respect thereto), (c) all title examination costs,
appraisal fees, engineers’, inspectors’ and surveyors’ fees, recording costs and
the reasonable fees, expenses and disbursements of the Agent’s counsel or any
local counsel to the Agent incurred in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, it being understood and agreed that the Agent shall not
conduct engineering studies or Appraisals with respect to Unencumbered Asset
unless specifically requested to do so by the Requisite Lenders, in which case
the Agent shall submit a budget to Borrower of all fees and expenses to be
incurred by Agent prior to engaging any of such professionals for Borrower’s
approval, which shall not be unreasonably withheld, (d)

 

66

--------------------------------------------------------------------------------


 

the fees, costs, expenses and disbursements of the Agent incurred in connection
with the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein including, without limitation, the costs
incurred by the Agent in connection with its inspection of the Unencumbered
Assets, and the fees and disbursements of the Agent’s counsel and the Borrower’s
legal counsel in preparing documentation, (e) the fees, costs, expenses and
disbursements of the Agent incurred in connection with the syndication and/or
participation of the Loans, to the extent provided for in the Fee Letter (not
including attorneys’ fees) (f) all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Lender or the Agent and the fees and costs of appraisers, engineers, investment
bankers, surveyors or other experts retained by the Agent or any Lender in
connection with any such enforcement proceedings) incurred by any Lender or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default
(including, without limitation, expenses incurred in any restructuring and/or
“workout” of the Loans), and (ii) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to the Agent’s or the
Lender’s relationship with the Borrower, the Company, any Unconsolidated Entity
or any of the Related Companies (but not including any dispute between the Agent
(or any Lender) and any other Lender), (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, and (h) all
costs incurred by the Agent in the future in connection with its inspection of
the Unencumbered Assets. The covenants of this §15 shall survive payment or
satisfaction of payment of amounts owing with respect to the Notes.

 

§16.                          INDEMNIFICATION.  The Borrower and each of the
Guarantors hereby jointly and severally agree to indemnify and hold harmless the
Agent and the Lenders and the shareholders, directors, agents, officers,
subsidiaries, employees, and affiliates of the Agent and the Lenders from and
against any and all claims, actions or causes of action and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
settlement payments, obligations, damages and expenses (including legal fees and
disbursements) of every nature and character arising out of this Agreement or
any of the other Loan Documents or the transactions contemplated hereby or which
otherwise arise in connection with the financing including, without limitation
except to the extent directly caused by the gross negligence or willful
misconduct of a Lender or the Agent or any of the aforementioned indemnified
parties (but such limitation on indemnification shall only apply to the Agent or
Lender or any of the aforementioned indemnified parties being grossly negligent
or committing willful misconduct), (a) any actual or proposed use by the
Borrower of the proceeds of any of the Loans, (b) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower or any of the Guarantors , (c) the Borrower or any of the
Guarantors entering into or performing this Agreement or any of the other Loan
Documents or (d) with respect to the Borrower or any of the Guarantors and their
respective properties, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Materials or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Materials
(including, but not limited to claims with respect to wrongful death, personal
injury or damage to property), (e) any cost, claim liability, damage or expense
in connection with any harm the Borrower or any of the Guarantors may be found
to have caused in the role of a broker, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding. In
litigation, or the

 

67

--------------------------------------------------------------------------------


 

preparation therefor, the Lenders and the Agent shall each be entitled to select
their own separate counsel and, in addition to the foregoing indemnity, the
Borrower and each of the Guarantors jointly and severally agree to pay promptly
the reasonable fees and expenses of such counsel.  If, and to the extent that
the obligations of the Borrower or any of the Guarantors under this §16 are
unenforceable for any reason, the Borrower and each of the Guarantors jointly
and severally agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as to the Lenders so long as the possibility of any such
claim, action, cause of action or suit exists.

 

§17.                          SURVIVAL OF COVENANTS, ETC.  All covenants,
agreements, representations and warranties made herein, in the Notes, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrower or any Guarantor pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by it, and shall survive the making by the Lenders
of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or the Lenders have any obligation to
make any Loans. The indemnification obligations of the Borrower and the
Guarantors provided herein and the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Lenders
hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate or other paper delivered to the Agent or
any Lender at any time by or on behalf of the Borrower or any of the Guarantors
pursuant hereto or in connection with the transactions contemplated hereby
(other than third party reports, such as engineering reports and environmental
studies) shall constitute representations and warranties by the Borrower or any
of the Guarantors hereunder.

 


§18.                          GUARANTY.


 

§18.1.                 Guaranty.  Each of the Guarantors acknowledges that it
will receive substantial benefits from the making of the Loans and extensions of
credit to the Borrower by the Lenders under this Agreement.  Subject to §18.7
below, each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably guarantees to each Lender and the Agent, and their respective
successors and assigns, the prompt payment of the Guaranteed Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) (the “Guaranty”).  The Guarantors additionally, jointly and
severally, unconditionally guarantee to each Lender and the Agent the timely
performance of all other obligations of the Borrower under the Loan Documents. 
This Guaranty is a guaranty of payment and not of collection and is a continuing
guaranty and shall apply to Guaranteed Obligations whenever arising.

 

§18.2.                 Obligations Unconditional.  The obligations of the
Guarantors hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Guaranteed
Obligations or any of the Loan Documents, or any other agreement or instrument
referred to therein, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor. 
Each Guarantor agrees that this

 

68

--------------------------------------------------------------------------------


 

Guaranty may be enforced by the Agent, on behalf of the Lenders, without
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the
Notes, any other of the Loan Documents or any collateral, if any, hereafter
securing the Guaranteed Obligations or otherwise, and each Guarantor hereby
waives the right to require the Lenders to proceed against the Borrower or any
other Person (including a co-guarantor) or to require the Lenders to pursue any
other remedy or enforce any other right.  Each Guarantor further agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor of the Guaranteed Obligations for
amounts paid under this Guaranty until such time as the Lenders have been paid
in full, all Commitments under this Agreement have been terminated, and no
Person or governmental authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Loan Documents.  Each Guarantor further agrees that nothing contained herein
shall prevent the Agent or the Lenders from suing on the Notes or any of the
other Loan Documents or foreclosing their security interest in or Lien on any
collateral, if any, securing Guaranteed Obligations or from exercising any other
rights available to them under this Agreement, the Notes, any other of the Loan
Documents, or any other instrument of security, if any, and the exercise of any
of the aforesaid rights and the completion of any foreclosure proceedings shall
not constitute a discharge of any Guarantor’s obligations hereunder; it being
the purpose and intent of each Guarantor that its obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances. 
Neither any Guarantor’s obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower or by reason of the bankruptcy or insolvency of
the Borrower.  Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by, the Agent or any Lender upon this Guaranty or
acceptance of this Guaranty.  The Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guaranty.  All dealings
between the Borrowers and any of the Guarantors, on the one hand, and the Agent
and the Lenders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Guaranty.

 

§18.3.                 Modifications.  Each Guarantor agrees that (a) all or any
part of the security now or hereafter held for the Guaranteed Obligations, if
any, may be exchanged, compromised or surrendered from time to time; (b) the
Lenders shall not have any obligation to protect, perfect, secure or insure any
such security interests, Liens or encumbrances now or hereafter held, if any,
for the Guaranteed Obligations or the properties subject thereto; (c) the time
or place of payment of the Guaranteed Obligations may be changed or extended, in
whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) the Borrower and any other party liable
for payment under the Loan Documents may be granted indulgences generally; (e)
any of the provisions of the Notes or any of the other  Loan Documents may be
modified, amended or waived; (f) any party (including any co-guarantor) liable
for the payment thereof may be granted indulgences or be released; and (g) any
deposit balance for the credit of the Borrower or any other party liable for the
payment of the Guaranteed Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange,

 

69

--------------------------------------------------------------------------------


 

compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.  Each Guarantor hereby appoints the Borrower as its agent
to execute and deliver any amendments to or modifications or waivers of the Loan
Documents, and the Agent and the Lenders may rely on such appointment until such
time as a Guarantor advises the Agent and the Lenders in writing that the
Borrower is no longer authorized to so act as its agent.

 

§18.4.                 Waiver of Rights.  Each Guarantor expressly waives to the
fullest extent permitted by applicable law: (a) notice of acceptance of this
Guaranty by the Lenders and of all extensions of credit to the Borrower by the
Lenders; (b) presentment and demand for payment or performance of any of the
Guaranteed Obligations; (c) protest and notice of dishonor or of default (except
as specifically required in this Agreement) with respect to the Guaranteed
Obligations or with respect to any security therefor: (d) notice of the Lenders
obtaining, amending, substituting for, releasing, waiving or modifying any
security interest, Lien or encumbrance, if any, hereafter securing the
Guaranteed Obligations, or the Lenders’ subordinating, compromising, discharging
or releasing such security interests, Liens or encumbrances, if any; (e) all
other notices to which such Guarantor might otherwise be entitled; and (f)
demand for payment under this Guaranty.

 

§18.5.                 Reinstatement.  The obligations of the Guarantors under
this §18 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees of counsel) incurred by the
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

§18.6.                 Remedies.  The Guarantors agree that, as between the
Guarantors, on the one hand, and the Agent and the Lenders, on the other hand,
the Guaranteed Obligations may be declared to be forthwith due and payable as
provided in §12 hereof (and shall be deemed to have become automatically due and
payable in the circumstances provided in §12 hereof) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors.

 

§18.7.                 Limitation of Guaranty.  Notwithstanding any provision to
the contrary contained herein or in any of the other Loan Documents, to the
extent the obligations of any Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the obligations of such Guarantor hereunder shall be limited to
the maximum amount that is permissible under applicable law (whether federal or
state and including, without limitation, the Bankruptcy Code).

 

70

--------------------------------------------------------------------------------


 

§18.8.                 Release of Guaranty.  Upon consummation of the sale,
conveyance, pledge or other transfer of all of the stock or other evidence of
beneficial or legal ownership, or a sale, mortgage or pledge of all or
substantially all of the assets, of any Guarantor other than the Company, so
long as no Default or Event of Default shall have occurred and be continuing,
the Guaranty of such Guarantor, and all of its obligations and liabilities under
the Loan Documents, shall be, and shall be deemed to be, released and
discharged, and upon the request of such released Guarantor, the Agent shall
acknowledge such release in writing.

 


§19.                          ASSIGNMENT; PARTICIPATIONS; ETC.


 

§19.1.                 Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, and the Notes held by it);
provided that (a) the Agent shall have given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, except
that such consent shall not be needed with respect to an assignment from a
Lender to either one of its Affiliated Lenders or to another Lender hereunder,
(b) each such assignment shall be of a portion (or which may be all) of the
assigning Lender’s rights and obligations under this Agreement relating to a
specified Commitment amount and Commitment Percentage, (c) each assignment shall
be in an amount of not less than $5,000,000 and in integral multiples of
$1,000,000, (d) each Lender either shall assign all of its Commitment and cease
to be a Lender hereunder or shall retain, free of any such assignment, an amount
of its Commitment of not less than $5,000,000, and (e) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance, substantially in the
form of Exhibit E hereto (an “Assignment and Acceptance”) , together with any
Notes subject to such assignment.   Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five (5) Business Days
after the execution thereof, (i) the assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder, and (ii) the assigning Lender shall, to
the extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in §19.3, be released from its obligations under
this Agreement. Notwithstanding the foregoing, Fleet National Bank agrees that
at all times during which it is the Agent hereunder, so long as no Default or
Event of Default has occurred and is continuing, it shall not reduce its
Commitment to less than $26,000,000 (which number will be reduced in proportion
to any pro rata reduction in the Total Commitment pursuant to §2.2(c)).

 

§19.2.                 Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment and Acceptance, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows: (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto; (b) the assigning Lender makes

 

71

--------------------------------------------------------------------------------


 

no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other Person primarily or secondarily
liable in respect of any of the Obligations, or the performance or observance by
the Borrower or any other Person primarily or secondarily liable in respect of
any of the Obligations of any of their obligations under this Agreement or any
of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; (c) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in §6.4 and §7.4 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (d) such assignee will, independently
and without reliance upon the assigning Lender, the Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement, (e) such assignee represents and warrants that it is an
Eligible Assignee; (f) such assignee appoints and authorizes the Agent to take
such action as “Agent” on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and (h) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance.

 

§19.3                    Register.  The Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of, and principal amount of the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice.  From and after the Effective Date, upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,500.00. The Agent may, without action by any
other party, amend Schedules 1 and 1.2 hereof to reflect the recording of any
such assignments and shall immediately forward a copy of any such amendment to
Borrower and each Lender.

 

§19.4.                 New Notes.  Upon its receipt of an Assignment and
Acceptance executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrower and
the Lenders (other than the assigning Lender). Within five (5) Business Days
after receipt of such notice, the Borrower, at its own expense, shall execute
and deliver to the Agent, in exchange for each surrendered Note, a new Note to
the order of such Eligible Assignee in an amount equal to the amount assumed by
such Eligible Assignee pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained some portion of its Loans hereunder, a new Note to
the order of the assigning Lender in an amount equal to the amount retained by
it hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes and that they do not constitute a novation, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the

 

72

--------------------------------------------------------------------------------


 

form of the assigned Notes.  Within five (5) days of issuance of any new Notes
pursuant to this §19.4, the Borrower shall deliver an opinion of counsel,
addressed to the Lenders and the Agent, relating to the due authorization,
execution and delivery of such new Notes and the legality, validity and binding
effect thereof, and that the Obligations evidenced by the new Notes have the
same validity and enforceability as if given on the Effective Date, in form and
substance reasonably satisfactory to the Lenders who are the holders of such new
Notes. The surrendered Notes shall be held by the Agent in escrow and shall be
deemed cancelled and returned to the Borrower simultaneously upon the issuance
and receipt by the Agent of, and in exchange for, the New Notes.

 

§19.5.                 Participations.  Each Lender may sell participations to
one or more banks or other entities (any such entity, a “Participant”) of all or
a portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents; provided that (a) the Agent shall have given its prior
written consent to such participation, which consent shall not be unreasonably
withheld or delayed, except that any Lender may sell participations to its
Affiliated Lenders without such consent, (b) each such participation, other than
participations to its Affiliated Lenders or to another Lender hereunder, shall
be in an amount of not less than $5,000,000, (c) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to the
Borrower and the Lender shall continue to exercise all approvals, disapprovals
and other functions of a Lender, (d) the only rights granted to the Participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of the Loan Documents shall be the rights to approve the vote
of the Lender as to waivers, amendments or modifications that would reduce the
principal of or the interest rate on any Loans, extend the term or increase the
amount of the Commitment of such Lender as it relates to such Participant,
reduce the amount of any fees to which such Participant is entitled or extend
any regularly scheduled payment date for principal or interest, and (e) no
Participant which is not a Lender hereunder shall have the right to grant
further participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the Agent.
The Agent shall promptly advise the Borrower in writing of any such sale or
participation.

 

§19.6.                 Pledge by Lender.  Any Lender may at any time pledge all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§19.7.                 No Assignment by Borrower.  Neither the Borrower nor any
Guarantor shall assign or transfer any of its rights or obligations under any of
the Loan Documents without the prior written consent of each of the Lenders, and
any such attempted assignment shall be null and void.

 

§19.8.                 Disclosure.  (a)  Each of the Borrower and the Guarantors
agrees that in addition to disclosures made in accordance with standard banking
practices any Lender may disclose information obtained by such Lender pursuant
to this Agreement to assignees or participants and potential assignees or
participants hereunder.

 

73

--------------------------------------------------------------------------------


 

(b)  The Borrower, the Company and each Guarantor (and each employee,
representative or other agent of each of the foregoing) may disclose to any and
all persons without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of this Agreement and the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Borrower, the Company or any Guarantor relating to such U.S. tax
treatment and U.S. tax structure.

 

§20.                          NOTICES, ETC.  Except as otherwise expressly
provided in this Agreement, all notices and other communications made or
required to be given pursuant to this Agreement or the Notes shall be in writing
and shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:

 

(a)  if to the Borrower, the Company or any of the Guarantors, at SL Green
Operating Partnership, L.P., 420 Lexington Avenue, New York, New York 10170
(telecopy number 212-216-1785), Attention: Chief Financial Officer and General
Counsel, with a copy to Robert Ivanhoe, Esq., Greenberg Traurig, 200 Park
Avenue, New York, New York 10166 (telecopy number 212-801-6400), or at such
other address for notice as the Borrower shall last have furnished in writing to
the Agent; and

 

(b)  if to the Agent, at 100 Federal Street, Boston, Massachusetts 02110,
Attention: Structured Real Estate, or such other address for notice as the Agent
shall last have furnished in writing to the Borrower.

 

(c)  if to any Lender, at such Lender’s address set forth on Schedule 1, hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.

 

§21.                          GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE.  THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE. EACH OF THE BORROWER,  THE GUARANTORS, THE
AGENT AND THE LENDERS AGREES THAT ANY SUIT BY IT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
CITY OF NEW YORK, STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
BORROWER CONSENTS TO THE

 

74

--------------------------------------------------------------------------------


 

NONEXCLUSIVE JURISDICTION OF SUCH COURT FOR ANY SUIT BY AGENT OR ANY LENDER AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT
THE ADDRESS SPECIFIED IN §20. EACH OF THE BORROWER, THE GUARANTORS, THE AGENT
AND THE LENDERS HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT. IN ADDITION TO THE COURTS OF THE CITY OF NEW YORK, STATE OF
NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL EXISTS
AND EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON THE BORROWER, THE GUARANTORS, THE AGENT AND THE
LENDERS BY MAIL AT THE ADDRESS SPECIFIED IN §20.

 

§22.                          HEADINGS.  The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.

 

§23.                          COUNTERPARTS.  This Agreement and any amendment
hereof may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument. In proving this
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.

 

§24.                          ENTIRE AGREEMENT.  The Loan Documents and any
other documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §26.

 

§25.                          WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. 
EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY
LAW, EACH OF THE BORROWER AND THE GUARANTORS HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND THE GUARANTORS (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR SUCH LENDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE

 

75

--------------------------------------------------------------------------------


 

OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 


§26.                          CONSENTS, AMENDMENTS, WAIVERS, ETC.


 

Except as otherwise specifically set forth herein or in any other Loan Document,
any consent or approval required or permitted by this Agreement may be given,
and any term of this Agreement or of any other instrument related hereto or
mentioned herein may be amended, and the performance or observance by the
Borrower and the Guarantors of any terms of this Agreement or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Majority Lenders,
and, in the case of amendments, with the written consent of the Borrower other
than amendments to schedules made in the ordinary course as contemplated by this
Agreement. Notwithstanding the foregoing, (i) the rate of interest on, and the
term or amount of, the Notes or the date of any payment due hereunder or
thereunder, (ii) the amount of the Commitments of the Lenders (other than
changes in Commitments pursuant to Assignments under §19 or pursuant to changes
in the Total Commitment under §2.2), (iii) the amount of any fee payable to a
Lender hereunder, (iv) any provision herein or in any of the Loan Documents
which expressly requires consent of all the Lenders (including this §26), (v)
the funding provisions of §2.5 and §2.7 hereof, (vi) the rights, duties and
obligations of the Agent specified in §14 hereof, and (vii) the definitions of
Majority Lenders or Requisite Lenders, may not be amended or compliance
therewith waived without the written consent of each Lender affected thereby,
nor may the Agent release the Borrower or any Guarantor from its liability with
respect to the Obligations (other than pursuant to § 18.8), without first
obtaining the written consent of all the Lenders.  Unless otherwise directed by
the Agent, any request for amendment or waiver shall be made on no less than ten
(10) Business Days notice to the Lenders. Unless otherwise directed by the
Agent, the failure of a Lender to respond to a request for waiver or amendment
shall be deemed to constitute such Lender’s consent to such waiver or amendment
requested (unless such waiver or amendment requires the consent of all
Lenders).  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

§27.                          SEVERABILITY.  The provisions of this Agreement
are severable, and if any one clause or provision hereof shall be held invalid
or unenforceable in whole or in part in any jurisdiction, then such invalidity
or unenforceability shall affect only such clause or provision, or part thereof,
in such jurisdiction, and shall not in any manner affect such clause or
provision in any other jurisdiction, or any other clause or provision of this
Agreement in any jurisdiction.

 

§28.                          ACKNOWLEDGMENTS.  Each of the Borrower and the
Guarantors hereby acknowledges that: (i) neither the Agent nor any Lender has
any fiduciary relationship with, or fiduciary duty to, the Borrower and the
Guarantors arising out of or in connection with this Agreement or any of the
other Loan Documents; (ii) the relationship in connection herewith

 

76

--------------------------------------------------------------------------------


 

between the Agent and the Lenders, on the one hand, and the Borrower and each
Guarantor, on the other hand, is solely that of debtor and creditor and (iii) no
joint venture or partnership among any of the parties hereto is created hereby
or by the other Loan Documents, or otherwise exists by virtue of the Facility or
the Loans.

 


§29.                          CONSENT TO AMENDMENT AND RESTATEMENT; TRANSITIONAL
ARRANGEMENTS.


 

§29.1.                 Existing Credit Agreement Superseded.   This Agreement
shall supersede the Existing Credit Agreement in its entirety, except as
provided in this § 29.  On the Effective Date, the rights and obligations of the
parties under the Existing Credit Agreement and the “Notes” defined therein
shall be subsumed within and be governed by this Agreement and the Notes,
provided, however, that any of the “Loans” (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement shall, for purposes
of this Agreement, be Loans hereunder.  This Agreement is given as a
substitution of, and not as a payment of, the obligation of Borrower under the
Existing Credit Agreement and is not intended to constitute a novation of the
Existing Credit Agreement.  The Lenders’ interests in such Loans shall be
reallocated on the Effective Date in accordance with each Lender’s applicable
Commitment Percentage in order that, after giving effect thereto, the Lenders
shall have outstanding Loans representing their portion of the Total Commitment,
as described on Schedule 1.2, and the Lenders shall make appropriate payments to
each other in order to accomplish such reallocation.  In connection therewith,
the Borrower shall compensate and indemnify the Lenders as provided in §4.8 of
the Existing Credit Agreement as if such payments by the Lenders to each other
were prepayments by the Borrower of the “Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement.

 

§29.2.                 Return and Cancellation of Notes.  Upon its receipt of
the Notes to be delivered hereunder on the Effective Date, each Lender will
promptly return to Borrower, marked “Cancelled” or “Replaced”, the notes of
Borrower held by such Lender pursuant to the Existing Credit Agreement.

 

§29.3.                 Interest and Fees under the Existing Agreement.  All
interest and all commitment, facility and other fees and expenses that have
accrued before the date hereof under or in respect of the Existing Credit
Agreement shall be calculated as of the Effective Date (prorated in the case of
any fractional periods), and Borrower shall continue to be liable in respect of
such amounts to the Lenders party to the Existing Credit Agreement and to Agent,
in accordance with the Existing Credit Agreement, as if the Existing Credit
Agreement were still in effect.

 

§29.4.                 Assignment of Certain Loans.  In order to effectuate the
provisions of this Agreement and in particular this §29, each of Citicorp Real
Estate, Inc., Citicorp North America, Inc., the Borrower and the Agent
acknowledge and agree that Citicorp Real Estate, Inc. hereby irrevocably sells,
assigns and delegates to Citicorp North America, Inc. without recourse to the
Assignor, and Citicorp North America, Inc. hereby purchases and assumes from
Citicorp Real Estate, Inc., without recourse to and without representation or
warranty by Citicorp Real Estate, Inc., a one hundred per cent (100%) interest
in and to all of Citicorp Real Estate, Inc.’s rights and obligations under and
in respect of Citicorp Real Estate, Inc.’s Commitment and Loans and its Note and
related rights and obligations under the Existing Credit Agreement, this
Agreement and

 

77

--------------------------------------------------------------------------------


 

the other Loan Documents.  Citicorp North America, Inc. (a) confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referenced herein and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (b) acknowledges and agrees that it has made and will make such
inquiries and has taken and will take such care on its own behalf as would have
been the case had it made a Loan directly to the Borrower without the
intervention of Citicorp Real Estate, Inc., the Agent or any other Person; (c)
acknowledges and agrees that it will perform in accordance with their terms all
of the obligations that, by the terms of any Loan Document, are required to be
performed by it as a Lender; (d) agrees that it will, independently and without
reliance upon Citicorp Real Estate, Inc., the Agent or any other Person which is
or has become a Lender and based on such documents and information as it shall
deem appropriate at the time, continue to  make its own credit decisions in
taking or not taking action under this Agreement; (e) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent by the terms thereof,
together with such powers under this Agreement as are incidental thereto; (f)
agrees that it will be bound by the provisions of this Agreement and will
perform in accordance with its terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to this Agreement to deliver the forms prescribed by the
Internal Revenue Service of the United States certifying as to its exemption
from United States withholding taxes with respect to all payments to be made to
it under this Agreement, or such other documents as are necessary to indicate
that all such payments are subject to such tax at a rate reduced by an
applicable tax treaty; (g) confirms that it is an Eligible Assignee; (h)
acknowledges and agrees that neither Citicorp Real Estate, Inc. nor the Agent
nor any Lender makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or any other instrument or
document furnished pursuant thereto or the authorization, execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant thereto; and (i)
acknowledges and agrees that neither Citicorp Real Estate, Inc. nor the Agent
nor any Lender makes any representation or warranty or assumes any
responsibility with respect to the financial condition or creditworthiness of
the Borrower, the Guarantor or any other Person or the performance or observance
by the Borrower, the Guarantor or any other Person of any obligations under any
Loan Document or any other instrument or document furnished pursuant thereto.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

BORROWER:

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:  SL GREEN REALTY CORP., its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GUARANTOR

 

 

 

 

 

SL GREEN REALTY CORP.,

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

NEW GREEN 1140 REALTY LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

 

SL Green Operating Partnership, L.P.,

 

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

79

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

SLG 17 BATTERY LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

SL GREEN MANAGEMENT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

80

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

SLG IRP REALTY LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 286 MADISON LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

81

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

GREEN 1370 BROADWAY LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 292 MADISON LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

82

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 110 EAST 42nd LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 1372 BROADWAY LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 1466 BROADWAY LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

83

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 440 NINTH LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

 

GREEN 470 PAS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

84

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

FLEET NATIONAL BANK

 

As Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LENDER:

 

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

85

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

BANK LEUMI USA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

86

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Anthony A. Filorimo

 

 

 

 

 

Title:  Vice President

 

87

--------------------------------------------------------------------------------


 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With respect to  §29.4 only:

 

 

 

 

 

 

 

 

 

 

CITICORP REAL ESTATE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

88

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

89

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

90

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

91

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

EUROHYPO AG, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

92

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

93

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

LANDESBANK SCHLESWIG-HOLSTEIN GIROZENTRALE, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

94

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

95

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

96

--------------------------------------------------------------------------------


 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

97

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING LOAN NOTE

 

Lender:

New York, New York

Commitment: $

March     , 2003

 

FOR VALUE RECEIVED, the undersigned, SL GREEN OPERATING PARTNERSHIP, L.P., a
limited partnership duly organized and validly existing under the laws of the
State of Delaware (the “Borrower”), hereby unconditionally promises to pay, in
accordance with, and subject to, the provisions of the Credit Agreement (as
hereinafter defined), to the order of the Lender stated above (the “Lender”) at
the office of Fleet National Bank, located at 100 Federal Street, Boston,
Massachusetts 02110, in lawful money of the United States of America and in
immediately available funds, on the Maturity Date a principal amount equal to
the lesser of (a) the Commitment stated above and (b) the aggregate outstanding
principal amount of the Loans from time to time made by the Lender to the
Borrower pursuant to the Credit Agreement as hereinafter defined.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed
hereto, which shall be attached hereto and made a part hereof, the date, type
and amount of the Loans made by the Lender pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof, each conversion of all or a portion thereof to another
type and, in the case of LIBOR Rate Loans, the length of each Interest Period
with respect thereto.  Each such endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed.  The failure to make any
such endorsement shall not affect the obligation of Borrower to repay the Loans
in accordance with the terms of the Credit Agreement.

 

This Note (a) is one of the Notes referred to in the Amended and Restated
Revolving Credit and Guaranty Agreement dated as of March 17, 2003 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors signatory thereto, the Lenders signatory
thereto, and Fleet National Bank, as Administrative Agent for the Lenders, and
is subject to the provisions of the Credit Agreement and (b) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note hereby waive
presentment, demand, protest and all other notices of any kind, except as
otherwise expressly provided in the Credit Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[The remainder of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

SL GREEN REALTY CORP.

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 To REVOLVING LOAN NOTE

 

LOANS, CONVERSIONS AND PAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of
Base Rate
Loans

 

Amount of
Principal
Repaid

 

Amount Of
Base Rate
Loans
Converted
to LIBOR
Rate Loans

 

Unpaid
Principal
Balance Of
Base Rate
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

To REVOLVING LOAN NOTE

 

LOANS, CONVERSIONS AND PAYMENTS OF LIBOR RATE LOANS

 

Date

 

Amount of
LIBOR Rate
Loans

 

Amount of
Principal
Repaid

 

Amount Of
LIBOR Rate
Loans
Converted
to Base
Rate Loans

 

Unpaid
Principal
Balance Of
LIBOR Rate
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LOAN REQUEST

 

, 2003

 

Fleet National Bank

100 Federal Street

Boston, Massachusetts 02110

 

Attention:  [                     ]

 

Re:                               Amended and Restated Revolving Credit and
Guaranty Agreement, dated as of March 17, 2003 (as amended or supplemented from
time to time, the “Credit Agreement”), among SL Green Operating Partnership,
L.P., as Borrower, SL Green Realty Corp and certain of its subsidiaries
signatory thereto, as Guarantors, the Lenders signatory thereto, and Fleet
National Bank, as Administrative Agent for the Lenders

 

Dear Sir or Madam:

 

Reference is made to the above-referenced Credit Agreement (capitalized terms
used herein that are not defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement).  The Borrower hereby gives
irrevocable notice of its intention to borrow (the “Borrowing”) the following
amounts under the Credit Agreement as set forth below:

 

1.                                       The Borrowing Date of the proposed
Borrowing is                     ,         .

 

2.                                       The aggregate amount of the proposed
Borrowing is $                     .

 

3.                                       The proposed Borrowing is to be
comprised of $                        of [LIBOR Rate] [Base Rate] Loans.

 

4.                                       The duration of the Interest Period for
the Loan, if a LIBOR Rate Loan, shall be [seven days or one, two or three
months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect to the proposed Borrowing:

 

6

--------------------------------------------------------------------------------


 

(a)                                  except as otherwise disclosed to the Agent
in writing, the representations and warranties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects as though made on and as of such date (except to the extent
such representations and warranties relate to a specific date, in which case
they are true and correct in all material respects as of such date);

 

(b)                                 no Default or Event of Default has occurred
and is continuing, or would result from such proposed Borrowing; and

 

(c)                                  The proposed Borrowing will not cause the
aggregate principal amount of Outstanding Obligations to exceed the Maximum
Credit Amount.

 

The Borrower represents and warrants, as of the date hereof, that after giving
effect to the Borrowing requested above, all the requirements contained in
Section 11 of the Credit Agreement are satisfied.

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

SL GREEN REALTY CORP.,

 

 

 

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

This COMPLIANCE CERTIFICATE is delivered pursuant to that certain Amended and
Restated Revolving Credit and Guaranty Agreement, dated as of March 17, 2003 (as
amended or supplemented from time to time, the “Credit Agreement”), among SL
Green Operating Partnership, L.P., as Borrower, SL Green Realty Corp and certain
of its subsidiaries signatory thereto, as  Guarantors, the Lenders signatory
thereto, Fleet National Bank, as Administrative Agent for the Lenders.
 Capitalized terms not defined herein shall have the same meanings ascribed
thereto in the Credit Agreement.

 

1.                                       The Company is the sole general partner
of the Borrower.

 

2.                                       The individual executing this
Certificate is the duly qualified president of the Company and is executing this
Certificate on behalf of the Company and the Borrower, provided, however, that
such individual shall incur no personal liability by reason of the execution of
this Certificate.

 

3.                                       The undersigned has reviewed the terms
of the Credit Agreement and has made a review of the transactions, financial
condition and other affairs of the Company, the Borrower, each Guarantor and
each of their respective Subsidiaries as                 , 200    and the
undersigned has no knowledge of the existence, as of the date hereof, of any
condition or event which (i) renders untrue or incorrect, in any material
respect, any of the representations and warranties contained in Article 6 of the
Credit Agreement (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), except as set forth in
Schedule II hereto or as otherwise disclosed to the Agent in writing, or (ii)
constitutes a Default or Event of Default as of the date hereof.

 

4.                                       Schedule I attached hereto accurately
and completely sets forth the financial data, computations and other matters
required to establish compliance with the criteria set forth in the defined
terms and the following sections of the Credit Agreement:

 

(a)                                  Value of All Unencumbered Assets (Section
9.1):

 

(b)                                 Minimum Debt Service Coverage (Section 9.2):

 

(c)                                  Total Debt to Total Assets (Section 9.3):

 

(d)                                 Maximum Secured Indebtedness; Secured
Recourse Indebtedness (Section 9.4):

 

8

--------------------------------------------------------------------------------


 

(e)                                  Minimum Tangible Net Worth (Section 9.5)

 

(f)                                    Unencumbered Asset Adjusted Net Operating
Income to Assumed Debt Service (Section 9.6)

 

(g)                                 Adjusted EBITDA to Fixed Charges (Section
9.7)

 

(h)                                 Aggregate Occupancy Rate (Section 9.8)

 

(i)                                     Distributions (Section 8.6)

 

(j)                                     Interest Rate Protection (Section 7.18).

 

5.                                       No Default or Event of Default has
occurred and is continuing.

 

The Agent and the Lenders and their respective successors and assigns may rely
on the truth and accuracy of the foregoing in connection with the extensions of
credit to the Borrower and the Company pursuant to the Credit Agreement.

 

[The remainder of this page is intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate on
behalf of the Company and Borrower this        day of             , 200   .

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L. P.

 

 

 

 

By:  SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LETTER OF CREDIT REQUEST

 

No.  (1)

                       ,          

 

Fleet National Bank

100 Federal Street

Boston, Massachusetts 02110

 

Attention:  [                          ]

 

[Name and address of Issuing Bank]

 

Re:                               Amended and Restated Revolving Credit and
Guaranty Agreement, dated as of March 17, 2003 (as amended or supplemented from
time to time, the “Credit Agreement”), among SL Green Operating Partnership,
L.P., as Borrower, SL Green Realty Corp and certain of its subsidiaries
signatory thereto, as Guarantors, the Lenders signatory thereto, and Fleet
National Bank, as Administrative Agent for the Lenders

 

Dear Sir or Madam:

 

Reference is made to the above-referenced Credit Agreement (capitalized terms
used herein that are not defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement).

 

The undersigned Borrower hereby requests that [name of Issuing Bank], in its
individual capacity, issue a standby Letter of Credit for the account of the
undersigned on                          ,           (the “Date of Issuance”) in
the aggregate stated amount of $                         .

 

The beneficiary of the requested Letter of Credit will be
                          [name of beneficiary], and such Letter of Credit will
be in support of         (2)         and will have a stated expiration date
of         (3)          .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance, before and after giving
effect to the issuance of the Letter of Credit:

 

11

--------------------------------------------------------------------------------


 

(a)                                  except as set forth in the schedules
attached hereto, the representations and warranties contained in Section 6 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects as through made on and as of such date (except to the extent
such representations and warranties relate to a specific date, in which case
they are true and correct in all material respects as of such date);

 

(b)                                 no Default or Event of Default has occurred
and is continuing, or would result from the issuance of the proposed Letter of
Credit; and

 

(c)                                  The proposed Letter of Credit will not
cause the aggregate principal amount of all Outstanding Obligations to exceed
the combined Maximum Credit Amount.

 

The undersigned Borrower represents and warrants, as of the date hereof, that
after giving effect to the Letter of Credit requested above, all the
requirements contained in Section 2.9 of the Credit Agreement are satisfied.

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                  Letter of Credit Request Number

 

(2)                                  Describe Indebtedness, if any, supported by
Letter of Credit and describe obligation to which it relates.

 

(3)                                  Insert last date upon which drafts may be
presented, which may not be later than five days prior to the Maturity Date.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Revolving Credit and Guaranty
Agreement, dated as of March 17, 2003 (as amended or supplemented from time to
time, the “Credit Agreement”), among SL Green Operating Partnership, L.P., as
Borrower, SL Green Realty Corp. and certain of its subsidiaries signatory
thereto, as Guarantors, and Fleet National Bank, as Administrative Agent for the
Lenders.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings assigned to such terms by the Credit Agreement.

 

                   (the “Assignor”) and                    (the “Assignee”)
hereby agree as follows:

 

1.                                       The Assignor hereby irrevocably sells,
assigns and delegates to the Assignee without recourse to the Assignor, and the
Assignee hereby purchases and assumes from the Assignor, without recourse to and
without representation or warranty by the Assignor except as otherwise
specifically set forth in Section 2 below, a $                       (1)
interest in and to all of the Assignor’s rights and obligations under and in
respect of Assignor’s Commitment and Loans and its Note set forth on Schedule I
hereto (the “Assigned Loan”) and related rights and obligations under the Credit
Agreement and other Loan Documents.

 

2.                                       The Assignor (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that it has not created any adverse claim upon the interest being assigned
by it hereunder and that such interest is free and clear of any such adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrower or Guarantor or the
performance or observance by Borrower or Guarantor of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or

 

--------------------------------------------------------------------------------

(1)  The minimum amount that may be assigned is equal to the lesser of (i)
$5,000,000 or (ii) the Commitment of the Assignor as determined in accordance
with the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

thereto; and (c) attaches the Note evidencing the Assigned Loan and requests
that the Administrative Agent exchange such Note for [(i)]a new Note, dated
                  ,          , in the principal amount of $                  
payable to the order of the Assignee[, and (ii) a new Note, dated
                            , in the principal amount of $                  
payable to the order of the Assignor].

 

3.                                       The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referenced therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (c)
acknowledges and agrees that it has made and will make such inquiries and has
taken and will take such care on its own behalf as would have been the case had
it made a Loan directly to the Borrower without the intervention of the
Assignor, the Agent or any other Person; (d) acknowledges and agrees that it
will perform in accordance with their terms all of the obligations that, by the
terms of any Loan Document, are required to be performed by it as a Lender; (e)
agrees that it will, independently and without reliance upon the Assignor, the
Agent or any other Person which is or has become a Lender and based on such
documents and information as it shall deem appropriate at the time, continue to 
make its own credit decisions in taking or not taking action under the Credit
Agreement; (f) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers under the
Credit Agreement as are incidental thereto; (g) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, if it is organized under
the laws of a jurisdiction outside the United States, its obligation pursuant to
the Credit Agreement to deliver the forms prescribed by the Internal Revenue
Service of the United States certifying as to the Assignee’s exemption from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement, or such other documents as are necessary to
indicate that all such payments are subject to such tax at a rate reduced by an
applicable tax treaty; (h) confirms that the Assignee is an “Eligible Assignee”
under the terms of the Credit Agreement; (i) acknowledges and agrees that
neither the Assignor nor the Agent makes any representation or warranty or
assumes any responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or any other
instrument or document furnished pursuant thereto or the authorization,
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or

 

14

--------------------------------------------------------------------------------


 

document furnished pursuant thereto; and (j) acknowledges and agrees that
neither the Assignor nor the Agent makes any representation or warranty or
assumes any responsibility with respect to the financial condition or
creditworthiness of the Borrower, the Guarantor or any other Person or the
performance or observance by the Borrower, the Guarantor or any other Person of
any obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.

 

4.                                       The effective date for this Assignment
and Acceptance shall be                              (the “Effective Date”).(2) 
Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent for acceptance by
the Administrative Agent[, and the Assignor or the Assignee shall pay to the
Administrative Agent a $3,500 registration fee].  Following such payment, and
acceptance by the Administrative Agent of this Assignment and Acceptance, a
photostatic copy hereof shall be delivered to the Borrower and the
Administrative Agent.  Within five (5) Business Days after the Borrower’s
receipt of such photostatic copy, the Borrower shall execute and deliver to the
Administrative Agent the new Note or Notes to be held in escrow by the
Administrative Agent pending release of the Note (in the appropriate outstanding
principal amount) evidencing the Assigned Loan to the Borrower.  The
Administrative Agent shall deliver the new Note or Notes to the payee(s)
thereof, shall mark the Note evidencing the Assigned Loan as “replaced” and
shall deliver the same to the Borrower.

 

5.  Upon such acceptance by the Administrative Agent, as of the Effective Date,

 

(a)                                  From and after the Effective Date, (a) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Facility Documents and shall be bound by the
provisions thereof, and the Assignee, in addition to any rights, benefits and
obligations under the Loan Documents held by it immediately prior to the
Effective Date, shall have the rights, benefits and obligations of a Lender
under the Loan Documents that have been assigned to it (including, but not
limited to, obligations to the Borrower under the Loan Documents) pursuant to
this Assignment and Acceptance. The Assignee shall become a Lender for all
purposes of the Credit Agreement and the other Loan Documents, and execution
hereof shall be deemed to be execution of the Credit Agreement; and

 

--------------------------------------------------------------------------------

(2)                                  The requested effective date must be at
least five Business Days after the execution of this Assignment and Acceptance.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The Assignor, to the extent provided in this
Assignment and Acceptance, shall relinquish its rights (except as provided in
the Credit Agreement) and benefits and be released from its obligations under
the Credit Agreement (and, in the case of an assignment covering all or the
remaining portion of the Assignor’s rights, benefits and obligations under the
Loan Documents, the Assignor shall cease to be a Lender under the Loan
Documents, except as provided in the Credit Agreement).

 

6.  Upon such acceptance by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make payments under the Credit
Agreement in respect of the Assigned Loan (including, without limitation, all
payments of principal, interest and fees with respect thereto) to the Assignee,
whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date.  The Assignor and the Assignee agree that they
shall make all appropriate adjustments in payments under the Credit Agreement by
the Administrative Agent for periods prior to the Effective Date directly
between themselves.

 

7.                                       The Assignor agrees to give written
notice of this Assignment and Acceptance to the Agent, each Lender and the
Borrower, which written notice shall include the addresses and related
information with respect to the Assignee.

 

8.                                       THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.

 

9.                                       EACH OF THE ASSIGNOR AND THE ASSIGNEE
HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) THE RIGHT TO A TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF THIS ASSIGNMENT AND ACCEPTANCE, ANY INSTRUMENT OR DOCUMENT DELIVERED PURSUANT
TO THIS ASSIGNMENT AND ACCEPTANCE, OR THE VALIDITY, INTERPRETATION, OR
ENFORCEMENT THEREOF.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Assignment and Acceptance
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date and year first above written.

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Accepted this             day of
                   ,            

 

 

 

 

FLEET NATIONAL BANK,

 

 

as Administrative Agent

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Lenders; Domestic and LIBOR Lending Offices

 

FLEET NATIONAL BANK

100 Federal Street

Boston, Massachusetts 02110

Attn:                    Structured Real Estate

Fax:                           (617) 434-0645

Tel:                            (617) 434-2738

 

BANK LEUMI USA

562 Fifth Avenue

New York, New York 10036

Attn:                    Frederick Wilhelm, Vice President

Fax:                           (212) 626-1239

Tel:                            (212) 626-1240

 

THE BANK OF NEW YORK

One Wall Street, 21st Floor

New York, New York 10286

Attn:                    Anthony Filorimo, Vice President

Fax:                           (212) 809-9526

Tel:                            (212) 635-7519

 

CITICORP NORTH AMERICA, INC.

390 Greenwich Street

New York, New York 10013

Attn:                    Michael P. Psyllos, Vice President

Fax:                           (212) 723-8380

Tel:                            (212) 723-6789

 

COMERICA BANK

500 Woodward Avenue

Detroit, Michigan 48226

Attn:                    Scott Helmer, Vice President

Fax:                           (313) 222-9295

Tel:                            (313) 222-5717

 

COMMERZBANK AG, NEW YORK BRANCH

2 World Financial Center

New York, New York 10281

Attn:                    David Schwarz, Senior Vice President

Fax:                           (212) 266-7565

Tel:                            (212) 266-7632

 

18

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS

31 West 52nd Street, 7th Floor

New York, New York 10019

Attn:                    Linda Wang, Vice President

Fax:                           (646) 324-7450

Tel:                            (646) 324-2114

 

EUROHYPO AG, NEW YORK BRANCH

1114 Avenue of the Americas, 29th Floor
New York, New York 10036

Attn:                    Alfred R. Koch, Director

Fax:                           (212) 479-5800

Tel:                            (212) 479-5705

 

KEYBANK NATIONAL ASSOCIATION

127 Public Square

Cleveland, Ohio 44114

Attn:                    Timothy J. Mertens, Vice President

Fax:                           (917) 368-2370

Tel:                            (917) 368-2390

 

LANDESBANK SCHLESWIG-HOLSTEIN GIROZENTRALE,

NEW YORK BRANCH

590 Madison Avenue, 28th Floor

New York, New York 10022-2540

Attn:                    Gabi Shields, Assistant Vice President

Fax:                           (212) 407-6033

Tel:                            (212) 407-6025

 

PNC BANK, NATIONAL ASSOCIATION

2 Tower Center Boulevard, 18th Floor

East Brunswick, New Jersey 00816

Attn:                    Thomas Nastarowicz, Vice President

Fax:                           (732) 220-3744

Tel:                            (732) 220-3542

 

WACHOVIA BANK NATIONAL ASSOCIATION

301 South College Street, NC0172

Charlotte, North Carolina 28288

Attn:                    Rex Rudy

Fax:                           (704) 383-6205

Tel:                            (704) 383-6506

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

40 West 57th Street, 22nd Floor

 

19

--------------------------------------------------------------------------------


 

New York, New York 10019

Attn:                    Christopher B. Wilson, Vice President

Fax:                           (212) 581-0979

Tel:                            (212) 315-7425

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

UNENCUMBERED ASSETS

 

 

 

ASSET

 

OWNERSHIP

1.

 

1372 Broadway, New York, New York

 

Green 1372 Broadway LLC

 

 

 

 

 

2.

 

1140 Avenue of the Americas, New York, New York (leasehold).

 

New Green 1140 Realty LLC

 

 

 

 

 

3.

 

1466 Broadway, New York, New York

 

Green 1466 Broadway LLC

 

 

 

 

 

4.

 

440 Ninth Avenue, New York, New York

 

Green 440 Ninth LLC

 

 

 

 

 

5.

 

Condominium Units known as the Commercial Unit, as set forth in the Declaration
of Condominium and By-Laws of the Home Savings of America New York Headquarters
Condominium, and located in the building known as 110 East 42nd Street, New
York, New York

 

Green 110 East 42nd LLC

 

 

 

 

 

6.

 

Condominium Unit #3, as set forth in the Declaration of Condominium and By-Laws,
and located in the building known as 17 Battery Place (North Building), New
York, New York

 

SLG 17 Battery LLC

 

 

 

 

 

7.

 

470 Park Avenue South, New York, New York

 

Green 470 PAS LLC

 

 

 

 

 

8.

 

1370 Broadway, New York, New York

 

Green 1370 Broadway LLC

 

 

 

 

 

9.

 

292 Madison Avenue, New York, New York

 

Green 292 Madison LLC

 

 

 

 

 

10.

 

286 Madison Avenue, New York, New York

 

Green 286 Madison LLC

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

Commitments and Commitment Percentages

 

Financial Institution

 

Commitment

 

Commitment
Percentage

 

 

 

 

 

 

 

Fleet National Bank

 

$

30,000,000

 

10.0000

%

Commerzbank AG, New York Branch

 

$

30,000,000

 

10.0000

%

Wells Fargo Bank, National Association

 

$

30,000,000

 

10.0000

%

Wachovia Bank National Association

 

$

30,000,000

 

10.0000

%

KeyBank National Association

 

$

26,000,000

 

8.6667

%

The Bank of New York

 

$

26,000,000

 

8.6667

%

EuroHypo AG, New York Branch

 

$

26,000,000

 

8.6667

%

Citicorp North America, Inc.

 

$

20,500,000

 

6.8333

%

PNC Bank, National Association

 

$

20,500,000

 

6.8333

%

Landesbank Schleswig-Holstein Girozentrale, New York Branch

 

$

20,500,000

 

6.8333

%

Deutsche Bank Trust Company Americas

 

$

20,500,000

 

6.8333

%

Bank Leumi USA

 

$

10,000,000

 

3.3333

%

Comerica Bank

 

$

10,000,000

 

3.3333

%

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1.3

 

RELATED COMPANIES, GUARANTOR

SUBSIDIARIES AND UNCONSOLIDATED ENTITIES

 

A.

 

Related Companies:

 

 

 

 

 

 

Entity

 

% Directly/Indirectly
Owned by Borrower

 

1.

 

New Green 673 Realty LLC

 

100

 

2.

 

New Green 50W23 Realty LLC

 

100

 

3.

 

New Green 1140 Realty LLC

 

100

 

4.

 

Green W. 57th St., LLC

 

100

 

5.

 

Green 292 Madison LLC

 

100

 

6.

 

Green 290 Madison LLC

 

100

 

7.

 

Green 286 Madison LLC

 

100

 

8.

 

Green 1414 Manager LLC

 

100

 

9.

 

Green 1414 Property LLC

 

99.5

 

10.

 

Green 70W36 Manager LLC

 

100

 

11.

 

Green 70W36 Property LLC

 

99.5

 

12.

 

SLG Graybar Sublease Corp.

 

0

 

13.

 

SLG Graybar Sublease LLC

 

99.99

 

14.

 

SLG Graybar Mesne Lease Corp.

 

0

 

15.

 

SLG Graybar Mesne Lease LLC

 

99.99

 

16.

 

SL Green Management LLC

 

100

 

17.

 

SLG Warrant LLC

 

75

 

18.

 

Green 711 Sublease Manager LLC

 

100

 

19.

 

SLG 711 Third LLC

 

99.5

 

20.

 

Green 711 Fee Manager LLC

 

100

 

21.

 

SLG 711 Fee LLC

 

99.5

 

22.

 

Green 711 Mortgage Manager LLC

 

100

 

23.

 

Green 711 LM LLC

 

99.5

 

24.

 

SLG 17 Battery LLC

 

100

 

25.

 

Green 1370 Broadway LLC

 

100

 

26.

 

SLG One Park Shareholder LLC

 

100

 

27.

 

Green 317 Madison LLC

 

100

 

28.

 

Greater New York Property LLC

 

100

 

29.

 

SL Green Realty Acquisition LLC

 

100

 

30.

 

SLG Asset Management Fee LLC

 

100

 

31.

 

Structured Finance TRS Corp.

 

100

 

32.

 

SLGLB Promote LLC

 

100

 

33.

 

SLGLB Owner LLC

 

100

 

34.

 

1250 Broadway SPE Corp.

 

100

 

 

23

--------------------------------------------------------------------------------


 

35.

 

SLG 1250 Broadway Finance LLC

 

100

 

36.

 

Green 1250 Broadway LLC

 

99.9

 

37.

 

Green 1250 Broadway Acquisition LLC

 

99.9

 

38.

 

News Option LLC

 

100

 

39.

 

SL Green Funding LLC

 

100

 

40.

 

Green 1412 Preferred LLC

 

100

 

41.

 

News Funding LLC

 

100

 

42.

 

1515 Broadway Finance LLC

 

100

 

43.

 

SLGLB Special Purpose Corp.

 

100

 

44.

 

SL Green Servicing Corp.

 

100

 

45.

 

SLG One Park Member LLC

 

100

 

46.

 

Green Three Pack Funding LLC

 

100

 

47.

 

SLG IRP LLC

 

100

 

48.

 

469 Preferred Member LLC

 

100

 

49.

 

1515 SLG Private REIT LLC

 

100

 

50.

 

1515 Promote LLC

 

100

 

51.

 

1515 SLG Optionee LLC

 

100

 

52.

 

SL Green 100 Park LLC

 

100

 

53.

 

SLG 1440 Broadway Funding LLC

 

100

 

54.

 

eEmerge, Inc.

 

100

 

55.

 

SLG Penncom Funding LLC

 

100

 

56.

 

SLG 500-512 Funding LLC

 

100

 

57.

 

Metrostar 34th St. Funding LLC

 

100

 

58.

 

SLG Metrostar Investments LLC

 

100

 

59.

 

SLG 220 News MZ LLC

 

100

 

60.

 

Green 1372 Broadway LLC

 

100

 

61.

 

Green 1466 Broadway LLC

 

100

 

62.

 

Green 440 Ninth LLC

 

100

 

63.

 

Green 110 East 42nd LLC

 

100

 

64.

 

Green 470 PAS LLC

 

100

 

 

B.

 

Unconsolidated Entities:

 

 

 

 

 

 

Entity

 

% Directly/Indirectly
Owned by Borrower

 

1.

 

SL Green Management Corp.

 

95 (non-voting shares)

 

2.

 

SLG 100 Park LLC

 

49.9

 

3.

 

1250 Broadway Realty Corp.

 

55

 

4.

 

SLG Elevator Holdings LLC

 

75

 

5.

 

NJ Mortgage Acquisition LLC

 

9.9

 

6.

 

MSSG Realty Partners I, L.L.C. (180 Madison Avenue)

 

49.9

 

7.

 

MSSG Realty Partners II, L.L.C. (469 Seventh Avenue)

 

35

 

 

24

--------------------------------------------------------------------------------


 

8.

 

MSSG Realty Partners III, L.L.C.(1) (321 West 44th Street)

 

52

 

9.

 

One Park Realty Corp.

 

55

 

10.

 

1515 Broadway Realty Corp.

 

55

 

 

C.

 

Guarantors:

 

 

 

 

 

 

Entity

 

% Directly/Indirectly
Owned by Borrower

 

1.

 

New Green 1140 Realty LLC

 

100

 

2.

 

SLG 17 Battery LLC

 

100

 

3.

 

Green 286 Madison LLC

 

100

 

4.

 

Green 292 Madison LLC

 

100

 

5.

 

SL Green Management LLC

 

100

 

6.

 

SLG IRP Realty LLC

 

100

 

7.

 

Green 1370 Broadway LLC

 

100

 

8.

 

Green 1372 Broadway LLC

 

100

 

9.

 

Green 1466 Broadway LLC

 

100

 

10.

 

Green 440 Ninth LLC

 

100

 

11.

 

Green 110 East 42nd LLC

 

100

 

12.

 

Green 470 PAS LLC

 

100

 

 

--------------------------------------------------------------------------------

(1)                                  52% membership interest/35% economic
interest

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

TITLE TO PROPERTIES

 

1.               1 Park Avenue, New York, New York (Borrower indirectly owns a
55.00% interest in an entity which indirectly owns, in whole or in part, fee
title to, and a ground lease interest in, this property).

 

2.               1515 Broadway, New York, New York (Borrower indirectly owns a
54.96% interest in an entity which indirectly holds fee title to this property).

 

3.               100 Park Avenue, New York, New York (Borrower owns 100% of SL
Green 100 Park LLC, which owns a 49.9% interest in SLG 100 Park LLC, which holds
fee title to this property).

 

4.               1250 Broadway, New York, New York (Borrower indirectly owns a
54.86% interest in an entity which indirectly holds fee title to this property).

 

5.               180 Madison Avenue, New York, New York (The Borrower owns a
49.9% interest in MSSG Realty Partners I, L.L.C., which owns 100% of Green 180
Madison Avenue LLC, which holds fee title to this property).

 

6.               321 West 44th Street, New York, New York (Borrower owns a 35%
economic interest, and a 52% membership interest, in MSSG Realty Partners III,
L.L.C., which owns 100% of Green 321W44 LLC which holds fee title to this
property).

 

7.               711 Third Avenue, New York, New York (Borrower owns 100% of SLG
711 Fee LLC, which holds fee title to this property as a tenant-in-common with
an entity unrelated to Borrower).

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

LITIGATION

 

NONE

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

INSIDER TRANSACTIONS

Cleaning Services

 

First Quality Maintenance, L.P. (“First Quality”) provides cleaning,
extermination and related services with respect to certain of the properties
owned by Borrower.  First Quality is owned by Gary Green, a son of Stephen L.
Green, Chairman of the Board and Chief Executive Officer of the Company.  First
Quality also provides additional services directly to tenants on a separately
negotiated basis.  The aggregate amount of fees paid by Borrower to First
Quality for services provided (excluding services provided directly to tenants)
was approximately $2,837,000 in 2000, $3,591,000 in 2001 and $3,446,000 in
2002.  In addition, First Quality has the non-exclusive opportunity to provide
cleaning and related services to individual tenants at Borrower’s properties on
a basis separately negotiated with any tenant seeking such additional services. 
First Quality leases 12,290 square feet of space at 70 West 36th Street pursuant
to a lease that expires on December 31, 2005 and provides for annual rental
payments of approximately $173,303.

 

Leases

 

Nancy Peck and Company (“NP&C”) leases 2,013 feet of space at 420 Lexington
Avenue, New York, New York 10170 pursuant to a lease that expires on June 30,
2005 and provides for annual rental payments of approximately $61,471.  NP&C is
owned by Nancy Peck, the wife of Stephen L. Green.

 

Security Services

 

Classic Security LLC (“Classic Security”) provides security services with
respect to certain properties owned by the Company.  Classic Security is owned
by Gary Green, a son of Stephen L. Green.  The aggregate amount of fees paid by
Borrower for such services was approximately $1,807,000 in 2000, $2,214,000 in
2001 and $3,213,000 in 2003.

 

Brokerage Services

 

Sonnenblick-Goldman Company, a nationally recognized real estate investment
banking firm (“Sonnenblick”), provided mortgage brokerage services with respect
to securing approximately $205,000,000 of first mortgage financing for 100 Park
Avenue in 2000 and 1250 Broadway in 2001.  Morton Holliday, the father of Marc
Holliday (President of the Company), was a Managing Director of Sonnenblick at
the time of the financings.  The fees paid by Borrower to Sonnenblick for such
services were approximately $358,000 in 2000 and $319,000 in 2001.

 

Management Fees

 

SL Green Management Corp. receives property management fees from certain
entities in which Stephen L. Green owns an interest.  The aggregate amount of
fees paid to SL Green Management Corp. from such entities was approximately
$209,000 in 2000, $212,000 in 2001, and $242,000 in 2002.

 

28

--------------------------------------------------------------------------------


 

Messenger Services

 

Bright Star Courier LLC (“Bright Star”) provides messenger services with respect
to certain properties owned by the Company.  Bright Star is owned by Gary Green,
a son of Stephen L. Green.  The aggregate amount of fees paid by Borrower for
such services was approximately $87,000 in 2002.  No fees were paid prior to
2002.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 6.16

 

EMPLOYEE BENEFIT PLANS

 

1.               The Company’s 401(k) Plans

 

2.               The Company’s Health Plan (Empire Blue Cross Blue Shield)

 

3.               The Company’s Dental Plan (Guardian)

 

4.               The Company’s Short Term Disability Insurance Plan (First
Fortis)

 

5.               The Health, Pension and Annuity Plans of Local 32B-J and of
Local 94

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

ENVIRONMENTAL MATTERS

 

NONE

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 6.19

 

COMPANY ASSETS

 

NONE

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 6.21

 

BUILDING STRUCTURAL DEFECTS, ETC.

 

The Unencumbered Assets listed below are currently undergoing facade maintenance
and repairs in accordance with the laws of the City of New York:

NONE

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 6.22

 

INDEBTEDNESS

 

(All balances set forth below are as of Effective Date.)

 

1.               $1,736,830 loan from MSREF III Special Fund, L.P., MSP Real
Estate Fund, L.P., Morgan Stanley Real Estate Investors III, L.P., and MSP
Co-Investment Partnership, L.P., collectively, as lender, and SL Green Operating
Partnership, L.P., as borrower, in connection with certain membership interests
of the borrower in MSSG Realty Partners III, L.L.C.  Maturity Date:  July 28,
2004.

 

2.               $25,660,839.56 loan from CIBC, Inc., as lender, to Green 70W36
Property LLC, and Green 1414 Property LLC, collectively, as borrower, in
connection with the properties located at 70 West 36th Street, New York, New
York and 1414 Avenue of the Americas, New York, New York.  Maturity Date:  May
1, 2009.

 

3.               $20,875,561.60 loan from Lehman Brothers Holdings Inc., as
lender, to New Green 50 W 23 Realty LLC, as borrower, in connection with the
property located at 50 West 23rd Street, New York, New York.  Maturity Date: 
August 1, 2007.

 

4.               $48,419,361.15 loan from Morgan Guaranty Trust Company of New
York, as lender, to SLG 711 Fee LLC and SLG 711 Third LLC, collectively, as
borrower, in connection with the property located at 711 Third Avenue, New York,
New York.  Maturity Date:  September 10, 2005.

 

5.               $122,981,520.48 loan from German American Capital Corporation,
as lender, to SLG Graybar Mesne Lease LLC and SLG Graybar Sublease LLC,
collectively, as borrower, in connection with certain leasehold interests in the
property located at 420 Lexington Avenue, New York, New York.  Maturity Date: 
November 1, 2010.

 

6.               $65,000,000 loan from Wells Fargo Bank, National Association,
as lender, to Green 317 Madison LLC, as borrower, in connection with the
property located at 317 Madison Avenue, New York, New York. Maturity Date:
August 20, 2004.

 

7.               $14,830,529.03 loan from Legg Mason Real Estate Services
Incorporated, as lender, to SLG Shelton Realty LLC, as borrower, in connection
with the property located at 875 Bridgeport Avenue, Shelton, Connecticut. 
Maturity Date: May 10, 2025.

 

8.               $68,198,016.00 loan from Bank of New York, as agent and lender,
to Green W. 57th St., LLC, as borrower, in connection with the property located
at 555 West 57th Street, New York, New York.  Maturity Date: November 4, 2004.

 

9.               $150,000,000 term loan facility from Wells Fargo Bank, National
Association, and other lenders, to SL Green Operating Partnership, L.P. Maturity
Date:  December 5, 2007.

 

34

--------------------------------------------------------------------------------


 

10.         $75,000,000 secured revolving credit facility from Fleet National
Bank, N.A., and other lenders, to SL Green Operating Partnership, L.P. Maturity
Date:  December 20, 2003.

 

11.         $22,178,400 repurchase agreement from Salomon Brothers Holding
Company Inc., as lender, to Green 3 Pack Funding LLC, as borrower in connection
with the properties located at 509, 535 and 545 Fifth Avenue, New York, New
York.  Maturity Date:  November 1, 2003.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 8.2(d)

 

INVESTMENTS

 

1.

 

Borrower’s 100% of the voting shares of eEmerge, Inc.

 

 

 

2.

 

Borrower’s 100% interest in SLG IRP Realty LLC

 

 

 

3.

 

Borrower’s 75% equity interest SLG Warrant LLC

 

 

 

4.

 

Borrower’s 75% equity interest in SLG Elevator Holdings LLC

 

 

 

5.

 

Borrower’s 100% interest in SL Green Management LLC

 

 

 

6.

 

Borrower’s 95% equity interest in SL Green Management Corp.

 

 

 

7.

 

Borrower’s 100% interest in 469 Preferred Member LLC

 

 

 

8.

 

Borrower’s 100% interest in Green 1412 Preferred LLC

 

 

 

9.

 

Borrower’s 100% interest in SLG 1440 Broadway Funding LLC

 

 

 

10.

 

Borrower’s 100% interest in SL Green Funding LLC

 

36

--------------------------------------------------------------------------------